Exhibit 10.3

 
AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of April 3,
2006 among MEASUREMENT SPECIALTIES, INC., a New Jersey corporation (“Borrower”);
the other US Credit Parties signatory hereto; WACHOVIA BANK, NATIONAL
ASSOCIATION, as Syndication Agent and as Lender, JPMORGAN CHASE BANK, N.A., as
Documentation Agent and as Lender, GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (in its individual capacity, “GE Capital”), for itself, as
Lender, and as Agent for Lenders, and the other Lenders signatory hereto from
time to time.
 
RECITALS
 
WHEREAS, Borrower, the US Credit Parties signatory thereto, the lenders
signatory thereto (the “Existing Lenders”) and General Electric Capital
Corporation, as agent for the Existing Lenders, are parties to a Credit
Agreement, dated as of December 17, 2004, as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof (the “Existing
Credit Agreement”); and
 
WHEREAS, pursuant to the Existing Credit Agreement, the Existing Lenders agreed
to continue and to make certain loans and other extensions of credit to
Borrower; and
 
WHEREAS, each of the parties hereto wishes to and agrees to amend and restate
the Existing Credit Agreement on the terms and conditions set forth herein; and
 
WHEREAS, in connection with such amendment and restatement, Borrower has
requested that Lenders extend revolving and term credit facilities to Borrower
of up to Seventy Five Million Dollars ($75,000,000) in the aggregate for the
purpose of funding a portion of Acquisitions (as hereinafter defined) and to
provide (a) working capital financing for Borrower, (b) funds for other general
corporate purposes of Borrower and (c) funds for other purposes permitted
hereunder, including Permitted Acquisitions; and for these purposes, Lenders are
willing to make and continue certain loans and other extensions of credit to
Borrower of up to such amount upon the terms and conditions set forth herein;
and
 
WHEREAS, Borrower has agreed to continue to secure all of its obligations under
the Loan Documents by granting to Agent, for the benefit of Agent and Existing
Lenders, a security interest in and lien upon all of its existing and
after-acquired personal and real property; and
 
WHEREAS, certain Subsidiaries of Borrower have guaranteed all of the obligations
of Borrower to General Electric Capital Corporation, as agent, and Existing
Lenders under the Loan Documents and have granted to Agent, for the benefit of
Agent and Existing Lenders, a security interest in substantially all of its
assets to secure such guaranty; and
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence payment of all or any of such obligations
and liabilities, that this Agreement amend and restate in its entirety the
Existing Credit Agreement, and that from and after the date hereof, the Existing
Credit Agreement be of no further force and effect except as to evidence the
incurrence of the “Obligations” thereunder and the representations and
warranties made thereunder.
 
1

--------------------------------------------------------------------------------


 
WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree that, effective on the Closing Date, the Existing Credit
Agreement shall be and hereby is amended and restated in its entirety to read as
follows:
 
1. AMOUNT AND TERMS OF CREDIT
 
1.1 Credit Facilities.
 
(a) Revolving Credit Facility.
 
(i) Subject to the terms and conditions hereof, each Revolving Lender agrees to
make available to Borrower from time to time until the Commitment Termination
Date its Pro Rata Share of advances (each, a “Revolving Credit Advance”). The
Pro Rata Share of the Revolving Loan of any Revolving Lender shall not at any
time exceed its separate Revolving Loan Commitment. The obligations of each
Revolving Lender hereunder shall be several and not joint. Until the Commitment
Termination Date, Borrower may borrow, repay and reborrow under this
Section 1.1(a); provided that the amount of any Revolving Credit Advance to be
made at any time shall not exceed Borrowing Availability at such time. Each
Revolving Credit Advance shall be made on notice by Borrower to one of the
representatives of Agent identified in Schedule 1.1 at the address specified
therein. Any such notice must be given no later than (1) 11:00 a.m. (New York
time) on the Business Day of the proposed Revolving Credit Advance, in the case
of an Index Rate Loan, or (2) 11:00 a.m. (New York time) on the date which is 3
Business Days prior to the proposed Revolving Credit Advance, in the case of a
LIBOR Loan. Each such notice (a “Notice of Revolving Credit Advance”) must be
given in writing (by telecopy or overnight courier) substantially in the form of
Exhibit 1.1(a)(i), and shall include the information required in such Exhibit
and such other information as may be required by Agent; provided that unless
otherwise consented to by Agent Borrower shall not be entitled to give a Notice
of Revolving Credit Advance more than once in any calendar week. If Borrower
desires to have the Revolving Credit Advances bear interest by reference to a
LIBOR Rate, it must comply with Section 1.5(e).
 
(ii) Except as provided in Section 1.12, Borrower shall execute and deliver to
each Revolving Lender a note to evidence the Revolving Loan Commitment of that
Revolving Lender. Each note shall be in the principal amount of the Revolving
Loan Commitment of the applicable Revolving Lender, dated the Closing Date and
substantially in the form of Exhibit 1.1(a)(ii) (each a “Revolving Note” and,
collectively, the “Revolving Notes”). Each Revolving Note shall represent the
obligation of Borrower to pay the amount of Revolving Lender’s Revolving Loan
Commitment or, if less, such Revolving Lender’s Pro Rata Share of the aggregate
unpaid principal amount of all Revolving Credit Advances to Borrower together
with interest thereon as prescribed in Section 1.5. The entire unpaid balance of
the Revolving Loan and all other non-contingent Obligations (other than Rate
Management Obligations) shall be immediately due and payable in full in
immediately available funds on the Commitment Termination Date. Subject to the
terms and conditions hereof, each Lender agrees on the Closing Date to exchange
its Revolving Note (as defined in the Existing Credit Agreement) for such
Lender’s Revolving Note issued pursuant to the terms hereof.
 
2

--------------------------------------------------------------------------------


 
(b) Term Loan.
 
(i) Subject to the terms and conditions hereof, each Term Lender agrees to make
a term loan (collectively, the “Term Loan”) on the Closing Date to Borrower in
the original principal amount of its Term Loan Commitment. The obligations of
each Term Lender hereunder shall be several and not joint. The Term Loan shall
be evidenced by promissory notes substantially in the form of Exhibit 1.1(b)
(each a “Term Note” and collectively the “Term Notes”), and, except as provided
in Section 1.12, Borrower shall execute and deliver each Term Note to the
applicable Term Lender. Each Term Note shall represent the obligation of
Borrower to pay the amount of the applicable Term Lender’s Term Loan Commitment,
together with interest thereon as prescribed in Section 1.5.
 
Borrower shall repay the principal amount of the Term Loan (a) in nineteen equal
quarterly installments, each in the amount of $500,000, on the first day of
March, June, September and December of each year, commencing June 1, 2006, and
(b) in a final installment due on April 3, 2011 shall be in the amount of
$10,500,000 or, if different, the remaining principal balance of the Term Loan.
 
(ii) Notwithstanding Section 1.2(b)(ii), the aggregate outstanding principal
balance of the Term Loan shall be due and payable in full in immediately
available funds on the Commitment Termination Date, if not sooner paid in full.
No payment with respect to the Term Loan may be reborrowed.
 
(iii) Each payment of principal with respect to the Term Loan shall be paid to
Agent for the ratable benefit of each Term Lender, ratably in proportion to each
such Term Lender’s respective Term Loan Commitment.
 
(c) Reliance on Notices. Agent shall be entitled to rely upon, and shall be
fully protected in relying upon, any Notice of Revolving Credit Advance, Notice
of Conversion/Continuation or similar notice believed by Agent to be genuine.
Agent may assume that each Person executing and delivering any notice in
accordance herewith was duly authorized, unless the responsible individual
acting thereon for Agent has actual knowledge to the contrary.
 
(d) Loans Under Existing Credit Agreement. The US Credit Parties acknowledge and
agree that as of the Closing Date (i) the outstanding principal amount of
Revolving Credit Advances under the Existing Credit Agreement equals $3,500,000
and that such Revolving Credit Advances are continued as Revolving Credit
Advances hereunder; (ii) the outstanding principal amount of the Term Loan under
the Existing Credit Agreement equals $17,500,000 and that such Term Loan is
continued as the Term Loan hereunder; and (iii) Letters of Credit are
outstanding under the Existing Credit Agreement having a stated amount of $0 and
such Letters of Credit are continued as Letters of Credit hereunder. All Term
Loan Commitments and Revolving Loan Commitments under the Existing Credit
Agreement shall hereinafter be assigned and re-allocated among the Term Loan
Commitments and Revolving Loan Commitments hereunder, and after giving effect
hereto, the percentages of the Commitments are as set forth on Annex J hereto.
Notwithstanding anything set forth herein to the contrary, in order to effect
the continuation of the outstanding Loans contemplated by the preceding
sentence, the amount to be funded on the Closing Date by each Lender hereunder
in respect of its Commitments shall be reduced by the principal amount of such
Lender’s Loans under the Existing Credit Agreement outstanding on the Closing
Date.
 
3

--------------------------------------------------------------------------------


 
1.2 Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Annex B, Borrower shall have the right to
request, and Revolving Lenders agree to incur, or purchase participations in,
Letter of Credit Obligations in respect of Borrower.
 
1.2A Swap Related Reimbursement Obligations.
 
(a) Borrower agrees to reimburse GE Capital in immediately available funds in
the amount of any payment made by GE Capital under a Swap Related L/C (such
reimbursement obligation, whether contingent upon payment by GE Capital under
the Swap Related L/C or otherwise, being herein called a “Swap Related
Reimbursement Obligation”). No Swap Related Reimbursement Obligation for any
Swap Related L/C may exceed the amount of the payment obligations owed by
Borrower under the interest rate protection or hedging agreement or transaction
supported by the Swap Related L/C.
 
(b) A Swap Related Reimbursement Obligation shall be due and payable by Borrower
within one (1) Business Day after the date on which the related payment is made
by GE Capital under the Swap Related L/C.
 
(c) Any Swap Related Reimbursement Obligation shall, during the period in which
it is unpaid, bear interest at the rate per annum equal to the LIBOR Rate plus
one percent (1%), as if the unpaid amount of the Swap Related Reimbursement
Obligation were a LIBOR Loan, and not at any otherwise applicable Default Rate.
Such interest shall be payable upon demand. The following additional provisions
apply to the calculation and charging of interest by reference to the LIBOR
Rate:
 
(i) The LIBOR Rate shall be determined for each successive one-month LIBOR
Period during which the Swap Related Reimbursement Obligation is unpaid,
notwithstanding the occurrence of any Event of Default and even if the LIBOR
Period were to extend beyond the Commitment Termination Date.
 
(ii) If a Swap Related Reimbursement Obligation is paid during a monthly period
for which the LIBOR Rate is determined, interest shall be pro-rated and charged
for the portion of the monthly period during which the Swap Related
Reimbursement Obligation was unpaid. Section 1.13(b) shall not apply to any
payment of a Swap Related Reimbursement Obligation during the monthly period.
 
4

--------------------------------------------------------------------------------


 
(iii) Notwithstanding the last paragraph of the definition of “LIBOR Rate”, if
the LIBOR Rate is no longer available from Telerate News Service, the LIBOR Rate
shall be determined by GE Capital from such financial reporting service or other
information available to GE Capital as in GE Capital’s reasonable discretion
indicates GE Capital’s cost of funds.
 
(d) Except as provided in the foregoing provisions of this Section 1.2A and in
Section 11.3, Borrower shall not be obligated to pay to GE Capital or any of its
Affiliates any Letter of Credit Fee, or any other fees, charges or expenses, in
respect of a Swap Related L/C or arranging for any interest rate protection or
hedging agreement or transaction supported by the Swap Related L/C. GE Capital
and its Affiliates shall look to the beneficiary of a Swap Related L/C for
payment of any such letter of credit fees or other fees, charges or expenses and
such beneficiary may factor such fees, charges, or expenses into the pricing of
any interest rate protection or hedging arrangement or transaction supported by
the Swap Related L/C.
 
(e) If any Swap Related L/C is revocable prior to its scheduled expiry date, GE
Capital agrees not to revoke the Swap Related L/C unless the Commitment
Termination Date or an Event of Default has occurred.
 
(f) GE Capital or any of its Affiliates shall be permitted to (i) provide
confidential or other information furnished to it by any of the Credit Parties
(including, without limitation, copies of any documents and information in or
referred to in the Closing Checklist, Financial Statements and Compliance
Certificates) to a beneficiary or potential beneficiary of a Swap Related L/C
and (ii) receive confidential or other information from the beneficiary or
potential beneficiary relating to any agreement or transaction supported or to
be supported by the Swap Related L/C. However, no confidential information shall
be provided to any Person under this paragraph unless the Person has agreed to
comply with the covenant substantially as contained in Section 11.8 of this
Agreement.
 
1.3 Prepayments.
 
(a) Voluntary Prepayments. Borrower may at any time on at least 5 days’ prior
written notice to Agent voluntarily prepay all or part of the Term Loan;
provided that any such prepayments shall be in a minimum amount of $500,000 and
integral multiples of $250,000 in excess of such amount. In addition, Borrower
may at any time on at least 10 days’ prior written notice to Agent terminate the
Revolving Loan Commitment; provided that upon such termination, all Loans and
other Obligations (other than Rate Management Obligations) shall be immediately
due and payable in full and all Letter of Credit Obligations shall be cash
collateralized or otherwise satisfied in accordance with Annex B. Any such
voluntary prepayment and any such termination of the Revolving Loan Commitment
must be accompanied by the payment of the Fee required by Section 1.9(c), if
any, plus the payment of any LIBOR funding breakage costs in accordance with
Section 1.13(b). Upon any such prepayment and termination of the Revolving Loan
Commitment, Borrower’s right to request Revolving Credit Advances, or request
that Letter of Credit Obligations be incurred on its behalf, shall
simultaneously be terminated. Any partial prepayments of the Term Loan made by
Borrower shall be applied to prepay the scheduled installments of the Term Loan
in inverse order of maturity.
 
5

--------------------------------------------------------------------------------


 
(b) Mandatory Prepayments.
 
(i) If at any time the outstanding balances of the Revolving Loan exceed the
Maximum Amount, Borrower shall immediately repay the aggregate outstanding
Revolving Credit Advances to the extent required to eliminate such excess. If
any such excess remains after repayment in full of the aggregate outstanding
Revolving Credit Advances, Borrower shall provide cash collateral for the Letter
of Credit Obligations in the manner set forth in Annex B to the extent required
to eliminate such excess.
 
(ii) Immediately upon receipt by any Credit Party of any payment under the
Acquisition Agreements with respect to any material claim or adjustment related
to fixed assets of the acquired entities or proceeds of any asset disposition
(excluding (a) proceeds of asset dispositions permitted by Section 6.8(a), (b)
proceeds of asset dispositions permitted by Sections 6.8(b) and (c) in an
aggregate amount not exceeding $500,000 in any Fiscal Year, (c) proceeds of
asset dispositions permitted by Sections 6.8(b) and (c) or Acquisition
Agreements with respect to any material claim or adjustment related to fixed
assets of the acquired entities which are used to purchase Equipment, Fixtures
or Real Estate to replace the Equipment, Fixtures or Real Estate so disposed
within 90 days of such disposition, and (d) proceeds from the disposition of the
consumer products division permitted by that certain Consent dated as of
November 30, 2005 among Borrower, the other Credit Parties, Agent and Lenders)
or any sale of Stock of any Subsidiary of any Credit Party, Borrower shall
prepay the Loans in an amount equal to all such proceeds, net of (A) commissions
and other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by Borrower in connection therewith
(in each case, paid to non-Affiliates), (B) transfer taxes, (C) amounts payable
to holders of senior Liens (to the extent such Liens constitute Permitted
Encumbrances hereunder), if any, and (D) an appropriate reserve for income taxes
in accordance with GAAP in connection therewith. Any such prepayment shall be
applied in accordance with Section 1.3(c).
 
(iii) If any Credit Party issues Stock (other than (A) Stock issued to finance
all or a part of the purchase price of a Permitted Acquisition or (B) upon
exercise of stock options or warrants issued pursuant to any employee benefit
plan or compensation arrangement with directors, officers or employees) with
aggregate proceeds in any Fiscal Year of greater than $1,000,000), no later than
the Business Day following the date of receipt of the proceeds thereof, Borrower
shall prepay the Loans in an amount equal to all such excess proceeds, net of
underwriting discounts and commissions and other reasonable costs paid to
non-Affiliates in connection therewith. Any such prepayment shall be applied in
accordance with Section 1.3(c).
 
(c) Application of Certain Mandatory Prepayments. Any prepayments made by
Borrower pursuant to Sections 1.3(b)(ii) or (b)(iii) above and any prepayments
from insurance or condemnation proceeds in accordance with Section 5.4(f) shall
be applied as follows: first, to Fees and reimbursable expenses of Agent then
due and payable pursuant to any of the Loan Documents; second, to interest then
due and payable on the Term Loan; third, to prepay the scheduled principal
installments of the Term Loan in inverse order of maturity, until such Term Loan
shall have been prepaid in full; fourth, to interest then due and payable on the
Revolving Credit Advances; fifth, to the outstanding principal balance of
Revolving Credit Advances until the same has been paid in full; and sixth, to
any Letter of Credit Obligations, to provide cash collateral therefor in the
manner set forth in Annex B, until all such Letter of Credit Obligations have
been fully cash collateralized in the manner set forth in Annex B. The Revolving
Loan Commitment shall not be permanently reduced by the amount of any such
prepayments.
 
6

--------------------------------------------------------------------------------


 
(d) No Implied Consent. Nothing in this Section 1.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.
 
1.4 Use of Proceeds. Borrower shall utilize the proceeds of the Term Loan and
the Revolving Loan solely for the Acquisition (and to pay any related
transaction expenses), and for the financing of Borrower’s ordinary working
capital and general corporate needs. Disclosure Schedule (1.4) contains a
description of Borrower’s sources and uses of funds as of the Closing Date,
including Loans and Letter of Credit Obligations to be made or incurred on that
date, and a funds flow memorandum detailing how funds from each source are to be
transferred to particular uses.
 
1.5 Interest and Applicable Margins.
 
(a) Borrower shall pay interest to Agent, for the ratable benefit of Lenders in
accordance with the various Loans being made by each Lender, in arrears on each
applicable Interest Payment Date, at the following rates: (i) with respect to
the Revolving Credit Advances, the Index Rate plus the Applicable Revolver Index
Margin per annum or, at the election of Borrower, the applicable LIBOR Rate plus
the Applicable Revolver LIBOR Margin per annum, based on the aggregate Revolving
Credit Advances outstanding from time to time; and (ii) with respect to the Term
Loan, the Index Rate plus the Applicable Term Loan Index Margin per annum or, at
the election of Borrower, the applicable LIBOR Rate plus the Applicable Term
Loan LIBOR Margin per annum.
 
As of the Closing Date the Applicable Margins are as follows:
 
Applicable Revolver Index Margin
1.00%
   
Applicable Revolver LIBOR Margin
2.75%
   
Applicable Term Loan Index Margin
1.00%
   
Applicable Term Loan LIBOR Margin
2.75%
   
Applicable L/C Margin
2.75%

 
The Applicable Margins may be adjusted by reference to the following grids:
 
If Senior Leverage Ratio is:
Level of
Applicable Margins:
< 2.00:1.00
Level I
> 2.00:1:00
Level II

 
7

--------------------------------------------------------------------------------



 

 
Applicable Margins
 
Level I
Level II
Applicable Revolver Index Margin
0.50%
1.00%
Applicable Revolver LIBOR Margin
2.25%
2.75%
Applicable Term Loan Index Margin
0.50%
1.00%
Applicable Term Loan LIBOR Margin
2.25%
2.75%
Applicable L/C Margin
2.25%
2.75%



Adjustments in the Applicable Margins commencing with the Fiscal Quarter ending
September 30, 2006 shall be implemented quarterly on a prospective basis, for
each calendar month commencing not more than five (5) days after the date of
delivery to Lenders of the quarterly unaudited or annual audited (as applicable)
Financial Statements evidencing the need for an adjustment. Concurrently with
the delivery of those Financial Statements, Borrower shall deliver to Agent and
Lenders a certificate, signed by its chief financial officer, setting forth in
reasonable detail the basis for the continuance of, or any change in, the
Applicable Margins. Failure to timely deliver such Financial Statements shall,
in addition to any other remedy provided for in this Agreement, result in an
increase in the Applicable Margins to the highest level set forth in the
foregoing grid, until the first day of the first calendar month following the
delivery of those Financial Statements demonstrating that such an increase is
not required. If an Event of Default has occurred and is continuing at the time
any reduction in the Applicable Margins is to be implemented, that reduction
shall be deferred until the first day of the first calendar month following the
date on which such Event of Default is waived or cured.
 
(b) If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.
 
(c) All computations of Fees calculated on a per annum basis and interest shall
be made by Agent on the basis of a 360-day year, in each case for the actual
number of days occurring in the period for which such interest and Fees are
payable. The Index Rate is a floating rate determined for each day. Each
determination by Agent of an interest rate and Fees hereunder shall be final,
binding and conclusive on Borrower, absent manifest error.
 
(d) So long as any Event of Default has occurred and is continuing under Section
8.1 (h) or (i), or so long as any other Default or Event of Default has occurred
and is continuing and at the election of Agent (or upon the written request of
Requisite Lenders) confirmed by written notice from Agent to Borrower, the
interest rates applicable to the Loans and the Letter of Credit Fees shall be
increased by two percentage points (2%) per annum above the rates of interest or
the rate of such Fees otherwise applicable hereunder (“Default Rate”), and all
outstanding Obligations shall bear interest at the Default Rate applicable to
such Obligations. Interest and Letter of Credit Fees at the Default Rate shall
accrue from the initial date of such Default or Event of Default until that
Default or Event of Default is cured or waived and shall be payable upon demand.
 
8

--------------------------------------------------------------------------------


 
(e) Subject to the conditions precedent set forth in Section 2.2, Borrower shall
have the option to (i) request that any Revolving Credit Advance be made as a
LIBOR Loan, (ii) convert at any time all or any part of outstanding Loans from
Index Rate Loans to LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate
Loan, subject to payment of LIBOR breakage costs in accordance with Section
1.13(b) if such conversion is made prior to the expiration of the LIBOR Period
applicable thereto, or (iv) continue all or any portion of any Loan as a LIBOR
Loan upon the expiration of the applicable LIBOR Period and the succeeding LIBOR
Period of that continued Loan shall commence on the first day after the last day
of the LIBOR Period of the Loan to be continued. Any Loan or group of Loans
having the same proposed LIBOR Period to be made or continued as, or converted
into, a LIBOR Loan must be in a minimum amount of $500,000 and integral
multiples of $500,000 in excess of such amount. Any such election must be made
by 11:00 a.m. (New York time) on the 3rd Business Day prior to (1) the date of
any proposed Advance which is to bear interest at the LIBOR Rate, (2) the end of
each LIBOR Period with respect to any LIBOR Loans to be continued as such, or
(3) the date on which Borrower wishes to convert any Index Rate Loan to a LIBOR
Loan for a LIBOR Period designated by Borrower in such election. If no election
is received with respect to a LIBOR Loan by 11:00 a.m. (New York time) on the
3rd Business Day prior to the end of the LIBOR Period with respect thereto (or
if a Default or an Event of Default has occurred and is continuing or the
additional conditions precedent set forth in Section 2.2 shall not have been
satisfied), that LIBOR Loan shall be converted to an Index Rate Loan at the end
of its LIBOR Period. Borrower must make such election by notice to Agent in
writing, by telecopy or overnight courier. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) in the form of Exhibit 1.5(e). No Loan may be made
as or converted into a LIBOR Loan until the earlier of (i) 30 days after the
Closing Date or (ii) completion of primary syndication as determined by Agent.
 
(f) Notwithstanding anything to the contrary set forth in this Section 1.5, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Agent, on behalf of Lenders,
is equal to the total interest that would have been received had the interest
rate payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Closing Date as otherwise provided in this
Agreement. Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in Sections 1.5(a) through (e), unless and
until the rate of interest again exceeds the Maximum Lawful Rate, and at that
time this paragraph shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate. If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 1.5(f), a court of competent
jurisdiction shall finally determine that a Lender has received interest
hereunder in excess of the Maximum Lawful Rate, Agent shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 1.11 and thereafter shall refund any excess to Borrower or as a court
of competent jurisdiction may otherwise order.
 
9

--------------------------------------------------------------------------------


 
1.6 [Intentionally Omitted].
 
1.7 [Intentionally Omitted].
 
1.8 Cash Management Systems. Borrower will maintain until the Termination Date,
the cash management systems described in Annex C (the “Cash Management
Systems”).
 
1.9 Fees.
 
(a) Borrower shall pay to GE Capital, individually, the Fees specified in that
certain fee letter of even date herewith between Borrower and GE Capital (the
“GE Capital Fee Letter”), at the times specified for payment therein.
 
(b) As additional compensation for the Revolving Lenders, Borrower shall pay to
Agent, for the ratable benefit of such Lenders, in arrears, on the first
Business Day of each month prior to the Commitment Termination Date and on the
Commitment Termination Date, a Fee for Borrower’s non-use of available funds in
an amount equal to three-eighths of one percent (0.375%) per annum (calculated
on the basis of a 360 day year for actual days elapsed) multiplied by the
difference between (x) the Maximum Amount (as it may be reduced from time to
time) and (y) the average for the period of the daily closing balances of the
Revolving Loan outstanding during the period for which the such Fee is due.
 
(c) If Borrower pays after acceleration or prepays all or any portion of the
Term Loan or the Revolving Loan Commitment is terminated, whether voluntarily or
involuntarily and whether before or after acceleration of the Obligations (other
than Rate Management Obligations) or if the Commitments are otherwise
terminated, Borrower shall pay to Agent, for the benefit of Lenders as
liquidated damages and compensation for the costs of being prepared to make
funds available hereunder an amount equal to the Applicable Percentage (as
defined below) multiplied by the sum of (i) the principal amount of the Term
Loan paid after acceleration or prepaid, and (ii) if the Revolving Loan
Commitment is terminated, the amount of the Revolving Loan Commitment. As used
herein, the term “Applicable Percentage” shall mean (x) one percent (1.00%), in
the case of a prepayment on or prior to December 17, 2007, and (y) zero percent
(0%), in the case of a prepayment after December 17, 2007. The Credit Parties
agree that the Applicable Percentages are a reasonable calculation of Lenders’
lost profits in view of the difficulties and impracticality of determining
actual damages resulting from an early termination of the Commitments.
 
(d) Borrower shall pay to Agent, for the ratable benefit of Revolving Lenders,
the Letter of Credit Fee as provided in Annex B.
 
1.10 Receipt of Payments. Borrower shall make each payment under this Agreement
not later than 2:00 p.m. (New York time) on the day when due in immediately
available funds in Dollars to the Collection Account. For purposes of computing
interest and Fees, all payments shall be deemed received on the third Business
Day following the Business Day on which immediately available funds therefor are
received in the Collection Account prior to 2:00 p.m. New York time. Payments
received after 2:00 p.m. New York time on any Business Day or on a day that is
not a Business Day shall be deemed to have been received on the following
Business Day.
 
10

--------------------------------------------------------------------------------


 
1.11 Application and Allocation of Payments.
 
(a) So long as no Default or Event of Default has occurred and is continuing,
(i) payments matching specific scheduled payments then due shall be applied to
those scheduled payments; (ii) voluntary prepayments shall be applied as
determined by Borrower, subject to the provisions of Section 1.3(a); and (iii)
mandatory prepayments shall be applied as set forth in Section 1.3(c). All
payments and prepayments applied to a particular Loan shall be applied ratably
to the portion thereof held by each Lender as determined by its Pro Rata Share.
As to any other payment, and as to all payments made when a Default or Event or
Default has occurred and is continuing or following the Commitment Termination
Date (including all proceeds of Collateral), Borrower hereby irrevocably waives
the right to direct the application of any and all payments received from or on
behalf of Borrower, and Borrower hereby irrevocably agrees that Agent shall have
the continuing exclusive right to apply any and all such payments against the
Obligations as Agent may deem advisable notwithstanding any previous entry by
Agent in the Loan Account or any other books and records. In the absence of a
specific determination by Agent with respect thereto, payments (including all
proceeds of Collateral), shall be applied to amounts then due and payable in the
following order: (1) to Fees and Agent’s expenses reimbursable hereunder; (2) to
interest on the other Loans, unpaid Swap Related Reimbursement Obligations and
unpaid Interest Rate Management Obligations, ratably in proportion to the
interest accrued as to each Loan, unpaid Swap Related Reimbursement Obligation
and unpaid Interest Rate Management Obligations, as applicable; (3) to principal
payments on the other Loans, unpaid Swap Related Reimbursement Obligations,
unpaid Interest Rate Management Obligations and to provide cash collateral for
Letter of Credit Obligations in the manner described in Annex B, ratably to the
aggregate, combined principal balance of the other Loans, unpaid Swap Related
Reimbursement Obligations, unpaid Interest Rate Management Obligations and
outstanding Letter of Credit Obligations; and; (4) to all other Obligations,
including expenses of Lenders to the extent reimbursable under Section 11.3, but
excluding Other Rate Management Obligations; and (5) to any Other Rate
Management Obligations (on a ratable basis based upon respective amounts
thereof).
 
(b) Agent is authorized to, and at its sole election may, charge to the
Revolving Loan balance on behalf of Borrower and cause to be paid all Fees,
expenses, Charges, costs (including insurance premiums in accordance with
Section 5.4(a)) and interest and principal, other than principal of the
Revolving Loan, owing by Borrower under this Agreement or any of the other Loan
Documents if and to the extent Borrower fails to pay promptly any such amounts
as and when due. At Agent’s option and to the extent permitted by law, any
charges so made shall constitute part of the Revolving Loan hereunder.
 
1.12 Loan Account and Accounting. Agent shall maintain a loan account (the “Loan
Account”) on its books to record: all Advances and the Term Loan, all payments
made by Borrower, and all other debits and credits as provided in this Agreement
with respect to the Loans or any other Obligations (other than Rate Management
Obligations). All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded on Agent’s most recent printout or
other written statement, shall, absent manifest error, be presumptive evidence
of the amounts due and owing to Agent and Lenders by Borrower; provided that any
failure to so record or any error in so recording shall not limit or otherwise
affect Borrower’s duty to pay the Obligations. Agent shall render to Borrower a
monthly accounting of transactions with respect to the Loans setting forth the
balance of the Loan Account for the immediately preceding month. Unless Borrower
notifies Agent in writing of any objection to any such accounting (specifically
describing the basis for such objection), within 30 days after the date thereof,
each and every such accounting shall, absent manifest error, be deemed final,
binding and conclusive on Borrower in all respects as to all matters reflected
therein. Only those items expressly objected to in such notice shall be deemed
to be disputed by Borrower. Notwithstanding any provision herein contained to
the contrary, any Lender may elect (which election may be revoked) to dispense
with the issuance of Notes to that Lender and may rely on the Loan Account as
evidence of the amount of Obligations (other than Rate Management Obligations)
from time to time owing to it.
 
11

--------------------------------------------------------------------------------


 
1.13 Indemnity.
 
(a) Each US Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person’s respective officers, directors, employees,
attorneys, agents and representatives (each, an “Indemnified Person”), from and
against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses (including reasonable attorneys’ fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) that may be instituted or asserted against or incurred by any such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided, that no such US Credit
Party shall be liable for any indemnification to an Indemnified Person to the
extent that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s gross negligence or willful
misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.
 
(b) To induce Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise); (ii) Borrower shall default
in payment when due of the principal amount of or interest on any LIBOR Loan;
(iii) Borrower shall refuse to accept any borrowing of, or shall request a
termination of any borrowing, conversion into or continuation of LIBOR Loans
after Borrower has given notice requesting the same in accordance herewith; or
(iv) Borrower shall fail to make any prepayment of a LIBOR Loan after Borrower
has given a notice thereof in accordance herewith, then Borrower shall indemnify
and hold harmless each Lender from and against all losses, costs and expenses
resulting from or arising from any of the foregoing. Such indemnification shall
include any loss (including loss of margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate deposits
from which such funds were obtained. For the purpose of calculating amounts
payable to a Lender under this subsection, each Lender shall be deemed to have
actually funded its relevant LIBOR Loan through the purchase of a deposit
bearing interest at the LIBOR Rate in an amount equal to the amount of that
LIBOR Loan and having a maturity comparable to the relevant LIBOR Period;
provided, that each Lender may fund each of its LIBOR Loans in any manner it
sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. This covenant shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrower with its written calculation
of all amounts payable pursuant to this Section 1.13(b), and such calculation
shall be binding on the parties hereto unless Borrower shall object in writing
within 10 Business Days of receipt thereof, specifying the basis for such
objection in detail.
 
12

--------------------------------------------------------------------------------


 
1.14 Access. Each Credit Party that is a party hereto shall, during normal
business hours, from time to time upon 1 Business Day’s prior notice as
frequently as Agent reasonably determines to be appropriate: (a) provide Agent
and any of its officers, employees and agents access to its properties,
facilities, advisors and employees (including officers) of each Credit Party and
to the Collateral, (b) permit Agent, and any of its officers, employees and
agents, to inspect, audit and make extracts from any Credit Party’s books and
records, and (c) permit Agent, and its officers, employees and agents, to
inspect, review, evaluate, and (so long as no Default or Event of Default has
occurred and is continuing) after consultation and cooperation with such Credit
Party, make test verifications and counts of the Accounts, Inventory and other
Collateral of any Credit Party. If a Default or Event of Default has occurred
and is continuing or if access is necessary to preserve or protect the
Collateral as determined by Agent, each such Credit Party shall provide such
access to Agent and to each Lender at all times and without advance notice.
Furthermore, so long as any Event of Default has occurred and is continuing,
Borrower shall provide Agent and each Lender with access to its suppliers and
customers. Each Credit Party shall make available to Agent and its counsel, as
quickly as is possible under the circumstances, originals or copies of all books
and records that Agent may reasonably request. Each Credit Party shall deliver
any document or instrument necessary for Agent, as it may from time to time
request, to obtain records from any service bureau or other Person that
maintains records for such Credit Party, and shall maintain duplicate records or
supporting documentation on media, including computer tapes and discs owned by
such Credit Party. Agent will give Lenders at least 5 days’ prior written notice
of regularly scheduled audits. Representatives of other Lenders may accompany
Agent’s representatives on regularly scheduled audits at no charge to Borrower.
 
13

--------------------------------------------------------------------------------


 
1.15 Taxes.
 
(a) Any and all payments by Borrower hereunder or under the Notes shall be made,
in accordance with this Section 1.15, free and clear of and without deduction
for any and all present or future Taxes. If Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under the
Notes, (i) the sum payable shall be increased as much as shall be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 1.15) Agent or Lenders, as
applicable, receive an amount equal to the sum they would have received had no
such deductions been made, (ii) Borrower shall make such deductions, and (iii)
Borrower shall pay the full amount deducted to the relevant taxing or other
authority in accordance with applicable law. Within 30 days after the date of
any payment of Taxes, Borrower shall furnish to Agent the original or a
certified copy of a receipt evidencing payment thereof. Agent and Lenders shall
not be obligated to return or refund any amounts received pursuant to this
Section.
 
(b) Each US Credit Party that is a signatory hereto shall indemnify and, within
10 days of demand therefor, pay Agent and each Lender for the full amount of
Taxes (including any Taxes imposed by any jurisdiction on amounts payable under
this Section 1.15) paid by Agent or such Lender, as appropriate, and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally asserted.
 
(c) Each Lender organized under the laws of a jurisdiction outside the United
States (a “Foreign Lender”) as to which payments to be made under this Agreement
or under the Notes are exempt from United States withholding tax under an
applicable statute or tax treaty shall provide to Borrower and Agent a properly
completed and executed IRS Form W-8ECI or Form W-8BEN or other applicable form,
certificate or document prescribed by the IRS or the United States certifying as
to such Foreign Lender’s entitlement to such exemption (a “Certificate of
Exemption”). Any foreign Person that seeks to become a Lender under this
Agreement shall provide a Certificate of Exemption to Borrower and Agent prior
to becoming a Lender hereunder. No foreign Person may become a Lender hereunder
if such Person fails to deliver a Certificate of Exemption in advance of
becoming a Lender.
 
(d) Treatment of Certain Refunds. If Agent or any Lender determines, in its sole
discretion, that it has received a refund of any amounts as to which it has been
indemnified by a US Credit Party or with respect to which a US Credit Party has
paid additional amounts pursuant to this Section, it shall pay to such US Credit
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such US Credit Party under this
Section with respect to the amounts giving rise to such refund), net of all
out-of-pocket expenses of Agent or such Lender, as the case may be, and net of
any taxes imposed on such refund, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the US Credit Parties, upon the request of Agent or such Lender,
agree to repay the amount paid over to such US Credit Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
Agent or such Lender in the event Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require Agent or any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the US Credit
Parties or any other Person.
 
14

--------------------------------------------------------------------------------


 
1.16 Capital Adequacy; Increased Costs; Illegality.
 
(a) If any Lender shall have determined that any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by any
Lender with any request or directive regarding capital adequacy, reserve
requirements or similar requirements (whether or not having the force of law),
in each case, adopted after the Closing Date, from any central bank or other
Governmental Authority increases or would have the effect of increasing the
amount of capital, reserves or other funds required to be maintained by such
Lender and thereby reducing the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, then Borrower shall from time to time
upon demand by such Lender (with a copy of such demand to Agent) pay to Agent,
for the account of such Lender, additional amounts sufficient to compensate such
Lender for such reduction. A certificate as to the amount of that reduction and
showing the basis of the computation thereof submitted by such Lender to
Borrower and to Agent shall, absent manifest error, be final, conclusive and
binding for all purposes.
 
(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan, then Borrower shall
from time to time, upon demand by such Lender (with a copy of such demand to
Agent), pay to Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to Borrower and to Agent by such
Lender, shall be conclusive and binding on Borrower for all purposes, absent
manifest error. Each Lender agrees that, as promptly as practicable after it
becomes aware of any circumstances referred to above which would result in any
such increased cost, the affected Lender shall, to the extent not inconsistent
with such Lender’s internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrower pursuant to this Section 1.16(b).
 
(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
opinion, adversely affecting it or its Loans or the income obtained therefrom,
on notice thereof and demand therefor by such Lender to Borrower through Agent,
(i) the obligation of such Lender to agree to make or to make or to continue to
fund or maintain LIBOR Loans shall terminate and (ii) Borrower shall forthwith
prepay in full all outstanding LIBOR Loans owing to such Lender, together with
interest accrued thereon, unless Borrower, within 5 Business Days after the
delivery of such notice and demand, converts all LIBOR Loans into Index Rate
Loans.
 
15

--------------------------------------------------------------------------------


 
(d) Within 15 days after receipt by Borrower of written notice and demand from
any Lender (an “Affected Lender”) for payment of additional amounts or increased
costs as provided in Sections 1.15(a), 1.16(a) or 1.16(b), Borrower may, at its
option, notify Agent and such Affected Lender of its intention to replace the
Affected Lender. So long as no Default or Event of Default has occurred and is
continuing, Borrower, with the consent of Agent, may obtain, at Borrower’s
expense, a replacement Lender (“Replacement Lender”) for the Affected Lender,
which Replacement Lender must be reasonably satisfactory to Agent. If Borrower
obtains a Replacement Lender within 90 days following notice of its intention to
do so, the Affected Lender must sell and assign its Loans and Commitments to
such Replacement Lender for an amount equal to the principal balance of all
Loans held by the Affected Lender and all accrued interest and Fees with respect
thereto through the date of such sale; provided, that Borrower shall have
reimbursed such Affected Lender for the additional amounts or increased costs
that it is entitled to receive under this Agreement through the date of such
sale and assignment. Notwithstanding the foregoing, Borrower shall not have the
right to obtain a Replacement Lender if the Affected Lender rescinds its demand
for increased costs or additional amounts within 15 days following its receipt
of Borrower’s notice of intention to replace such Affected Lender. Furthermore,
if Borrower gives a notice of intention to replace and does not so replace such
Affected Lender within 90 days thereafter, Borrower’s rights under this Section
1.16(d) shall terminate and Borrower shall promptly pay all increased costs or
additional amounts demanded by such Affected Lender pursuant to Sections
1.15(a), 1.16(a) and 1.16(b).
 
1.17 Single Loan. All Loans to Borrower and all of the other Obligations of
Borrower arising under this Agreement and the other Loan Documents shall
constitute one general obligation of Borrower secured, until the Termination
Date, by all of the Collateral.
 
1.18 Rate Management Agreements. On the Commitment Termination Date,
notwithstanding any other provision of this Agreement to the contrary, the US
Credit Parties shall, after satisfying all other Obligations hereunder, provide
cash collateral for any outstanding Rate Management Agreements (in an amount
jointly determined by Agent and the applicable Rate Management Provider as
sufficient to satisfy the reasonably estimated credit exposure with respect to
such Rate Management Agreements) to be held by the applicable Rate Management
Provider with respect to its Rate Management Obligations). For all purposes of
this Agreement, including in connection with any distribution of payments and
collections, Agent shall be entitled to assume no amounts are due to any Rate
Management Provider unless such Rate Management Provider has notified Agent in
writing of the amount of any such liability owed to it prior to such
distribution.
 
2. CONDITIONS PRECEDENT
 
2.1 Conditions to the Initial Loans. No Lender shall be obligated to make any
Loan or incur any Letter of Credit Obligations on the Closing Date, or to take,
fulfill, or perform any other action hereunder, until the following conditions
have been satisfied or provided for in a manner satisfactory to Agent, or waived
in writing by Agent and Lenders:
 
(a) Credit Agreement; Loan Documents. This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, Borrower, each other Credit
Party, Agent and Lenders; and Agent shall have received such documents,
instruments, agreements and legal opinions as Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including all those listed in the Closing Checklist attached
hereto as Annex D, each in form and substance reasonably satisfactory to Agent.
 
16

--------------------------------------------------------------------------------


 
(b) Intentionally Omitted.
 
(c) Approvals. Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents and the consummation
of the Acquisitions and the Related Transactions or (ii) an officer’s
certificate in form and substance reasonably satisfactory to Agent affirming
that no such consents or approvals are required.
 
(d) Opening Availability. Borrower shall have Borrowing Availability, after
giving effect to the initial Revolving Credit Advance, the incurrence of any
initial Letter of Credit Obligations and the consummation of the Related
Transactions (on a pro forma basis, with trade payables being paid currently and
not more than 60 days past due, and expenses and liabilities being paid in the
ordinary course of business and without acceleration of sales), plus
cash-on-hand and Cash Equivalents, in the aggregate, of at least $10,000,000.
 
(e) Payment of Fees. Borrower shall have paid the Fees required to be paid on
the Closing Date in the respective amounts specified in Section 1.9 (including
the Fees specified in the GE Capital Fee Letter), and shall have reimbursed
Agent for all fees, costs and expenses of closing presented as of the Closing
Date.
 
(f) Capital Structure: Other Indebtedness. The capital structure of each Credit
Party and the terms and conditions of all Indebtedness, equity and stockholder
agreements, incentive or other employment agreements, tax agreements and other
material contracts, organizational documents, management structure and
composition of board of directors and board selection procedures of each Credit
Party, and the tax effects resulting from the Acquisitions, shall be acceptable
to Agent in its sole discretion.
 
(g) Due Diligence. Agent shall have completed its business, environmental and
legal due diligence, including a roll-forward of its previous audits and
background checks.
 
(h) Consummation of Related Transactions. Agent shall have received fully
executed copies of each of the BetaTHERM Acquisition Agreement and the YSIS
Acquisition Agreement and each of the other Related Transactions Documents, each
of which shall be in form and substance reasonably satisfactory to Agent and its
counsel. The Acquisitions and the other Related Transactions shall have been
consummated in accordance with the terms of each of the BetaTHERM Acquisition
Agreement and the YSIS Acquisition Agreement and the other Related Transactions
Documents but for the payment of the cash purchase price payable pursuant to the
BetaTHERM Acquisition Agreement and the YSIS Acquisition Agreement and delivery
the closing documents specified in the BetaTHERM Acquisition Agreement and the
YSIS Acquisition Agreement.
 
17

--------------------------------------------------------------------------------


 
2.2 Further Conditions to Each Loan. Except as otherwise expressly provided
herein, no Lender shall be obligated to fund any Advance, convert or continue
any Loan as a LIBOR Loan or incur any Letter of Credit Obligation, if, as of the
date thereof:
 
(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect as of such date, except to the
extent that such representation or warranty expressly relates to an earlier date
and except for changes therein expressly permitted or expressly contemplated by
this Agreement, and Agent or Requisite Lenders have determined not to make such
Advance, convert or continue any Loan as LIBOR Loan or incur such Letter of
Credit Obligation as a result of the fact that such warranty or representation
is untrue or incorrect;
 
(b) any event or circumstance having a Material Adverse Effect has occurred
since the date hereof as determined by the Requisite Lenders, and Agent or
Requisite Lenders have determined not to make such Advance, convert or continue
any Loan as a LIBOR Loan or incur such Letter of Credit Obligation as a result
of the fact that such event or circumstance has occurred;
 
(c) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation), and Agent or Requisite Lenders shall have determined not to
make any Advance, convert or continue any Loan as a LIBOR Loan or incur any
Letter of Credit Obligation as a result of that Default or Event of Default;
 
(d) after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), the outstanding principal amount of the Revolving Loan
would exceed the Maximum Amount; or
 
(e) after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), Borrower and its Subsidiaries on a consolidated basis shall
have (i) a Senior Leverage Ratio not in excess of 3.00 to 1.00, and (ii) a Total
Leverage Ratio not in excess of 3.50 to 1.00, in each case, calculated using
EBITDA for the twelve Fiscal Month period ended at the end of Fiscal Month for
which financial statements have most recently been required to delivered to
Agent pursuant to paragraph (a) of Annex E prior to the date of such Advance (or
the incurrence of any Letter of Credit Obligations).
 
The request and acceptance by Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by Borrower that the conditions
in this Section 2.2 have been satisfied and (ii) a reaffirmation by Borrower of
the granting and continuance of Agent’s Liens, on behalf of itself and Lenders,
pursuant to the Collateral Documents.
 
3. REPRESENTATIONS AND WARRANTIES
 
To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
the US Credit Parties executing this Agreement, jointly and severally, make the
following representations and warranties to Agent and each Lender with respect
to all Credit Parties, each and all of which shall survive the execution and
delivery of this Agreement.
 
18

--------------------------------------------------------------------------------


 
3.1 Corporate Existence; Compliance with Law. Each Credit Party (a) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation or organization set forth in Disclosure Schedule
(3.1); (b) is duly qualified to conduct business and is in good standing in each
other jurisdiction where its ownership or lease of property or the conduct of
its business requires such qualification, except where the failure to be so
qualified would not result in exposure to losses, damages or liabilities in
excess of $50,000; (c) has the requisite power and authority and the legal right
to own, pledge, mortgage or otherwise encumber and operate its properties, to
lease the property it operates under lease and to conduct its business as now,
heretofore and proposed to be conducted; (d) subject to specific representations
regarding Environmental Laws, has all material licenses, permits, consents or
approvals from or by, and has made all material filings with, and has given all
material notices to, all Governmental Authorities having jurisdiction, to the
extent required for such ownership, operation and conduct; (e) is in compliance
with its charter and bylaws or partnership or operating agreement, as
applicable; and (f) subject to specific representations set forth herein
regarding ERISA, Environmental Laws, tax and other laws, is in compliance with
all applicable provisions of law, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
3.2 Executive Offices, Collateral Locations, FEIN. As of the Closing Date, the
current location of each US Credit Party’s chief executive office and the
warehouses and premises at which any Collateral is located are set forth in
Disclosure Schedule (3.2), and none of such locations has changed within 12
months preceding the Closing Date except as disclosed therein. In addition,
Disclosure Schedule (3.2) lists the federal employer identification number of
each US Credit Party.
 
3.3 Corporate Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party and the creation of all Liens provided for therein: (a) are within
such Person’s power; (b) have been duly authorized by all necessary corporate,
limited liability company or limited partnership action; (c) do not contravene
any provision of such Person’s charter, bylaws or partnership or operating
agreement as applicable; (d) do not violate any law or regulation, or any order
or decree of any court or Governmental Authority; (e) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Person is a party or by which such Person or any of its property is bound; (f)
do not result in the creation or imposition of any Lien upon any of the property
of such Person other than those in favor of Agent, on behalf of itself and
Lenders, pursuant to the Loan Documents; and (g) do not require the consent or
approval of any Governmental Authority or any other Person, except those
referred to in Section 2.1(c), all of which will have been duly obtained, made
or complied with prior to the Closing Date. Each of the Loan Documents has been
or shall be duly executed and delivered by each Credit Party that is a party
thereto and each such Loan Document constitutes or shall constitute a legal,
valid and binding obligation of such Credit Party enforceable against it in
accordance with its terms.
 
19

--------------------------------------------------------------------------------


 
3.4 Financial Statements and Projections. Except for the Projections, all
Financial Statements concerning Borrower and its Subsidiaries that are referred
to below have been prepared in accordance with GAAP consistently applied
throughout the periods covered (except as disclosed therein and except, with
respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and present fairly in all material respects
the financial position of the Persons covered thereby as at the dates thereof
and the results of their operations and cash flows for the periods then ended.
 
(a) Financial Statements. The following Financial Statements attached hereto as
Disclosure Schedule (3.4(a)) have been delivered on the date hereof:
 
(i) The audited consolidated balance sheets at March 31, 2005 and the related
statements of income and cash flows of Borrower and its Subsidiaries for the
Fiscal Year then ended, certified by Grant Thornton LLP, and the unaudited
consolidating balance sheets at March 31, 2005 and the related statements of
income and cash flows of Borrower and its Subsidiaries for the Fiscal Year then
ended.
 
(ii) The audited consolidated balance sheets at June 30, 2004 and 2005 and the
related statements of income and cash flows of BetaTHERM Group and its
Subsidiaries for the Fiscal Years then ended, certified by Ernst & Young.
 
(iii) The unaudited consolidated balance sheets at December 31, 2003, 2004 and
2005 and the related statements of income of YSIS and its Subsidiaries for the
Fiscal Years then ended.
 
(iv) The unaudited consolidated and consolidating balance sheets at December 31,
2005, January 31, 2006 and February 28, 2006 and the related statements of
income of Borrower and its Subsidiaries for the fiscal periods then ended.
 
(v) The unaudited consolidated and consolidating balance sheets at and February
28, 2006 and the related statements of income of BetaTHERM Group and its
Subsidiaries for the 8 Fiscal Months then ended.
 
(vi) The unaudited consolidated balance sheets at January 31, 2006 and February
28, 2006 and the related statements of income of YSIS and its Subsidiaries for
the fiscal periods then ended.
 
(b) Pro Forma. The Pro Forma delivered on the date hereof and attached hereto as
Disclosure Schedule (3.4(b)) was prepared by Borrower giving pro forma effect to
the Related Transactions, was based on the unaudited consolidated and
consolidating balance sheets of Borrower and its Subsidiaries dated March 31,
2006 and was prepared in accordance with GAAP, with only such adjustments
thereto as would be required in accordance with GAAP, except to the extent
otherwise disclosed on Disclosure Schedule (3.4(b)).
 
(c) Projections. The Projections delivered on the date hereof and attached
hereto as Disclosure Schedule (3.4(c)) have been prepared by Borrower, on a
consolidated and consolidating basis, in light of the past operations of its
businesses, but including future payments of known contingent liabilities, and
reflect projections for the five year period beginning on March 1, 2006 on a
month-by-month. The Projections are based upon estimates and assumptions stated
therein, all of which Borrower believes to be reasonable and fair in light of
current conditions and current facts known to Borrower and, as of the Closing
Date, reflect Borrower’s good faith and reasonable estimates of the future
financial performance of Borrower and of the other information projected therein
for the period set forth therein, except to the extent otherwise disclosed
therein..
 
20

--------------------------------------------------------------------------------


 
3.5 Material Adverse Effect. Between March 31, 2005 and the Closing Date, (a) no
Credit Party has incurred any obligations, contingent or noncontingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments that are not reflected in the Pro Forma and that, alone or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, (b) no contract, lease or other agreement or instrument has been entered
into by any Credit Party or has become binding upon any Credit Party’s assets
and no law or regulation applicable to any Credit Party has been adopted that
has had or could reasonably be expected to have a Material Adverse Effect, and
(c) no Credit Party is in default and to the best of Borrower’s knowledge no
third party is in default under any material contract, lease or other agreement
or instrument, that alone or in the aggregate could reasonably be expected to
have a Material Adverse Effect. Between March 31, 2005 and the Closing Date no
event has occurred, that alone or together with other events, could reasonably
be expected to have a Material Adverse Effect.
 
3.6 Ownership of Property; Liens. As of the Closing Date, the real estate (“Real
Estate”) listed in Disclosure Schedule (3.6) constitutes all of the real
property owned, leased, subleased, or used by any Credit Party. Each Credit
Party owns good and marketable fee simple title to all of its owned Real Estate,
and valid and marketable leasehold interests in all of its leased Real Estate,
all as described on Disclosure Schedule (3.6), and copies of all such leases or
a summary of terms thereof reasonably satisfactory to Agent have been delivered
to Agent. Disclosure Schedule (3.6) further describes any Real Estate with
respect to which any Credit Party is a lessor, sublessor or assignor as of the
Closing Date. Each Credit Party also has good and marketable title to, or valid
leasehold interests in, all of its personal property and assets. As of the
Closing Date, none of the properties and assets of any Credit Party are subject
to any Liens other than Permitted Encumbrances, and there are no facts,
circumstances or conditions known to any Credit Party that may result in any
Liens (including Liens arising under Environmental Laws) other than Permitted
Encumbrances.
 
3.7 Labor Matters. As of the Closing Date (a) no strikes or other material labor
disputes against any Credit Party are pending or, to any Credit Party’s
knowledge, threatened; (b) hours worked by and payment made to employees of each
Credit Party comply with the Fair Labor Standards Act and each other federal,
state, local or foreign law applicable to such matters; (c) all payments due
from any Credit Party for employee health and welfare insurance have been paid
or accrued as a liability on the books of such Credit Party; (d) except as set
forth in Disclosure Schedule (3.7), no Credit Party is a party to or bound by
any collective bargaining agreement, management agreement, consulting agreement,
employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement
(and true and complete copies of any agreements described on Disclosure Schedule
(3.7) have been delivered to Agent); (e) there is no organizing activity
involving any Credit Party pending or, to any Credit Party’s knowledge,
threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Credit Party’s knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party has made a pending demand for
recognition; and (g) except as set forth in Disclosure Schedule (3.7), there are
no material complaints or charges against any Credit Party pending or, to the
knowledge of any Credit Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by any Credit
Party of any individual.
 
21

--------------------------------------------------------------------------------


 
3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
Except as set forth in Disclosure Schedule (3.8), as of the Closing Date, no
Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person. All
of the issued and outstanding Stock of each Credit Party (other than Borrower)
is owned by each of the Stockholders and in the amounts set forth in Disclosure
Schedule (3.8). Except as set forth in Disclosure Schedule (3.8), there are no
outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party (including Borrower) may be
required to issue, sell, repurchase or redeem any of its Stock or other equity
securities or any Stock or other equity securities of its Subsidiaries. All
outstanding Indebtedness and Guaranteed Indebtedness of each Credit Party as of
the Closing Date (except for the Obligations) is described in Section 6.3
(including Disclosure Schedule (6.3)).
 
3.9 Government Regulation. No Credit Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, or any other federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Loans by Lenders to Borrower, the
incurrence of the Letter of Credit Obligations on behalf of Borrower, the
application of the proceeds thereof and repayment thereof and the consummation
of the Related Transactions will not violate any provision of any such statute
or any rule, regulation or order issued by the Securities and Exchange
Commission.
 
3.10 Margin Regulations. No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”). None of the proceeds of the Loans or other extensions of credit
under this Agreement will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any Margin
Stock or for any other purpose that might cause any of the Loans or other
extensions of credit under this Agreement to be considered a “purpose credit”
within the meaning of Regulations T, U or X of the Federal Reserve Board. No
Credit Party will take or permit to be taken any action that might cause any
Loan Document to violate any regulation of the Federal Reserve Board.
 
22

--------------------------------------------------------------------------------


 
3.11 Taxes. All tax returns, reports and statements, including information
returns, required by any Governmental Authority (“Tax Returns”) to be filed by
any Credit Party have been filed with the appropriate Governmental Authority;
all such Tax Returns are true, correct and complete in all material respects;
and all Charges have been paid prior to the date on which any fine, penalty,
interest or late charge may be added thereto for nonpayment thereof (or any such
fine, penalty, interest, late charge or loss has been paid), excluding Charges
or other amounts being contested in accordance with Section 5.2(b). There are no
Liens for Charges (other than for current Charges not yet due and payable) upon
the assets of any Credit Party. No adjustment relating to such Tax Returns has
been proposed formally or informally by any Governmental Authority and, to the
knowledge of each Credit Party, no basis exists for any such adjustment. Proper
and accurate amounts have been withheld by each Credit Party from its respective
employees, independent contractors, creditors, members, partners and other third
parties for all periods in full and complete compliance with all applicable
federal, state, local and foreign laws and such withholdings have been timely
paid to the respective Governmental Authorities. Disclosure Schedule (3.11) sets
forth as of the Closing Date those taxable years for which any Credit Party’s
tax returns are currently being audited by the IRS or any other applicable
Governmental Authority and any assessments or threatened assessments in
connection with such audit, or otherwise currently outstanding. Except as
indicated on Disclosure Schedule (3.11), all Charges that have been claimed,
proposed, asserted or assessed against any Credit Party (or with respect to any
of their assets) have been fully paid or finally settled. Except as described in
Disclosure Schedule (3.11), no Credit Party has executed or filed with the IRS
or any other Governmental Authority any agreement or other document extending,
or having the effect of extending, the period for assessment or collection of
any Charges. None of the Credit Parties and their respective predecessors are
liable for any Charges: (a) under any agreement (including any tax sharing
agreements) or (b) to each Credit Party’s knowledge, as a transferee. As of the
Closing Date, no Credit Party has agreed or been requested to make any
adjustment under IRC Section 481(a), by reason of a change in accounting method
or otherwise, which would have a Material Adverse Effect.
 
3.12 ERISA.
 
(a) Disclosure Schedule (3.12) lists all Plans and separately identifies all
Pension Plans, including Title IV Plans, Multiemployer Plans, ESOPs and Welfare
Plans, including all Retiree Welfare Plans in effect as of the Closing Date.
Copies of all such listed Plans, together with a copy of the latest form IRS/DOL
5500-series for each such Plan have been delivered to Agent. Except with respect
to Multiemployer Plans, each Qualified Plan has been determined by the IRS to
qualify under Section 401 of the IRC, the trusts created thereunder have been
determined to be exempt from tax under the provisions of Section 501 of the IRC,
and nothing has occurred that would cause the loss of such qualification or
tax-exempt status. Each Plan is in compliance with the applicable provisions of
ERISA and the IRC, including the timely filing of all reports required under the
IRC or ERISA, including the statement required by 29 CFR Section 2520.104-23.
Neither any Credit Party nor ERISA Affiliate has failed to make any contribution
or pay any amount due as required by either Section 412 of the IRC or Section
302 of ERISA or the terms of any such Plan. Neither any Credit Party nor ERISA
Affiliate has engaged in a “prohibited transaction,” as defined in Section 406
of ERISA and Section 4975 of the IRC, in connection with any Plan, that would
subject any Credit Party to a material tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the IRC.
 
23

--------------------------------------------------------------------------------


 
(b) Except as set forth in Disclosure Schedule (3.12): (i) no Title IV Plan has
any Unfunded Pension Liability; (ii) no ERISA Event or event described in
Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Credit Party, threatened claims (other than claims for benefits in the
normal course), sanctions, actions or lawsuits, asserted or instituted against
any Plan or any Person as fiduciary or sponsor of any Plan; (iv) no Credit Party
or ERISA Affiliate has incurred or reasonably expects to incur any liability as
a result of a complete or partial withdrawal from a Multiemployer Plan; (v)
within the last five years no Title IV Plan of any Credit Party or ERISA
Affiliate has been terminated, whether or not in a “standard termination” as
that term is used in Section 404(b)(1) of ERISA, nor has any Title IV Plan of
any Credit Party or ERISA Affiliate (determined at any time within the past five
years) with Unfunded Pension Liabilities been transferred outside of the
“controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of any
Credit Party or ERISA Affiliate; (vi) except in the case of any ESOP, Stock of
all Credit Parties and their ERISA Affiliates makes up, in the aggregate, no
more than 10% of fair market value of the assets of any Plan measured on the
basis of fair market value as of the latest valuation date of any Plan; and
(vii) no liability under any Title IV Plan has been satisfied with the purchase
of a contract from an insurance company that is not rated AAA by the Standard &
Poor’s Corporation or an equivalent rating by another nationally recognized
rating agency.
 
3.13 No Litigation.
 
(a) No action, claim, lawsuit, demand, investigation or proceeding is now
pending or, to the knowledge of any Credit Party, threatened against any Credit
Party, before any Governmental Authority or before any arbitrator or panel of
arbitrators (collectively, “Litigation”), (a) that challenges any Credit Party’s
right or power to enter into or perform any of its obligations under the Loan
Documents to which it is a party, or the validity or enforceability of any Loan
Document or any action taken thereunder, or (b) that has a reasonable risk of
being determined adversely to any Credit Party and that, if so determined, could
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Disclosure Schedule (3.13), as of the Closing Date there is no Litigation
pending or threatened that seeks damages in excess of $100,000 or injunctive
relief against, or alleges criminal misconduct of, any Credit Party.
 
(b) Borrower has fully and finally settled the Class Action Litigation and paid
all amounts payable by it in connection with such settlement and has no further
liabilities or obligations, contingent or otherwise, relating to the Class
Action Litigation. Borrower has fully and finally settled the SEC Investigation
and paid all amounts payable by it in connection with such settlement and has no
further liabilities or obligations, contingent or otherwise, relating to the SEC
Investigation.
 
3.14 Brokers. No broker or finder acting on behalf of any Credit Party or
Affiliate thereof brought about the obtaining, making or closing of the Loans or
the Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.
 
3.15 Intellectual Property. As of the Closing Date, each Credit Party owns or
has rights to use all Intellectual Property necessary to continue to conduct its
business as now or heretofore conducted by it or proposed to be conducted by it,
and each Patent, Trademark, Copyright and License is listed, together with
application or registration numbers, as applicable, in Disclosure Schedule
(3.15). Each Credit Party conducts its business and affairs without infringement
of or interference with any Intellectual Property of any other Person in any
material respect. Except as set forth in Disclosure Schedule (3.15), no Credit
Party is aware of any infringement claim by any other Person with respect to any
Intellectual Property.
 
24

--------------------------------------------------------------------------------


 
3.16 Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents, any Projections, Financial Statements or other written
reports from time to time delivered hereunder or any written statement furnished
by or on behalf of any Credit Party to Agent or any Lender pursuant to the terms
of this Agreement contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made. The Liens granted to Agent, on behalf
of itself and Lenders, pursuant to the Collateral Documents will at all times be
fully perfected first priority Liens in and to the Collateral described therein,
subject, as to priority, only to Permitted Encumbrances.
 
3.17 Environmental Matters.
 
(a) Except as set forth in Disclosure Schedule (3.17), as of the Closing Date:
(i) the Real Estate is free of contamination from any Hazardous Material except
for such contamination that would not adversely impact the value or
marketability of such Real Estate and that would not result in Environmental
Liabilities that could reasonably be expected to exceed $500,000; (ii) the
Credit Parties are and have been in compliance with all Environmental Laws,
except for such noncompliance that would not result in Environmental Liabilities
which could reasonably be expected to exceed $500,000; (iii) the Credit Parties
have obtained, and are in compliance with, all Environmental Permits required by
Environmental Laws for the operations of their respective businesses as
presently conducted or as proposed to be conducted, except where the failure to
so obtain or comply with such Environmental Permits would not result in
Environmental Liabilities that could reasonably be expected to exceed $500,000,
and all such Environmental Permits are valid, uncontested and in good standing;
(iv) no Credit Party is involved in operations or knows of any facts,
circumstances or conditions, including any Releases of Hazardous Materials, that
are likely to result in any Environmental Liabilities of such Credit Party which
could reasonably be expected to exceed $500,000, and no Credit Party has
permitted any current or former tenant or occupant of the Real Estate to engage
in any such operations; (v) there is no Litigation arising under or related to
any Environmental Laws, Environmental Permits or Hazardous Material that seeks
damages, penalties, fines, costs or expenses in excess of $500,000 or injunctive
relief against, or that alleges criminal misconduct by, any Credit Party; (vi)
no notice has been received by any Credit Party identifying it as a “potentially
responsible party” or requesting information under CERCLA or analogous state
statutes, and to the knowledge of the Credit Parties, there are no facts,
circumstances or conditions that may result in any Credit Party being identified
as a “potentially responsible party” under CERCLA or analogous state statutes;
and (vii) the Credit Parties have provided to Agent copies of all existing
environmental reports, reviews and audits and all written information pertaining
to actual or potential Environmental Liabilities, in each case relating to any
Credit Party.
 
25

--------------------------------------------------------------------------------


 
(b) Each Credit Party hereby acknowledges and agrees that Agent (i) is not now,
and has not ever been, in control of any of the Real Estate or any Credit
Party’s affairs, and (ii) does not have the capacity through the provisions of
the Loan Documents or otherwise to influence any Credit Party’s conduct with
respect to the ownership, operation or management of any of its Real Estate or
compliance with Environmental Laws or Environmental Permits.
 
3.18 Insurance. Disclosure Schedule (3.18) lists all insurance policies of any
nature maintained, as of the Closing Date, for current occurrences by each
Credit Party, as well as a summary of the terms of each such policy.
 
3.19 Deposit and Disbursement Accounts. Disclosure Schedule (3.19) lists all
banks and other financial institutions at which any Credit Party maintains
deposit or other accounts as of the Closing Date, including any Disbursement
Accounts, and such Schedule correctly identifies the name, address and telephone
number of each depository, the name in which the account is held, a description
of the purpose of the account, and the complete account number therefor.
 
3.20 Government Contracts. Except as set forth in Disclosure Schedule (3.20), as
of the Closing Date, no Credit Party is a party to any contract or agreement
with any Governmental Authority and no Credit Party’s Accounts are subject to
the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar
state or local law.
 
3.21 Customer and Trade Relations. As of the Closing Date, there exists no
actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in the business
relationship of any Credit Party with any customer or group of customers whose
purchases during the preceding 12 months caused them to be ranked among the ten
largest customers of such Credit Party or the business relationship of any
Credit Party with any supplier material to its operations.
 
3.22 Agreements and Other Documents. As of the Closing Date, each Credit Party
has provided to Agent or its counsel, on behalf of Lenders, accurate and
complete copies (or summaries) of all of the following agreements or documents
to which it is subject and each of which is listed in Disclosure Schedule
(3.22): any supply agreements and purchase agreements, leases or other
agreements or licenses and permits, in each case, the absence of which could be
reasonably likely to have a Material Adverse Effect; and instruments and
documents evidencing any Indebtedness or Guaranteed Indebtedness of such Credit
Party and any Lien granted by such Credit Party with respect thereto.
 
3.23 Solvency. Both before and after giving effect to (a) the Loans and Letter
of Credit Obligations to be made or incurred on the Closing Date or such other
date as Loans and Letter of Credit Obligations requested hereunder are made or
incurred, (b) the disbursement of the proceeds of such Loans pursuant to the
instructions of Borrower, (c) the Acquisitions and the consummation of the other
Related Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, each Credit Party is and will be Solvent.
 
3.24 Acquisition Agreements. As of the Closing Date:
 
26

--------------------------------------------------------------------------------


 
(a) Borrower has delivered to Agent a complete and correct copy of the BetaTHERM
Acquisition Agreement (including all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents delivered
pursuant thereto or in connection therewith) and all of conditions to
consummation of the BetaTHERM Acquisition (other than payment of the purchase
price and delivery of various ancillary closing documents as disclosed by
Borrower to Agent and Lenders) in accordance with the terms of the BetaTHERM
Acquisition Agreement (including execution and delivery all documents required
to delivered pursuant thereto or in connection therewith) have been satisfied by
the parties thereto. No Credit Party and no other Person party thereto is in
default in the performance or compliance with any provisions thereof. The
BetaTHERM Acquisition Agreement complies with, and the BetaTHERM Acquisition
will be consummated in accordance with all applicable laws upon payment of the
Purchase Price (as defined the BetaTHERM Acquisition Agreement) on the Closing
Date. The BetaTHERM Acquisition Agreement is in full force and effect as of the
Closing Date and has not been terminated, rescinded or withdrawn. All requisite
approvals by Governmental Authorities having jurisdiction over BetaTHERM
Sellers, any Credit Party and other Persons referenced therein, with respect to
the transactions contemplated by the BetaTHERM Acquisition Agreement, have been
obtained, and no such approvals impose any conditions to the consummation of the
transactions contemplated by the BetaTHERM Acquisition Agreement or to the
conduct by any Credit Party of its business thereafter. To the best of each
Credit Party’s knowledge, none of the BetaTHERM Sellers’ representations or
warranties in the BetaTHERM Acquisition Agreement contain any untrue statement
of a material fact or omit any fact necessary to make the statements therein not
misleading. Each of the representations and warranties given by each applicable
Credit Party in the BetaTHERM Acquisition Agreement is true and correct in all
material respects; and
 
(b) Borrower has delivered to Agent a complete and correct copy of the YSIS
Acquisition Agreement (including all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents delivered
pursuant thereto or in connection therewith) and all of conditions to
consummation of the YSIS Acquisition (other than payment of the purchase price
and delivery of various ancillary closing documents as disclosed by Borrower to
Agent and Lenders) in accordance with the terms of the YSIS Acquisition
Agreement (including execution and delivery all documents required to delivered
pursuant thereto or in connection therewith) have been satisfied by the parties
thereto. No Credit Party and no other Person party thereto is in default in the
performance or compliance with any provisions thereof. The YSIS Acquisition
Agreement complies with, and the YSIS Acquisition will be consummated in
accordance with all applicable laws upon payment of the Closing Date Purchase
Price Payment (as defined the YSIS Acquisition Agreement) on the Closing Date.
The YSIS Acquisition Agreement is in full force and effect as of the Closing
Date and has not been terminated, rescinded or withdrawn. All requisite
approvals by Governmental Authorities having jurisdiction over YSIS Sellers, any
Credit Party and other Persons referenced therein, with respect to the
transactions contemplated by the YSIS Acquisition Agreement, have been obtained,
and no such approvals impose any conditions to the consummation of the
transactions contemplated by the YSIS Acquisition Agreement or to the conduct by
any Credit Party of its business thereafter. To the best of each Credit Party’s
knowledge, none of the YSIS Sellers’ representations or warranties in the YSIS
Acquisition Agreement contain any untrue statement of a material fact or omit
any fact necessary to make the statements therein not misleading. Each of the
representations and warranties given by each applicable Credit Party in the YSIS
Acquisition Agreement is true and correct in all material respects.
 
27

--------------------------------------------------------------------------------


 
3.25 Foreign Assets Control Regulations. None of the Credit Parties nor, to the
best knowledge of each Credit Party, any Affiliate of any Credit Party, is, or
will be after consummation of the Related Transactions and application of the
proceeds of the Loans, by reason of being a “national” of a “designated foreign
country” or a “specially designated national” within the meaning of the
Regulations of the Office of Foreign Assets Control, United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V), or for any other reason, in
violation of, any United States Federal statute or Presidential Executive Order
concerning trade or other relations with any foreign country or any citizen or
national thereof or the ownership or operation of any Property.
 
3.26 Anti-Terrorism Law.
 
(a) No Credit Party and, to the knowledge of the Credit Parties, none of its
Affiliates is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot Act”).
 
(b) No Credit Party, and to the knowledge of the Credit Parties, no Affiliate or
broker or other agent of any Credit Party acting or benefiting in any capacity
in connection with the Loans is any of the following:
 
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
 
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;
 
(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; or
 
(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order.
 
(c) No Credit Party and, to the knowledge of the Credit Parties, no broker or
other agent of any Credit Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
28

--------------------------------------------------------------------------------


 
4. FINANCIAL STATEMENTS AND INFORMATION
 
(a) Reports and Notices. Each US Credit Party executing this Agreement hereby
agrees that from and after the Closing Date and until the Termination Date, it
shall deliver to Agent or to Agent and Lenders, as required, the Financial
Statements, notices, Projections and other information at the times, to the
Persons and in the manner set forth in Annex E.
 
4.2 Communication with Accountants. Each US Credit Party executing this
Agreement authorizes (a) Agent and (b) so long as an Event of Default has
occurred and is continuing, each Lender, to communicate directly with its
independent certified public accountants, including Grant Thornton LLP and KPMG
LLP, and authorizes and, at Agent’s request, shall instruct those accountants
and advisors to disclose and make available to Agent and each Lender any and all
Financial Statements and other supporting financial documents, schedules and
information relating to any Credit Party (including copies of any issued
management letters) with respect to the business, financial condition and other
affairs of any Credit Party.
 
5. AFFIRMATIVE COVENANTS
 
Each US Credit Party executing this Agreement jointly and severally agrees as to
itself, and to cause all other Credit Parties, from and after the date hereof
and until the Termination Date to comply with the following:
 
5.1 Maintenance of Existence and Conduct of Business. Except as contemplated by
the BetaTHERM Reorganization, Each Credit Party shall: do or cause to be done
all things necessary to preserve and keep in full force and effect its corporate
existence and its rights and franchises; continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder; at all times
maintain, preserve and protect all of its assets and properties used or useful
in the conduct of its business, and keep the same in good repair, working order
and condition in all material respects (taking into consideration ordinary wear
and tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices; and transact business only in such corporate and trade names
as are set forth in Disclosure Schedule (5.1).
 
5.2 Payment of Charges.
 
(a) Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all Charges payable by it, including
(i) Charges imposed upon it, its income and profits, or any of its property
(real, personal or mixed) and all Charges with respect to tax, social security
and unemployment withholding with respect to its employees, (ii) lawful claims
for labor, materials, supplies and services or otherwise, and (iii) all storage
or rental charges payable to warehousemen and bailees, in each case, before any
thereof shall become past due.
 
(b) Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 5.2(a);
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Credit Party, in accordance with GAAP; (ii) no Lien shall
be imposed to secure payment of such Charges (other than payments to
warehousemen and/or bailees) that is superior to any of the Liens securing
payment of the Obligations and such contest is maintained and prosecuted
continuously and with diligence and operates to suspend collection or
enforcement of such Charges, (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest, (iv) such Credit Party shall
promptly pay or discharge such contested Charges, Taxes or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Agent evidence reasonably acceptable to Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth in this Section 5.2(b) are no longer
met, and (v) Agent has not advised Borrower in writing that Agent reasonably
believes that nonpayment or nondischarge thereof could have or result in a
Material Adverse Effect.
 
29

--------------------------------------------------------------------------------


 
5.3 Books and Records. Each Credit Party shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements attached as Disclosure Schedule
(3.4(a)). Each Credit Party shall record all intercompany transactions on its
books and records in a manner reasonably satisfactory to Agent.
 
5.4 Insurance; Damage to or Destruction of Collateral.
 
(a) Coverage. Without limiting any of the other obligations or liabilities of
the Credit Parties under this Agreement, the Credit Parties shall, during the
term of this Agreement, carry and maintain, at their own expense, at least the
minimum insurance coverage set forth in this Section 5.4. The Credit Parties
shall also carry and maintain any other insurance that Agent may reasonably
require from time to time. All insurance carried pursuant to this Section 5.4
shall be placed with such insurers having a minimum A.M. Best rating of A:X (or
as may be otherwise agreed by Agent) and be in such form, with terms,
conditions, limits and deductibles as shall be acceptable to Agent. The
insurance required to be carried and maintained by the Credit Parties hereunder
shall, in all events, include the following:
 
(i) All Risk Property Insurance. The Credit Parties shall maintain all risk
property insurance covering against physical loss or damage, including but not
limited to fire and extended coverage, collapse, flood, earth movement and
comprehensive boiler and machinery coverage (including electrical malfunction
and mechanical breakdown). Coverage shall be written on a replacement cost basis
in an amount acceptable to Agent. Such insurance policy shall contain an agreed
amount endorsement waiving any coinsurance penalty and shall include expediting
expense coverage; and
 
(ii) Business Interruption Insurance. As an extension of the insurance required
under paragraph (a)(i), the Credit Parties shall maintain business interruption
insurance in an amount equal to 12 months projected net profits, and continuing
expenses (including the debt service payments due on the loan). The insurance
shall include coverage for contingent business interruption arising from loss or
damage to property and equipment of major suppliers and customers of the Credit
Parties. Such insurance shall contain an agreed amount endorsement waiving any
coinsurance penalty and shall include extra expense coverage. Deductibles shall
not exceed thirty (30) days; and
 
30

--------------------------------------------------------------------------------


 
(iii) Comprehensive or Commercial General Liability Insurance. The Credit
Parties shall maintain comprehensive general liability insurance written on an
occurrence basis with a limit of not less than $1,000,000. Such coverage shall
include, but not be limited to, premises/operations, broad form contractual
liability, independent contractors, products/completed operations, property
damage and personal injury liability. Such insurance shall not contain an
exclusion for punitive or exemplary damages where insurable by law; and
 
(iv) Workers’ Compensation/Employer’s Liability Insurance. The Credit Parties
shall maintain (i) Workers’ Compensation insurance in accordance with statutory
provisions covering accidental injury, illness or death of an employee of the
Credit Parties while at work or in the scope of his employment with the Credit
Parties and (ii) Employer’s Liability in an amount not less than $1,000,000.
Such coverage shall not contain any occupational disease exclusions; and
 
(v) Automobile Liability Insurance. The Credit Parties shall maintain Automobile
Liability insurance covering owned, non-owned, leased, hired or borrowed
vehicles against bodily injury or property damage. Such coverage shall have a
limit of not less than $1,000,000; and
 
(vi) Excess/Umbrella Liability Insurance. The Credit Parties shall maintain
excess or umbrella liability insurance written on an occurrence basis in an
amount not less than $25,000,000 providing coverage limits in excess of the
insurance limits required under paragraphs (a)(iii), and (a)(iv), employer’s
liability only, and (v). Such insurance shall follow from the primary insurances
and drop down in case of exhaustion of underlying limits and/or aggregates. Such
insurance shall not contain an exclusion for punitive or exemplary damages where
insurable under law; and
 
(vii) Aircraft Products Liability Insurance. The Credit Parties shall maintain
aircraft products liability insurance written in an amount not less than
$10,000,000.
 
(b) Endorsements. The Credit Parties shall cause all insurance policies carried
and maintained in accordance with this Section 5.4 to be endorsed as follows:
 
(i) Agent and Lenders shall be an additional insureds, with Agent as loss payee,
with respect to property policies described in paragraphs (a)(i) and (a)(ii).
Agent and Lenders shall be additional insureds with respect to liability
policies described in paragraphs (a)(iii), (a)(iv), and, to the extent allowed
by law, (a)(v), (vi) and (vii). It shall be understood that any obligation
imposed upon the Credit Parties, including the obligation to pay premiums, shall
be the sole obligation of the Credit Parties and not that of Agent and Lenders;
and
 
(ii) With respect to property policies described in paragraphs (a)(i) and
(a)(ii), the interests of Agent and Lenders shall not be invalidated by any
action or inaction of the Credit Parties or any other person, and shall insure
Agent and Lenders regardless of any breach or violation by the Credit Parties or
any other person, of any warranties, declarations or conditions of such
policies; and
 
(iii) Inasmuch as the liability policies are written to cover more than one
insured, all terms conditions, insuring agreements and endorsements, with the
exception of the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured; and
 
31

--------------------------------------------------------------------------------


 
(iv) The insurers thereunder shall waive all rights of subrogation against Agent
and Lenders, any right of setoff or counterclaim, and any other right to
deduction, whether by attachment or otherwise; and
 
(v) Such insurance shall be primary without right of contribution of any other
insurance carried by or on behalf of Agent and Lenders; and
 
(vi) If such insurance is canceled for any reason whatsoever, including
nonpayment of premium, or any changes are initiated by the Credit Parties or the
carrier which affect the interests of Agent and Lenders, such cancellation or
change shall not be effective as to Agent and Lenders until 30 days (ten (10)
days in the case of non-payment of premium) after receipt by Agent of written
notice sent by registered mail from such insurer.
 
(c) Certifications. On the Closing Date, and at each policy renewal, but not
less than annually, the Credit Parties shall provide to Agent a certification
from each insurer or by an authorized representative of each insurer. Such
certification shall identify the underwriters, the type of insurance, the
limits, deductibles, and term thereof and shall specifically list the special
provisions delineated in Section 5.4(b) above for such insurance required for
this Section 5.4.
 
(d) Insurance Report. Concurrently with the furnishing of all certificates
referred to in this Section 5.4, the Credit Parties shall furnish Agent with a
letter from an independent insurance broker, acceptable to Agent, stating that
(i) all premiums then due by the Credit Parties have been paid, (ii) in the
opinion of such broker, the insurance then maintained by the Credit Parties is
in compliance with this Section 5.4, (iii) the endorsements in Section 5.4(b)
above, have been or shall soon be, endorsed to the Credit Parties’ relevant
insurance policies and (iv) upon its first knowledge, such broker shall advise
Agent promptly in writing of any default in the payment of any premiums or any
other act or omission, on the part of any person, which might invalidate or
render unenforceable, in whole or in part, any insurance provided by the Credit
Parties hereunder.
 
(e) General. Upon request, the Credit Parties shall furnish Agent with copies of
all insurance policies, binders and cover notes or other evidence of such
insurance. Notwithstanding anything to the contrary herein, no provision of this
Section 5.4 or any provision of this Agreement shall impose on Agent any duty or
obligation to verify the existence or adequacy of the insurance coverage
maintained by the Credit Parties, nor shall Agent or any Lender be responsible
for any representations or warranties made by or on behalf of the Credit Parties
to any insurance broker, company or underwriter. Agent, at its sole option, may
obtain such insurance if not provided by the Credit Parties and in such event,
the Credit Parties shall reimburse Agent upon demand for the cost thereof
together with interest.
 
32

--------------------------------------------------------------------------------


 
(f) Power of Attorney. Each of the US Credit Parties irrevocably makes,
constitutes and appoints Agent (and all officers, employees or agents designated
by Agent), so long as any Default or Event of Default has occurred and is
continuing or the anticipated insurance proceeds exceed $250,000, as its true
and lawful agent and attorney-in-fact for the purpose of making, settling and
adjusting claims under such “All Risk” policies of insurance, endorsing its name
on any check or other item of payment for the proceeds of such “All Risk”
policies of insurance and for making all determinations and decisions with
respect to such “All Risk” policies of insurance. Agent shall have no duty to
exercise any rights or powers granted to it pursuant to the foregoing
power-of-attorney. The Credit Parties shall promptly notify Agent of any loss,
damage, or destruction to the Collateral in the amount of $250,000 or more,
whether or not covered by insurance. After deducting from such proceeds the
expenses, if any, incurred by Agent in the collection or handling thereof, Agent
may, at its option, apply such proceeds to the reduction of the Obligations in
accordance with Section 1.3(c), or permit or require the Credit Parties to use
such money, or any part thereof, to replace, repair, restore or rebuild the
Collateral in a diligent and expeditious manner with materials and workmanship
of substantially the same quality as existed before the loss, damage or
destruction. Notwithstanding the foregoing, if the casualty giving rise to such
insurance proceeds could not reasonably be expected to have a Material Adverse
Effect and such insurance proceeds do not exceed $5,000,000 in the aggregate,
Agent shall permit the Credit Parties to replace, restore, repair or rebuild the
property; provided that if the Credit Parties has not completed or entered into
binding agreements to complete such replacement, restoration, repair or
rebuilding within 180 days of such casualty, Agent may apply such insurance
proceeds to the Obligations in accordance with Section 1.3(c). All insurance
proceeds that are to be made available to the Credit Parties to replace, repair,
restore or rebuild the Collateral shall be applied by Agent to reduce the
outstanding principal balance of the Revolving Loan (which application shall not
result in a permanent reduction of the Revolving Loan Commitment) and upon such
application, Agent shall establish a reserve against the Borrowing Availability
in an amount equal to the amount of such proceeds so applied. Thereafter, such
funds shall be made available to the Credit Parties to provide funds to replace,
repair, restore or rebuild the Collateral as follows: (i) the Credit Parties
shall request a Revolving Credit Advance in the amount requested to be released;
(ii) so long as the conditions set forth in Section 2.2 have been met, Revolving
Lenders shall make such Revolving Credit Advance; and (iii) the reserve
established with respect to such insurance proceeds shall be reduced by the
amount of such Revolving Credit Advance. To the extent not used to replace,
repair, restore or rebuild the Collateral, such insurance proceeds shall be
applied in accordance with Section 1.3(c). Nothing herein shall be construed to
entitle the Agent to the proceeds of insurance from any loss with respect to any
property or assets of any Credit Party that is not a US Credit Party.
 
5.5 Compliance with Laws. Each Credit Party shall comply with all federal,
state, local and foreign laws and regulations applicable to it, including those
relating to ERISA and labor matters and Environmental Laws and Environmental
Permits, except to the extent that the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
5.6 Supplemental Disclosure. From time to time as may be reasonably requested by
Agent (which request will not be made more frequently than once each year absent
the occurrence and continuance of a Default or an Event of Default), the Credit
Parties shall supplement each Disclosure Schedule hereto, or any representation
herein or in any other Loan Document, with respect to any matter hereafter
arising that, if existing or occurring at the date of this Agreement, would have
been required to be set forth or described in such Disclosure Schedule or as an
exception to such representation or that is necessary to correct any information
in such Disclosure Schedule or representation which has been rendered inaccurate
thereby (and, in the case of any supplements to any Disclosure Schedule, such
Disclosure Schedule shall be appropriately marked to show the changes made
therein); provided that (a) no such supplement to any such Disclosure Schedule
or representation shall amend, supplement or otherwise modify the term
Disclosure Schedule as used herein or any or representation with respect
thereto, or be or be deemed a waiver of any Default or Event of Default
resulting from the matters disclosed therein, except as consented to by Agent
and Requisite Lenders in writing, and (b) no supplement shall be required or
permitted as to representations and warranties that relate solely to the Closing
Date.
 
33

--------------------------------------------------------------------------------


 
5.7 Intellectual Property. Each Credit Party will conduct its business and
affairs without infringement of or interference with any Intellectual Property
of any other Person in any material respect.
 
5.8 Environmental Matters. Each Credit Party shall and shall cause each Person
within its control to: (a) conduct its operations and keep and maintain its Real
Estate in compliance with all Environmental Laws and Environmental Permits other
than noncompliance that could not reasonably be expected to have a Material
Adverse Effect; (b) implement any and all investigation, remediation, removal
and response actions that are appropriate or necessary to comply with
Environmental Laws and Environmental Permits other than noncompliance that could
not reasonably be expected to have a Material Adverse Effect; (c) notify Agent
promptly after such Credit Party becomes aware of any violation of Environmental
Laws or Environmental Permits or any Release on, at, in, under, above, to, from
or about any Real Estate that is reasonably likely to result in Environmental
Liabilities in excess of $100,000; and (d) promptly forward to Agent a copy of
any order, notice, request for information or any communication or report
received by such Credit Party in connection with any such violation or Release
or any other matter relating to any Environmental Laws or Environmental Permits
that could reasonably be expected to result in Environmental Liabilities in
excess of $100,000, in each case whether or not the Environmental Protection
Agency or any Governmental Authority has taken or threatened any action in
connection with any such violation, Release or other matter.
 
5.9 Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases. Each US Credit Party shall obtain a landlord’s agreement, mortgagee
agreement or bailee letter, as applicable, from the lessor of each leased
property (other than Hampton, Virginia), mortgagee of owned property or bailee
with respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located having a fair market value of greater than
$500,000, which agreement or letter shall contain a waiver or subordination of
all Liens or claims that the landlord, mortgagee or bailee may assert against
the Collateral at that location, and shall otherwise be reasonably satisfactory
in form and substance to Agent; provided that with respect to (i) 910 Boston
Turnpike, Shrewsbury, Massachusetts, the US Credit Parties shall deliver a
landlord’s agreement reasonably satisfactory in form and substance to Agent on
or before October 1, 2006, unless the lease for such location is not renewed,
and (ii) 2670 Indian Ripple Road, Dayton, Ohio, the US Credit Parties shall
deliver a landlord’s agreement reasonably satisfactory in form and substance to
Agent on or before the fifth Business Day following the Closing Date. After the
Closing Date, no Collateral having a fair market value of greater than $500,000
shall be located at any real property or warehouse space leased by any US Credit
Party or shall be shipped to a processor or converter under arrangements
established after the Closing Date unless and until a satisfactory landlord
agreement or bailee letter, as appropriate, shall first have been obtained with
respect to such location, unless otherwise required by Agent. Each US Credit
Party shall timely and fully pay and perform its obligations under all leases
and other agreements with respect to each leased location or public warehouse
where any Collateral is or may be located. To the extent permitted hereunder, if
any US Credit Party proposes to acquire a fee ownership interest in Real Estate
after the Closing Date, it shall first provide to Agent a mortgage or deed of
trust granting Agent a first priority Lien on such Real Estate, together with
environmental audits, mortgage title insurance commitment, real property survey,
local counsel opinion(s), and, if required by Agent, supplemental casualty
insurance and flood insurance, and such other documents, instruments or
agreements reasonably requested by Agent, in each case, in form and substance
reasonably satisfactory to Agent.
 
34

--------------------------------------------------------------------------------


 
5.10 Key Man Life Insurance. Borrower shall maintain in full force and effect,
with an insurance company satisfactory to Agent, a key man life insurance policy
insuring the life of Frank Guidone in an amount no less than $5,000,000, naming
Agent as beneficiary under such insurance policy and assigned to Agent by
Borrower (which assignment will be consented to by the issuer of such
insurance), and otherwise terms reasonably satisfactory in all respects to
Agent. Borrower hereby assigns to Agent, and grants to Agent, for the benefit of
Agent and Lenders, a security interest in and lien upon, all right, title and
interest of Borrower in and to such policy and all proceeds thereof, to secure
the Obligations, and such assignment and grant continue without any diminution
thereof and remain in full force and effect. Upon receipt by Agent of any cash
proceeds of such key man life insurance, Agent may at its option apply such
proceeds to the prepayment of principal of the Loans in accordance with Section
1.3(c). In the event any payment of such insurance proceeds is later rescinded,
revoked or reduced or must otherwise be restored or returned for any reason, any
such payment or prepayment of any Obligations shall be reinstated and deemed
reduced only by such proceeds paid and not rescinded, reduced or returned. At
any time and from time to time, upon the written request of Agent and at the
sole expense of Borrower, Borrower shall promptly and duly execute and deliver
any and all such further instruments and documents and take such further actions
as Agent may deem desirable to obtain the full benefits of such assignment and
security interest and of the rights and powers herein granted.
 
5.11 ERISA. Each Credit Party shall comply in all material respects with the
applicable provisions of ERISA and the IRC, except to the extent such failure to
company, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Affect.  Each Credit Party shall furnish to Agent
written notice as soon as possible, and in any event within 10 Business Days
after any Credit Party knows, or has reason to know, of: (a) a material increase
in the benefits of any existing Plan, the establishment of any new Plan, or the
commencement of contributions to any Plan; or (b) an ERISA Event, together with
a statement of an officer setting forth the details of such ERISA Event and
action which the Credit Parties propose to take with respect thereto.  The
Credit Parties shall furnish to Agent, within 30 Business Days after the filing
thereof with the Department of Labor, IRS or PBGC, copies of each annual report
(Form 5500 series) filed for each Plan.  The Credit Parties shall furnish to
Agent, within 30 days after receipt by any Credit Party or ERISA
Affiliate, copies of each actuarial report for each Title IV Plan or
Multiemployer Plan and each annual report for any Multiemployer Plan.
 
35

--------------------------------------------------------------------------------


 
5.12 Foreign Subsidiaries. If Borrower shall at any time consolidate its and any
of its Foreign Subsidiaries’ financial statements for US tax-reporting purposes
on a world-wide basis, at the request of Agent, Borrower shall cause such
Foreign Subsidiary to execute and deliver to Agent (a) a Guaranty in form and
substance reasonably satisfactory to Agent, guarantying the Obligations under
the other Loan Documents, and (b) Collateral Documents in form and substance
reasonably satisfactory to Agent, granting to Agent a Lien over such Foreign
Subsidiary’s properties and assets, in each case, to the extent such Guaranty or
Collateral Document is not prohibited by the law of the jurisdiction of
formation of such Foreign Subsidiary, and shall cause the pledge of all of the
Stock of such Foreign Subsidiary to Agent to secure all of the Obligations. In
making any request under the immediately preceding sentence, Agent shall, so
long as no Default or Event of Default has occurred and is continuing, exercise
reasonable credit judgment and take into consideration the costs associated
therewith in relation to the value or importance of such Guaranty or Collateral
Documents. The security interests required to be granted pursuant to this
Section shall be valid and enforceable perfected security interests prior to the
rights of all third Persons and subject to no other Liens, except Permitted
Encumbrances. The Collateral Documents and other instruments related thereto
shall be duly recorded or filed in such manner and in such places and at such
times, and such other actions shall be taken, as are required by law to
establish, perfect, preserve and protect the Liens, in favor of Agent, required
to be granted pursuant to such documents and all taxes, fees and other charges
payable in connection therewith shall be paid in full by Borrower and such
Foreign Subsidiary. At the time of the execution and delivery of the additional
documents, Borrower shall cause to be delivered to Agent such opinions of
counsel, mortgage policies, title surveys, real estate appraisals, certificates
of title, stock certificates and other related documents as may be reasonably
requested by Agent to assure itself that this Section has been complied with.
 
5.13 Further Assurances. Each US Credit Party executing this Agreement agrees
that it shall and shall cause each other Credit Party to, at such Credit Party’s
expense and upon request of Agent, duly execute and deliver, or cause to be duly
executed and delivered, to Agent such further instruments and do and cause to be
done such further acts as may be necessary or proper in the reasonable opinion
of Agent to carry out more effectively the provisions and purposes of this
Agreement or any other Loan Document.
 
5.14 Patriot Act Compliance. The Credit Parties shall provide such information
and take such actions as are reasonably required by Agent or any Lender in order
to assist Agent and Lenders with compliance with the Patriot Act.
 
5.15 BetaTHERM Reorganization. Within 180 after the Closing Date, Borrower shall
have caused the BetaTHERM Reorganization to be completed and shall have provided
true, correct and complete copies of all documents and filings effecting such
transactions; provided that clauses (i) and (iii) of the BetaTHERM
Reorganization shall be completed on or before April 10, 2006.
 
6. NEGATIVE COVENANTS
 
Each US Credit Party executing this Agreement jointly and severally agrees for
itself, and to cause all other Credit Parties, from and after the date hereof
until the Termination Date to comply with the following:
 
36

--------------------------------------------------------------------------------


 
6.1 Mergers, Subsidiaries, Etc. No Credit Party shall directly or indirectly, by
operation of law or otherwise, (a) form or acquire any Subsidiary, or (b) merge
with, consolidate with, acquire all or substantially all of the assets or Stock
of, or otherwise combine with or acquire, any Person, except (i) any
wholly-owned Domestic Subsidiary of Borrower (other than IC Sensors, Elekon,
Entran Devices and Intermediate Holdings) may merge with and into Borrower or
another wholly-owned Domestic Subsidiary of Borrower (so long as Borrower is the
surviving entity in any merger involving Borrower), (ii) the Credit Parties may
consummate the BetaTHERM Reorganization, and (iii) any wholly-owned Foreign
Subsidiary of Borrower may merge with another wholly-owned Foreign Subsidiary of
Borrower. Notwithstanding the foregoing, Borrower, may acquire all or
substantially all of the assets or Stock of any Person (the “Target”) (in each
case, a “Permitted Acquisition”) subject to the satisfaction of each of the
following conditions:
 
(i) Agent shall receive at least 20 Business Days’ prior written notice of such
proposed Permitted Acquisition, which notice shall include a reasonably detailed
description of such proposed Permitted Acquisition;
 
(ii) such Permitted Acquisition shall only involve assets comprising a business,
or those assets of a business, of the type engaged in by the Credit Parties as
of the Closing Date, and which business would not subject Agent or any Lender to
regulatory or third party approvals in connection with the exercise of its
rights and remedies under this Agreement or any other Loan Documents other than
approvals applicable to the exercise of such rights and remedies with respect to
Borrower prior to such Permitted Acquisition;
 
(iii) such Permitted Acquisition shall be consensual and shall have been
approved by the Target’s board of directors;
 
(iv) no additional Indebtedness or Guaranteed Indebtedness, contingent
obligations or other liabilities shall be incurred, assumed or otherwise be
reflected on a consolidated balance sheet of Borrower and Target after giving
effect to such Permitted Acquisition, except to the extent such Indebtedness or
Guaranteed Indebtedness is permitted under Section 6.3 or Section 6.6;
 
(v) the purchase price and all other amounts payable by the Credit Parties in
connection with any Permitted Acquisitions, including all transaction costs and
Loans made hereunder related thereto, shall not exceed $40,000,000 in the
aggregate in any Fiscal Year (and, with respect to Permitted Acquisitions by
Foreign Subsidiaries of Borrower, such purchase price shall be paid from cash
and cash equivalents of the Foreign Subsidiaries prior to use of cash and cash
equivalents of the Borrower and its Domestic Subsidiaries);
 
(vi) the business and assets acquired in such Permitted Acquisition shall be
free and clear of all Liens (other than Permitted Encumbrances);
 
(vii) at or prior to the closing of any Permitted Acquisition, Agent will be
granted a first priority perfected Lien (subject to Permitted Encumbrances) in
all assets acquired pursuant thereto by a US Credit Party or in the assets and
Stock of the Target which is a US Credit Party (and in 66% of Stock held by the
US Credit Parties of any Target which is a Foreign Subsidiary of a US Credit
Party), and the Credit Parties and the Target shall have executed such documents
and taken such actions as may be required by Agent in connection therewith;
 
37

--------------------------------------------------------------------------------


 
(viii) Concurrently with delivery of the notice referred to in clause (i) above,
Borrower shall have delivered to Agent, in form and substance reasonably
satisfactory to Agent:
 
(A) a pro forma consolidated and consolidating balance sheet, income statement
and cash flow statement of Borrower and its Subsidiaries (the “Acquisition Pro
Forma”), based on recent financial statements, which shall be complete and shall
fairly present in all material respects the assets, liabilities, financial
condition and results of operations of Borrower and its Subsidiaries in
accordance with GAAP consistently applied, but taking into account such
Permitted Acquisition and the funding of all Loans in connection therewith, and
such Acquisition Pro Forma shall reflect that (x) with respect to a Permitted
Acquisition of any Target that is a Domestic Subsidiary, on a pro forma basis,
Borrower and its Subsidiaries would have had (1) a Senior Leverage Ratio not in
excess of 3.00 to 1.00, and (2) a Total Leverage Ratio not in excess of 3.50 to
1.00, and, with respect to a Permitted Acquisition of any Target that is a
Foreign Subsidiary of a US Credit Party, on a pro forma basis, Borrower and its
Subsidiaries would have had (1) a Senior Leverage Ratio not in excess of 2.00 to
1.00, and (2) a Total Leverage Ratio not in excess of 2.50 to 1.00, in each
case, calculated using EBITDA for the twelve Fiscal Month period ended at the
end of Fiscal Month for which financial statements have most recently been
required to delivered to Agent pursuant to paragraph (a) of Annex E prior to the
consummation of such Permitted Acquisition (as adjusted for such Permitted
Acquisition in accordance with clause (y) of the second sentence of the
definition of EBITDA and Section 6.1(viii)(D) below) and calculated using Senior
Indebtedness and Indebtedness, as applicable, after giving effect to such
Permitted Acquisition and all Loans funded in connection therewith as of the
date of such Permitted Acquisition, (y) Borrowing Availability (after giving
effect to such Permitted Acquisition and all Loans funded in connection
therewith) shall be no less than $5,000,000, and (z) on a pro forma basis, no
Event of Default has occurred and is continuing or would result after giving
effect to such Permitted Acquisition and Borrower would have been in compliance
with the financial covenants set forth in Annex G for the four quarter period
reflected in the Compliance Certificate most recently delivered to Agent
pursuant to Annex E prior to the consummation of such Permitted Acquisition
(after giving effect to such Permitted Acquisition and all Loans funded in
connection therewith as if made on the first day of such period);
 
(B) updated versions of the most recently delivered consolidated and
consolidating Projections covering the 1 year period commencing on the date of
such Permitted Acquisition and otherwise prepared in accordance with the
Projections (the “Acquisition Projections”) and based upon historical financial
data of a recent date reasonably satisfactory to Agent, taking into account such
Permitted Acquisition, which shall include a projected income statement of the
Target for such period which demonstrates that the projected EBITDA of the
Target for such period is positive;
 
38

--------------------------------------------------------------------------------


 
(C) a certificate of the Borrower executed by the Chief Executive Officer of
Borrower to the effect that: (w) Borrower (after taking into consideration all
rights of contribution and indemnity such Borrower has against each of its
Subsidiaries) will be Solvent upon the consummation of the Permitted
Acquisition; (x) the Acquisition Pro Forma fairly presents the financial
condition of Borrower (on a consolidated basis) as of the date thereof after
giving effect to the Permitted Acquisition, (y) the Acquisition Projections are
reasonable estimates of the future financial performance of Borrower and its
Subsidiaries subsequent to the date thereof based upon the historical
performance of Borrower and its Subsidiaries and the Target and show that (i)
Borrower shall continue to be in compliance with the financial covenants set
forth in Annex G for the 1-year period thereafter and (ii) the projected EBITDA
of the Target for the 1-year period thereafter is positive, and (z) Borrower has
completed its due diligence investigation with respect to the Target and such
Permitted Acquisition, which investigation was conducted in a manner similar to
that which would have been conducted by a prudent purchaser of a comparable
business and the results of which investigation were delivered to Agent and
Lenders; and
 
(D) a certificate of the Borrower executed by the Chief Executive Officer of
Borrower as to the historical EBITDA of the Target for each of the 12 Fiscal
Months prior to the date of such Permitted Acquisition, which are proposed to be
included in the calculation of Borrower’s consolidated net income in calculating
EBITDA for any such period, provided the methodology of calculating such amounts
shall be reasonably satisfactory to Agent;
 
(ix) on or prior to the date of such Permitted Acquisition, Agent shall have
received, in form and substance reasonably satisfactory to Agent, copies of the
acquisition agreement and related agreements and instruments, and all opinions,
certificates, lien search results and other documents reasonably requested by
Agent, including those specified in the last sentence of Section 5.9;
 
(x) Agent shall have received: (x) with respect to any Target that is a Domestic
Subsidiary of a US Credit Party, Phase I Environmental Site Assessment Reports,
consistent with American Society for Testing and Materials (ASTM) Standard E
1527-00 (or the current ASTM standard for Phase I environmental site assessment
reports), and applicable state requirements, and with respect to any Target that
is a Foreign Subsidiary of a US Credit Party, environmental review and audit
reports of the type customary in the applicable jurisdiction, in each case, with
respect to all real property owned or leased by the Target, dated no more than 6
months prior to the Closing Date, prepared by environmental engineers reasonably
satisfactory to Agent, all in form and substance reasonably satisfactory to
Agent, in its sole discretion; (y) such environmental review and audit reports,
including Phase II reports, with respect to any such real property as Agent
shall have requested, and Agent shall be satisfied, in its sole discretion, with
the contents of all such environmental reports; and (z) letters executed by the
environmental firms preparing such environmental reports, in form and substance
reasonably satisfactory to Agent, authorizing Agent and Lenders to rely on such
reports; and
 
39

--------------------------------------------------------------------------------


 
(xi) at the time of such Permitted Acquisition and after giving effect thereto,
no Default or Event of Default has occurred and is continuing.
 
6.2 Investments; Loans and Advances. Except as otherwise expressly permitted by
this Section 6, no Credit Party shall make or permit to exist any investment in,
or make, accrue or permit to exist loans or advances of money to, any Person,
through the direct or indirect lending of money, holding of securities or
otherwise, except that: (a) Borrower may hold investments comprised of notes
payable, or stock or other securities issued by Account Debtors to Borrower
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business; (b) each Credit Party may
maintain its existing investments in its Subsidiaries as of the Closing Date;
(c) so long as Agent has not delivered an Activation Notice, no Default or Event
of Default has occurred and is continuing and there is no outstanding Revolving
Loan balance, Borrower may make investments, subject to Control Letters in favor
of Agent for the benefit of Lenders or otherwise subject to a perfected security
interest in favor of Agent for the benefit of Lenders, in Permitted Investments;
(d) capital contributions by any US Credit Party to any wholly-owned direct
Domestic Subsidiary thereof; (e) capital contributions by any Foreign Subsidiary
of Borrower to any wholly-owned direct Foreign Subsidiary thereof; (f) capital
contributions by any US Credit Party to any wholly-owned direct Foreign
Subsidiary thereof permitted under clause (i) of Section 6.3; and (g) Credit
Parties may make loans and advances to employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business not to
exceed $50,000 to any employee and not to exceed $250,000 in the aggregate at
any time outstanding. No Credit Party shall permit the Foreign Subsidiaries to
have cash or cash equivalents which at any time exceed in the aggregate the
lesser of (i) $40,000,000, and (ii) an amount equal to EBITDA of the Borrower
and its Subsidiaries for the twelve Fiscal Month period ended at the end of
Fiscal Month for which financial statements have most recently been required to
delivered to Agent pursuant to paragraph (a) of Annex E.
 
6.3 Indebtedness. No Credit Party shall create, incur, assume or permit to exist
any Indebtedness, except (without duplication) (a) Indebtedness secured by
purchase money security interests and Capital Leases permitted in Section
6.7(c); (b) the Loans and the other Obligations; (c) unfunded pension fund and
other employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law; (d) existing Indebtedness
described in Disclosure Schedule (6.3) and refinancings, amendments or
modifications thereof that do not have the effect of increasing the principal
amount thereof or changing the amortization thereof (other than to extend the
same) and that are otherwise on terms and conditions no less favorable to any
Credit Party, Agent or any Lender, as determined by Agent, than the terms of the
Indebtedness being refinanced, amended or modified; (e) Indebtedness
specifically permitted under Section 6.17; (f) the Closing Date Earnouts and
other unsecured Subordinated Debt and unsecured Indebtedness consisting of
Earnouts, in each case, incurred by the Credit Parties to finance the purchase
price of a Permitted Acquisition at the time of closing of such Permitted
Acquisition; (g) Indebtedness of the Foreign Subsidiaries of Borrower (other
than Kenabell Holding or any other Foreign Subsidiary organized under the laws
The Peoples Republic of China including Hong Kong), including any such
Indebtedness described in Disclosure Schedule (6.3) and refinancings, amendments
or modifications thereof, in an aggregate outstanding principal amount not
exceeding $15,000,000 at any time; (h) Indebtedness consisting of intercompany
loans and advances made by Borrower to any other US Credit Party that is a
Guarantor or by any such Guarantor to Borrower or by any Foreign Subsidiary of
Borrower to another Foreign Subsidiary of Borrower or by any Foreign Subsidiary
of Borrower to any US Credit Party; (i) Indebtedness consisting of intercompany
loans and advances made by any US Credit Party to any Foreign Subsidiary of
Borrower and capital contributions by any US Credit Party to any wholly-owned
direct Foreign Subsidiary thereof, provided that, with respect to this clause
(i), (A) no Default or Event of Default would occur and be continuing after
giving effect to any such proposed intercompany loan or capital contribution,
(B) Borrower shall have Borrowing Availability of not less than $1,000,000 after
giving effect to such intercompany loan or capital contribution, and (C) the
aggregate amount of such intercompany loans and capital contributions made after
the Closing Date by the US Credit Parties to the Foreign Subsidiaries of
Borrower (net of loan repayments, dividends and distributions made after the
Closing Date by the Foreign Subsidiaries of Borrower to US Credit Parties) shall
not exceed $2,000,000 (excluding any such intercompany loans and capital
contributions made to finance the Acquisitions, Permitted Acquisitions or
Capital Expenditures permitted hereunder); and (j) Indebtedness consisting of
deferred payments of insurance premiums incurred in the ordinary course of
business. Any Credit Party receiving any intercompany loan under the foregoing
clauses (h) or (i), shall have executed and delivered to any Credit Party making
such loan or advance, a demand note (collectively, the “Intercompany Notes”) to
evidence any such intercompany Indebtedness, which Intercompany Notes shall be
(x) in form and substance reasonably satisfactory to Agent and any Intercompany
Notes held by a US Credit Party shall be pledged and delivered to Agent pursuant
to the applicable Pledge Agreement or Security Agreement as additional
collateral security for the Obligations and (y) subordinated to the Obligations
of the Credit Parties hereunder in a manner reasonably satisfactory to Agent.
 
40

--------------------------------------------------------------------------------


 
6.4 Affiliate Transactions. Except as otherwise expressly permitted in this
Section 6 with respect to Affiliates, no Credit Party shall enter into or be a
party to any transaction with any other Credit Party or any Affiliate thereof
except in the ordinary course of and pursuant to the reasonable requirements of
such Credit Party’s business and upon fair and reasonable terms that are no less
favorable to such Credit Party than would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate of such Credit Party. All such
transactions existing as of the date hereof are described in Disclosure Schedule
(6.4(a)).
 
6.5 Capital Structure and Business. No Credit Party shall (a) make any changes
in any of its business objectives, purposes or operations that could in any way
adversely affect the repayment of the Loans or any of the other Obligations or
could reasonably be expected to have or result in a Material Adverse Effect, (b)
make any change in its capital structure as described in Disclosure Schedule
(3.8), including the issuance or sale of any shares of Stock, warrants or other
securities convertible into Stock or any revision of the terms of its
outstanding Stock; provided, that Borrower may issue or sell its common Stock
and warrants or other securities convertible into its common Stock so long as
(i) the proceeds thereof are applied in prepayment of the Obligations to the
extent required by Section 1.3(b)(iii), and (ii) no Change of Control occurs
after giving effect thereto, or (c) amend its charter or bylaws in a manner that
would adversely affect Agent or Lenders or such Credit Party’s duty or ability
to repay the Obligations. No Credit Party shall engage in any business other
than the businesses currently engaged in by it or businesses reasonably related
thereto.
 
41

--------------------------------------------------------------------------------


 
6.6 Guaranteed Indebtedness. No Credit Party shall create, incur, assume or
permit to exist any Guaranteed Indebtedness except (a) by endorsement of
instruments or items of payment for deposit to the general account of any Credit
Party, and (b) for Guaranteed Indebtedness incurred for the benefit of any other
Credit Party if the primary obligation is expressly permitted by this Agreement;
provided that no US Credit Party may guaranty any Indebtedness incurred pursuant
to Section 6.3(g) except for any guaranties existing as of the Closing Date and
described on Disclosure Schedule (6.6).
 
6.7 Liens. No Credit Party shall create, incur, assume or permit to exist any
Lien on or with respect to its Accounts or any of its other properties or assets
(whether now owned or hereafter acquired) except for (a) Permitted Encumbrances;
(b) Liens in existence on the date hereof and summarized on Disclosure Schedule
(6.7) securing Indebtedness described on Disclosure Schedule (6.3) and permitted
refinancings, extensions and renewals thereof, including extensions or renewals
of any such Liens; provided that the principal amount so secured is not
increased and the Lien does not attach to any other property; (c) Liens created
after the date hereof by conditional sale or other title retention agreements
(including Capital Leases) or in connection with purchase money Indebtedness
with respect to Equipment and Fixtures acquired by any Credit Party in the
ordinary course of business, involving the incurrence of an aggregate amount of
purchase money Indebtedness and Capital Lease Obligations of not more than
$1,000,000 outstanding at any one time for all such Liens (provided that such
Liens attach only to the assets subject to such purchase money debt and such
Indebtedness is incurred within 20 days following such purchase and does not
exceed 100% of the purchase price of the subject assets); and (d) Liens securing
Indebtedness of certain Foreign Subsidiaries of Borrower permitted under Section
6.3(g); provided such Liens (x) do not encumber any Stock of any Foreign
Subsidiary, and (y) only encumber assets of such Foreign Subsidiaries. In
addition, no Credit Party shall become a party to any agreement, note, indenture
or instrument, or take any other action, that would prohibit the creation of a
Lien on any of its properties or other assets in favor of Agent, on behalf of
itself and Lenders, as additional collateral for the Obligations, except
operating leases, Capital Leases or Licenses which prohibit Liens upon the
assets that are subject thereto.
 
6.8 Sale of Stock and Assets. No Credit Party shall sell, transfer, convey,
assign or otherwise dispose of any of its properties or other assets, including
the Stock of any of its Subsidiaries (whether in a public or a private offering
or otherwise) or any of its Accounts, other than (a) the sale of Inventory in
the ordinary course of business, (b) the sale, transfer, conveyance or other
disposition by a Credit Party of Equipment, Fixtures or Real Estate that are
obsolete, (c) the sale, transfer, conveyance or other disposition by a Credit
Party of Equipment, Fixtures or Real Estate having a value not exceeding
$500,000 in any single transaction or $2,000,000 in the aggregate in any Fiscal
Year, and (d) transfers contemplated under the BetaTHERM Reorganization. With
respect to any disposition of assets or other properties permitted pursuant to
clauses (b) and (c) above, subject to Section 1.3(b), Agent agrees on reasonable
prior written notice to release its Lien on such assets or other properties in
order to permit the applicable Credit Party to effect such disposition and shall
execute and deliver to Borrower, at Borrower’s expense, appropriate UCC-3
termination statements and other releases as reasonably requested by Borrower.
 
42

--------------------------------------------------------------------------------


 
6.9 ERISA. No Credit Party shall, or shall cause or permit any ERISA Affiliate
to, cause or permit to occur an event that could result in the imposition of a
Lien under Section 412 of the IRC or Section 302 or 4068 of ERISA or cause or
permit to occur an ERISA Event to the extent such ERISA Event could reasonably
be expected to have a Material Adverse Effect.
 
6.10 Financial Covenants. Borrower shall not breach or fail to comply with any
of the Financial Covenants.
 
6.11 Hazardous Materials. No Credit Party shall cause or permit a Release of any
Hazardous Material on, at, in, under, above, to, from or about any of the Real
Estate where such Release would (a) violate in any respect, or form the basis
for any Environmental Liabilities under, any Environmental Laws or Environmental
Permits or (b) otherwise adversely impact the value or marketability of any of
the Real Estate or any of the Collateral, other than such violations or
Environmental Liabilities that could not reasonably be expected to have a
Material Adverse Effect.
 
6.12 Sale-Leasebacks. No Credit Party shall engage in any sale-leaseback,
synthetic lease or similar transaction involving any of its assets.
 
6.13 Cancellation of Indebtedness. No Credit Party shall cancel any claim or
debt owing to it, except for reasonable consideration negotiated on an
arm’s-length basis and in the ordinary course of its business consistent with
past practices.
 
6.14 Restricted Payments. No Credit Party shall make any Restricted Payment,
except (a) intercompany loans and advances between Borrower and its Subsidiaries
to the extent permitted by Section 6.3, (b) dividends and distributions by
Subsidiaries of Borrower paid to Borrower, (c) employee loans permitted under
Section 6.2(g), (d) payments of principal and interest of Intercompany Notes
issued in accordance with Section 6.3, (e) payments of principal of and interest
on Subordinated Debt to the extent expressly permitted under the subordination
provisions and agreements relating thereto, and (f) repurchase or redemption by
Borrower of its Stock in an aggregate amount not exceeding $1,000,000 in any
Fiscal Year and not exceeding $4,000,000 after the Closing Date.
 
6.15 Change of Corporate Name or Location; Change of Fiscal Year. No US Credit
Party shall (a) change its name as it appears in official filings in the state
of its incorporation or other organization, (b) change its chief executive
office, principal place of business, corporate offices or warehouses or
locations at which Collateral is held or stored, or the location of its records
concerning the Collateral, (c) change the type of entity that it is, (d) change
its organization identification number, if any, issued by its state of
incorporation or other organization, or (e) change its state of incorporation or
organization, in each case without at least 30 days prior written notice to
Agent and after Agent’s written acknowledgment that any reasonable action
requested by Agent in connection therewith, including to continue the perfection
of any Liens in favor of Agent, on behalf of Lenders, in any Collateral, has
been completed or taken, and provided that any such new location shall be in the
continental United States. No Credit Party shall change its Fiscal Year.
 
43

--------------------------------------------------------------------------------


 
6.16 No Impairment of Intercompany Transfers. No Credit Party shall directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation that could directly or indirectly restrict, prohibit or require
the consent of any Person with respect to the payment of dividends or
distributions or the making or repayment of intercompany loans by a Subsidiary
of Borrower to Borrower, other than such restrictions under the Loan Documents
and such restrictions on Foreign Subsidiaries of Borrower pursuant to documents
evidencing Indebtedness of such Foreign Subsidiaries permitted under clause (g)
of Section 6.3).
 
6.17 No Speculative Transactions. No Credit Party shall engage in any
transaction involving commodity options, futures contracts or similar
transactions, except solely to hedge against fluctuations in the prices of
commodities owned or purchased by it and the values of foreign currencies
receivable or payable by it and interest swaps, caps or collars.
 
6.18 Changes Relating to the Acquisition Agreements. Without the prior written
consent of Agent, no Credit Party shall change or amend the terms of the
BetaTHERM Acquisition Agreement or the YSIS Acquisition Agreement in any manner
materially adverse to the Credit Parties.
 
6.19 Intermediate Holdings. Intermediate Holdings shall not engage in any trade
or business, or own any assets (other than Stock of its Subsidiaries) or incur
any Indebtedness (other than Indebtedness consisting of subordinated
intercompany loans and advances permitted by Section 6.3(h)) or Guaranteed
Indebtedness (other than the Obligations).
 
7. TERM
 
7.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations (other than Rate Management Obligations) shall be automatically due
and payable in full on such date.
 
7.2 Survival of Obligations Upon Termination of Financing Arrangements. Except
as otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agent and Lenders
relating to any unpaid portion of the Loans or any other Obligations, due or not
due, liquidated, contingent or unliquidated or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is required after the Commitment Termination Date. Except
as otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Credit Parties, and all rights of Agent and each Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Termination Date; provided, that the provisions of Section
11, the payment obligations under Sections 1.15 and 1.16, and the indemnities
contained in the Loan Documents shall survive the Termination Date.
 
44

--------------------------------------------------------------------------------


 
8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
8.1 Events of Default. The occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default”
hereunder:
 
(a) Borrower (i) fails to make any payment of principal of the Loans when due
and payable, (ii) fails to make any payment of interest on, or Fees owing in
respect of, the Loans or any of the other Obligations within 5 days of the due
date or (iii) fails to pay or reimburse Agent or Lenders for any expense
reimbursable hereunder or under any other Loan Document within 10 days following
Agent’s demand for such reimbursement or payment of expenses.
 
(b) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.4, 1.8, 5.4(a), 5.15 or 6, or any of the provisions set
forth in Annexes C or G, respectively.
 
(c) Borrower fails or neglects to perform, keep or observe any of the provisions
of Section 4 or any provisions set forth in Annex E, and the same shall remain
unremedied for 3 days or more.
 
(d) Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 8.1)
and the same shall remain unremedied for 20 days or more.
 
(e) A default or breach occurs under any other agreement, document or instrument
to which any Credit Party is a party that is not cured within any applicable
grace period therefor, and such default or breach (i) involves the failure to
make any payment when due in respect of any Indebtedness or Guaranteed
Indebtedness (other than the Obligations) of any Credit Party in excess of
$500,000 in the aggregate (including (x) undrawn committed or available amounts
and (y) amounts owing to all creditors under any combined or syndicated credit
arrangements), or (ii) causes, or permits any holder of such Indebtedness or
Guaranteed Indebtedness or a trustee to cause, Indebtedness or Guaranteed
Indebtedness or a portion thereof in excess of $500,000 in the aggregate to
become due prior to its stated maturity or prior to its regularly scheduled
dates of payment, or cash collateral to be demanded in respect thereof, in each
case, regardless of whether such default is waived, or such right is exercised,
by such holder or trustee.
 
(f) Any representation or warranty herein or in any Loan Document or in any
written statement, report, financial statement or certificate made or delivered
to Agent or any Lender by any Credit Party is untrue or incorrect in any
material respect as of the date when made or deemed made.
 
(g) Assets of any Credit Party with a fair market value of $250,000 or more are
attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Credit Party and such condition continues for 30
days or more.
 
45

--------------------------------------------------------------------------------


 
(h) A case or proceeding is commenced against any Credit Party seeking a decree
or order in respect of such Credit Party (i) under the Bankruptcy Code or any
other applicable federal, state or foreign bankruptcy or other similar law, (ii)
appointing a custodian, receiver, liquidator, assignee, trustee or sequestrator
(or similar official) for such Credit Party or for any substantial part of any
such Credit Party’s assets, or (iii) ordering the winding-up or liquidation of
the affairs of such Credit Party, and such case or proceeding shall remain
undismissed or unstayed for 60 days or more or a decree or order granting the
relief sought in such case or proceeding by a court of competent jurisdiction.
 
(i) Any Credit Party (i) files a petition seeking relief under the Bankruptcy
Code or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consents to or fails to contest in a timely and appropriate
manner to the institution of proceedings thereunder or to the filing of any such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Credit Party or for any substantial part of any such Credit Party’s assets,
(iii) makes an assignment for the benefit of creditors, or (iv) takes any action
in furtherance of any of the foregoing, or (v) admits in writing its inability
to, or is generally unable to, pay its debts as such debts become due.
 
(j) A final judgment or judgments for the payment of money in excess of $500,000
in the aggregate at any time are outstanding against one or more of the Credit
Parties and the same are not, within 30 days after the entry thereof, discharged
or execution thereof stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay.
 
(k) Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.
 
(l) Any Change of Control occurs.
 
(m) Any event occurs, whether or not insured or insurable, as a result of which
revenue-producing activities cease or are substantially curtailed at any owned
or leased facility of Borrower generating more than 20% of Borrower’s revenues
for the Fiscal Year preceding such event and such cessation or curtailment
continues for more than 20 days.
 
(n) The BetaTHERM Acquisition (including payment of the purchase price and
transfer of the Shares (as defined in the BetaTHERM Acquisition Agreement) to
the Credit Parties) shall fail to be consummated in accordance with the terms of
the BetaTHERM Acquisition Agreement within one (1) Business Day after the
Closing Date.
 
46

--------------------------------------------------------------------------------


 
(o) The YSIS Acquisition (including payment of the purchase price and transfer
of the Shares (as defined in the YSIS Acquisition Agreement) to the Credit
Parties) shall fail to be consummated in accordance with the terms of the YSIS
Acquisition Agreement by 5:00 p.m. New York time on the Closing Date.
 
8.2 Remedies.
 
(a) If any Default or Event of Default has occurred and is continuing, Agent may
(and at the written request of the Requisite Lenders shall), without notice,
suspend the Revolving Loan facility with respect to additional Advances and/or
the incurrence of additional Letter of Credit Obligations, whereupon any
additional Advances and additional Letter of Credit Obligations shall be made or
incurred in Agent’s sole discretion (or in the sole discretion of the Requisite
Lenders, if such suspension occurred at their direction) so long as such Default
or Event of Default is continuing. If any Default or Event of Default has
occurred and is continuing, Agent may (and at the written request of Requisite
Lenders shall), without notice except as otherwise expressly provided herein,
increase the rate of interest applicable to the Loans and the Letter of Credit
Fees to the Default Rate.
 
(b) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice:
(i) terminate the Revolving Loan facility with respect to further Advances or
the incurrence of further Letter of Credit Obligations; (ii) declare all or any
portion of the Obligations (other than Rate Management Obligations), including
all or any portion of any Loan to be forthwith due and payable, and require that
the Letter of Credit Obligations be cash collateralized as provided in Annex B
and require that the Rate Management Obligations be cash collateralized as
provided in Section 1.18, all without presentment, demand, protest or further
notice of any kind, all of which are expressly waived by Borrower and each other
Credit Party; or (iii) exercise any rights and remedies provided to Agent under
the Loan Documents or at law or equity, including all remedies provided under
the Code; provided, that upon the occurrence of an Event of Default specified in
Sections 8.1(h) or (i), the Revolving Loan facility shall be immediately
terminated and all of the Obligations (other than Rate Management Obligations),
including the Revolving Loan, shall become immediately due and payable without
declaration, notice or demand by any Person.
 
8.3 Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives: (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Agent on which any Credit Party may in any way be
liable, and hereby ratifies and confirms whatever Agent may do in this regard,
(b) all rights to notice and a hearing prior to Agent’s taking possession or
control of, or to Agent’s replevy, attachment or levy upon, the Collateral or
any bond or security that might be required by any court prior to allowing Agent
to exercise any of its remedies, and (c) the benefit of all valuation,
appraisal, marshaling and exemption laws.
 
47

--------------------------------------------------------------------------------


 
9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
 
9.1 Assignment and Participations.
 
(a) Subject to the terms of this Section 9.1, any Lender may make an assignment
to a Qualified Assignee of, or sale of participations in, at any time or times,
the Loan Documents, Loans, Letter of Credit Obligations and any Commitment or
any portion thereof or interest therein, including any Lender’s rights, title,
interests, remedies, powers or duties thereunder. Any assignment by a Lender
shall: (i) require the consent of Agent (which consent shall not be unreasonably
withheld or delayed with respect to a Qualified Assignee and which consent shall
not be required with respect to an assignment by a Lender to its Affiliate or an
assignment by a Lender to another Lender) and the execution of an assignment
agreement (an “Assignment Agreement”) substantially in the form attached hereto
as Exhibit 9.1(a) and otherwise in form and substance reasonably satisfactory
to, and acknowledged by, Agent; (ii) after giving effect to any such partial
assignment, the assignee Lender shall have Commitments in an amount at least
equal to $3,000,000; and (iii) include a payment to Agent of an assignment fee
of $3,500 (which fee shall not be payable with respect to an assignment by a
Lender to its Affiliate or an assignment by a Lender to another Lender). In the
case of an assignment by a Lender under this Section 9.1, the assignee shall
have, to the extent of such assignment, the same rights, benefits and
obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment. Borrower
hereby acknowledges and agrees that any assignment shall give rise to a direct
obligation of Borrower to the assignee and that the assignee shall be considered
to be a “Lender”. In all instances, each Lender’s liability to make Loans
hereunder shall be several and not joint and shall be limited to such Lender’s
Pro Rata Share of the applicable Commitment. In the event Agent or any Lender
assigns or otherwise transfers all or any part of the Obligations, Agent or any
such Lender shall so notify Borrower and Borrower shall, upon the request of
Agent or such Lender, execute new Notes in exchange for the Notes, if any, being
assigned. Notwithstanding the foregoing provisions of this Section 9.1(a), any
Lender may at any time pledge the Obligations held by it and such Lender’s
rights under this Agreement and the other Loan Documents to a Federal Reserve
Bank, and any lender that is an investment fund may assign the Obligations held
by it and such Lender’s rights under this Agreement and the other Loan Documents
to another investment fund managed by the same investment advisor; provided,
that no such pledge to a Federal Reserve Bank shall release such Lender from
such Lender’s obligations hereunder or under any other Loan Document.
 
(b) Any participation by a Lender of all or any part of its Commitments shall be
made with the understanding that all amounts payable by Borrower hereunder shall
be determined as if that Lender had not sold such participation, and that the
holder of any such participation shall not be entitled to require such Lender to
take or omit to take any action hereunder except actions directly affecting (i)
any reduction in the principal amount of, or interest rate or Fees payable with
respect to, any Loan in which such holder participates, (ii) any extension of
the scheduled amortization of the principal amount of any Loan in which such
holder participates or the final maturity date thereof, and (iii) any release of
all or substantially all of the Collateral (other than in accordance with the
terms of this Agreement, the Collateral Documents or the other Loan Documents).
Solely for purposes of Sections 1.13, 1.15, 1.16 and 9.8, Borrower acknowledges
and agrees that a participation shall give rise to a direct obligation of
Borrower to the participant and the participant shall be considered to be a
“Lender”. Except as set forth in the preceding sentence neither Borrower nor any
other Credit Party shall have any obligation or duty to any participant. Neither
Agent nor any Lender (other than the Lender selling a participation) shall have
any duty to any participant and may continue to deal solely with the Lender
selling a participation as if no such sale had occurred.
 
48

--------------------------------------------------------------------------------


 
(c) Except as expressly provided in this Section 9.1, no Lender shall, as
between Borrower and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.
 
(d) Each US Credit Party executing this Agreement shall assist any Lender
permitted to sell assignments or participations under this Section 9.1 as
reasonably required to enable the assigning or selling Lender to effect any such
assignment or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and
the preparation of informational materials for, and the participation of
management in meetings with, potential assignees or participants. Each US Credit
Party executing this Agreement shall certify the correctness, completeness and
accuracy of all descriptions of the Credit Parties and their respective affairs
contained in any selling materials provided by it and all other information
provided by it and included in such materials, except that any Projections
delivered by Borrower shall only be certified by Borrower as having been
prepared by Borrower in compliance with the representations contained in Section
3.4(c).
 
(e) A Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.
 
(f) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to Agent and Borrower, the
option to provide to Borrower all or any part of any Loans that such Granting
Lender would otherwise be obligated to make to Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan; and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if such Loan were made by such Granting Lender. No
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). Any
SPC may (i) with notice to, but without the prior written consent of, Borrower
and Agent and assign all or a portion of its interests in any Loans to the
Granting Lender or to any financial institutions (consented to by Borrower and
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section 9.1(g) may not be
amended without the prior written consent of each Granting Lender, all or any of
whose Loans are being funded by an SPC at the time of such amendment. For the
avoidance of doubt, the Granting Lender shall for all purposes, including
without limitation, the approval of any amendment or waiver of any provision of
any Loan Document or the obligation to pay any amount otherwise payable by the
Granting Lender under the Loan Documents, continue to be the Lender of record
hereunder.
 
49

--------------------------------------------------------------------------------


 
(g) Nothing contained in this Section 9 shall require the consent of any party
for GE Capital to assign any of its rights in respect of any Swap Related
Reimbursement Obligation.
 
9.2 Appointment of Agent. GE Capital is hereby appointed to act on behalf of all
Lenders as Agent under this Agreement and the other Loan Documents. The
provisions of this Section 9.2 are solely for the benefit of Agent and Lenders
and no Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Loan Documents, Agent shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Credit Party or any other Person. Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Loan
Documents. The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
other Loan Document or otherwise a fiduciary relationship in respect of any
Lender. Except as expressly set forth in this Agreement and the other Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to any Credit Party or any of
their respective Subsidiaries or any Account Debtor that is communicated to or
obtained by GE Capital or any of its Affiliates in any capacity. Neither Agent
nor any of its Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document, or in connection herewith or therewith, except for damages caused by
its or their own gross negligence or willful misconduct.
 
If Agent shall request instructions from Requisite Lenders or all affected
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any Person by reason
of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of Agent, be contrary to law or the terms of this Agreement or
any other Loan Document, (b) if such action would, in the opinion of Agent,
expose Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of Requisite Lenders or all affected Lenders, as applicable.
 
9.3 Agent’s Reliance, Etc. Neither Agent nor any of its Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, Agent: (a) may treat the payee of any Note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent; (b)
may consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.
 
50

--------------------------------------------------------------------------------


 
9.4 GE Capital and Affiliates. With respect to its Commitments hereunder,
GE Capital shall have the same rights and powers under this Agreement and the
other Loan Documents as any other Lender and may exercise the same as though it
were not Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include GE Capital in its individual capacity. GE Capital
and its Affiliates may lend money to, invest in, and generally engage in any
kind of business with, any Credit Party, any of their Affiliates and any Person
who may do business with or own securities of any Credit Party or any such
Affiliate, all as if GE Capital were not Agent and without any duty to account
therefor to Lenders. GE Capital and its Affiliates may accept fees and other
consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders. No
Lender identified on the facing page or signature pages of this Agreement as a
“syndication agent” or “documentation agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to a Lender as such. Without limiting the foregoing, no Lender
so identified as a “syndication agent” or “documentation agent” shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
 
9.5 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 3.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.
 
51

--------------------------------------------------------------------------------


 
9.6 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Credit Parties and without limiting the obligations of Borrower
hereunder), ratably according to their respective Pro Rata Shares, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and each other Loan Document, to the extent that Agent is not
reimbursed for such expenses by Credit Parties.
 
9.7 Successor Agent. Agent may resign at any time by giving not less than 30
days’ prior written notice thereof to Lenders and Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
resigning Agent’s giving notice of resignation, then the resigning Agent may, on
behalf of Lenders, appoint a successor Agent, which shall be a Lender, if a
Lender is willing to accept such appointment, or otherwise shall be a commercial
bank or financial institution or a subsidiary of a commercial bank or financial
institution if such commercial bank or financial institution is organized under
the laws of the United States of America or of any State thereof and has a
combined capital and surplus of at least $300,000,000. If no successor Agent has
been appointed pursuant to the foregoing, within 30 days after the date such
notice of resignation was given by the resigning Agent, such resignation shall
become effective and the Requisite Lenders shall thereafter perform all the
duties of Agent hereunder until such time, if any, as the Requisite Lenders
appoint a successor Agent as provided above. Any successor Agent appointed by
Requisite Lenders hereunder shall be subject to the approval of Borrower, such
approval not to be unreasonably withheld or delayed; provided that such approval
shall not be required if a Default or an Event of Default has occurred and is
continuing. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Agent. Upon the
earlier of the acceptance of any appointment as Agent hereunder by a successor
Agent or the effective date of the resigning Agent’s resignation, the resigning
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents, except that any indemnity rights or other rights
in favor of such resigning Agent shall continue. After any resigning Agent’s
resignation hereunder, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was acting
as Agent under this Agreement and the other Loan Documents.
 
52

--------------------------------------------------------------------------------


 
9.8 Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 9.9(f), each Lender is hereby authorized at any time or from
time to time, without notice to any Credit Party or to any other Person, any
such notice being hereby expressly waived, to offset and to appropriate and to
apply any and all balances held by it at any of its offices for the account of
Borrower or any Guarantor (regardless of whether such balances are then due to
Borrower or any Guarantor) and any other properties or assets at any time held
or owing by that Lender or that holder to or for the credit or for the account
of Borrower or any Guarantor against and on account of any of the Obligations
that are not paid when due. Any Lender exercising a right of setoff or otherwise
receiving any payment on account of the Obligations in excess of its Pro Rata
Share thereof shall purchase for cash (and the other Lenders or holders shall
sell) such participations in each such other Lender’s or holder’s Pro Rata Share
of the Obligations as would be necessary to cause such Lender to share the
amount so offset or otherwise received with each other Lender or holder in
accordance with their respective Pro Rata Shares, (other than offset rights
exercised by any Lender with respect to Sections 1.13, 1.15 or 1.16). Borrower
and each Guarantor agrees, to the fullest extent permitted by law, that (a) any
Lender may exercise its right to offset with respect to amounts in excess of its
Pro Rata Share of the Obligations and may sell participations in such amounts so
offset to other Lenders and holders and (b) any Lender so purchasing a
participation in the Loans made or other Obligations held by other Lenders or
holders may exercise all rights of offset, bankers’ lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender or
holder were a direct holder of the Loans and the other Obligations in the amount
of such participation. Notwithstanding the foregoing, if all or any portion of
the offset amount or payment otherwise received is thereafter recovered from the
Lender that has exercised the right of offset, the purchase of participations by
that Lender shall be rescinded and the purchase price restored without interest.
 
9.9 Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.
 
(a) Advances; Payments.
 
(i) Agent shall notify Revolving Lenders, promptly after receipt of a Notice of
Revolving Advance and in any event prior to 1:00 p.m. (New York time) on the
date such Notice of Revolving Advance is received, by telecopy, telephone or
other similar form of transmission. Each Revolving Lender shall make the amount
of such Lender’s Pro Rata Share of such Revolving Credit Advance available to
Agent in same day funds by wire transfer to Agent’s account as set forth in
Annex H not later than 3:00 p.m. (New York time) on the requested funding date,
in the case of an Index Rate Loan and not later than 11:00 a.m. (New York time)
on the requested funding date in the case of a LIBOR Loan. After receipt of such
wire transfers (or, in Agent’s sole discretion, before receipt of such wire
transfers), subject to the terms hereof, Agent shall make the requested
Revolving Credit Advance to Borrower. All payments by each Revolving Lender
shall be made without setoff, counterclaim or deduction of any kind.
 
(ii) On the first Business Day after receipt from Borrower of any payment of
principal, interest and Fees or more frequently at Agent’s election (each, a
“Settlement Date”), Agent shall advise each Lender by telephone, or telecopy of
the amount of such Lender’s Pro Rata Share of principal, interest and Fees paid
for the benefit of Lenders with respect to each applicable Loan. Provided that
each Lender has funded all payments and Advances required to be made by it and
purchased all participations required to be purchased by it under this Agreement
and the other Loan Documents as of such Settlement Date, Agent shall pay to each
Lender such Lender’s Pro Rata Share of principal, interest and Fees paid by
Borrower since the previous Settlement Date for the benefit of such Lender on
the Loans held by it. To the extent that any Lender (a “Non-Funding Lender”) has
failed to fund all such payments and Advances or failed to fund the purchase of
all such participations, Agent shall be entitled to set off the funding
short-fall against that Non-Funding Lender’s Pro Rata Share of all payments
received from Borrower. Such payments shall be made by wire transfer to such
Lender’s account (as specified by such Lender in Annex H or the applicable
Assignment Agreement) not later than 2:00 p.m. (New York time) on the next
Business Day following each Settlement Date.
 
53

--------------------------------------------------------------------------------


 
(b) Availability of Lender’s Pro Rata Share. Agent may assume that each
Revolving Lender will make its Pro Rata Share of each Revolving Credit Advance
available to Agent on each funding date. If such Pro Rata Share is not, in fact,
paid to Agent by such Revolving Lender when due, Agent will be entitled to
recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify Borrower and Borrower shall immediately repay such amount to Agent.
Nothing in this Section 9.9(b) or elsewhere in this Agreement or the other Loan
Documents shall be deemed to require Agent to advance funds on behalf of any
Revolving Lender or to relieve any Revolving Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Borrower may
have against any Revolving Lender as a result of any default by such Revolving
Lender hereunder. To the extent that Agent advances funds to Borrower on behalf
of any Revolving Lender and is not reimbursed therefor on the same Business Day
as such Advance is made, Agent shall be entitled to retain for its account all
interest accrued on such Advance until reimbursed by the applicable Revolving
Lender.
 
(c) Return of Payments.
 
(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.
 
(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to Borrower or paid to any other Person pursuant
to any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Loan Document, Agent will not be
required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
 
54

--------------------------------------------------------------------------------


 
(d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Revolving Credit Advance or any payment required by it hereunder on the date
specified therefor shall not relieve any other Lender (each such other Revolving
Lender, an “Other Lender”) of its obligations to make such Advance or purchase
such participation on such date, but neither any Other Lender nor Agent shall be
responsible for the failure of any Non-Funding Lender to make an Advance,
purchase a participation or make any other payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Non-Funding Lender
shall not have any voting or consent rights under or with respect to any Loan
Document or constitute a “Lender” or a “Revolving Lender” (or be included in the
calculation of “Requisite Lenders” hereunder) for any voting or consent rights
under or with respect to any Loan Document. At Borrower’s request, Agent or a
Person acceptable to Agent shall have the right with Agent’s consent and in
Agent’s sole discretion (but shall have no obligation) to purchase from any
Non-Funding Lender, and each Non-Funding Lender agrees that it shall, at Agent’s
request, sell and assign to Agent or such Person, all of the Commitments of that
Non-Funding Lender for an amount equal to the principal balance of all Loans
held by such Non-Funding Lender and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment Agreement.
 
(e) Dissemination of Information. Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to, any Credit Party, with notice of any Event of Default
of which Agent has actually become aware and with notice of any action taken by
Agent following any Event of Default; provided, that Agent shall not be liable
to any Lender for any failure to do so, except to the extent that such failure
is attributable to Agent’s gross negligence or willful misconduct. Lenders
acknowledge that Borrower is required to provide Financial Statements to Lenders
in accordance with Annex E hereto and agree that Agent shall have no duty to
provide the same to Lenders.
 
(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders.
 
10. SUCCESSORS AND ASSIGNS
 
10.1 Successors and Assigns. This Agreement and the other Loan Documents shall
be binding on and shall inure to the benefit of each Credit Party signatory
hereto, Agent, Lenders and their respective successors and assigns (including,
in the case of any Credit Party, a debtor-in-possession on behalf of such Credit
Party), except as otherwise provided herein or therein. No Credit Party may
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of Agent and Lenders. Any such purported
assignment, transfer, hypothecation or other conveyance by any Credit Party
without the prior express written consent of Agent and Lenders shall be void.
The terms and provisions of this Agreement are for the purpose of defining the
relative rights and obligations of each Credit Party, Agent and Lenders with
respect to the transactions contemplated hereby and no Person shall be a third
party beneficiary of any of the terms and provisions of this Agreement or any of
the other Loan Documents.
 
55

--------------------------------------------------------------------------------


 
11. MISCELLANEOUS
 
11.1 Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2. Any letter of interest, commitment letter, or fee letter
(other than the GE Capital Fee Letter) between any Credit Party and Agent or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement.
 
11.2 Amendments and Waivers.
 
(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Borrower, and by Requisite Lenders or all affected
Lenders, as applicable. Except as set forth in clauses (b) and (c) below, all
such amendments, modifications, terminations or waivers requiring the consent of
any Lenders shall require the written consent of Requisite Lenders.
 
(b) No amendment, modification, termination or waiver shall, unless in writing
and signed by Agent and each Lender directly affected thereby: (i) increase the
principal amount of any Lender’s Commitment (which action shall be deemed only
to affect those Lenders whose Commitments are increased and may be approved by
Agent and Requisite Lenders, including those lenders whose Commitments are
increased); (ii) reduce the principal of, rate of interest on or Fees payable
with respect to any Loan or Letter of Credit Obligations of any affected Lender;
(iii) extend any scheduled payment date (other than payment dates of mandatory
prepayments under Section 1.3(b)(ii)-(iii)) or final maturity date of the
principal amount of any Loan of any affected Lender; (iv) waive, forgive, defer,
extend or postpone any payment of interest or Fees as to any affected Lender;
(v) except as otherwise permitted herein or in the other Loan Documents,
release, or permit the Credit Parties to sell or otherwise dispose of, all or
substantially all of the Collateral (which action shall be deemed to directly
affect all Lenders); (vi) except as otherwise permitted herein, release any
Guarantor of its obligations under a Guaranty; (vii) change the percentage of
the Commitments or of the aggregate unpaid principal amount of the Loans that
shall be required for Lenders or any of them to take any action hereunder; and
(viii) amend or waive this Section 11.2 or the definitions of the terms
“Requisite Lenders” insofar as such definition affect the substance of this
Section 11.2. Furthermore, no amendment, modification, termination or waiver
affecting the rights or duties of Agent or L/C Issuer, or of GE Capital in
respect of any Swap Related Reimbursement Obligations, under this Agreement or
any other Loan Document, including any release of any Guaranty or Collateral
requiring a writing signed by all Lenders, shall be effective unless in writing
and signed by Agent or L/C Issuer or GE Capital, as the case may be, in addition
to Lenders required hereinabove to take such action. Each amendment,
modification, termination or waiver shall be effective only in the specific
instance and for the specific purpose for which it was given. No amendment,
modification, termination or waiver shall be required for Agent to take
additional Collateral pursuant to any Loan Document. No amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the holder of that Note. No notice to or demand on
any Credit Party in any case shall entitle such Credit Party or any other Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.
 
56

--------------------------------------------------------------------------------


 
(c) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):
 
(i) requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (i) and in clauses (ii), (iii) and (iv) below being referred to as a
“Non-Consenting Lender”), or
 
(ii) requiring the consent of Requisite Lenders, the consent of Lenders holding
51% or more of the aggregate Commitments is obtained, but the consent of
Requisite Lenders is not obtained,
 
(d) then, so long as Agent is not a Non-Consenting Lender, at Borrower’s request
Agent, or a Person reasonably acceptable to Agent, shall have the right with
Agent’s consent and in Agent’s sole discretion (but shall have no obligation) to
purchase from such Non-Consenting Lenders, and such Non-Consenting Lenders agree
that they shall, upon Agent’s request, sell and assign to Agent or such Person,
all of the Commitments of such Non-Consenting Lenders for an amount equal to the
principal balance of all Loans held by the Non-Consenting Lenders and all
accrued interest and Fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement.
 
Upon payment in full in cash and performance of all of the Obligations (other
than indemnification Obligations and other than any Rate Management Obligations
that, at such time, are allowed by the applicable Rate Management Provider to
remain outstanding and are not required to be cash collateralized pursuant to
the provisions of Section 1.18), termination of the Commitments and a release of
all claims against Agent and Lenders, and so long as no suits, actions
proceedings, or claims are pending or threatened against any Indemnified Person
asserting any damages, losses or liabilities that are Indemnified Liabilities,
Agent shall deliver to Borrower termination statements, mortgage releases and
other documents necessary or appropriate to evidence the termination of the
Liens securing payment of the Obligations.
 
11.3 Fees and Expenses. Borrower shall reimburse Agent (and, with respect to
clauses (c) and (d) below, all Lenders) for all fees, costs and expenses,
including the reasonable fees, costs and expenses of counsel, consultants or
other advisors (including environmental and management consultants and
appraisers) incurred in connection with the negotiation and preparation of the
Loan Documents and incurred in connection with:
 
57

--------------------------------------------------------------------------------


 
(a) the forwarding to Borrower or any other Person on behalf of Borrower by
Agent of the proceeds of any Loan (including a wire transfer fee of $25 per wire
transfer);
 
(b) any amendment, modification or waiver of, or consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Loans made
pursuant hereto or its rights hereunder or thereunder;
 
(c) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, Borrower or any other Person and whether as a
party, witness or otherwise) in any way relating to the Collateral, any of the
Loan Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against Borrower or any other Person that may be obligated
to Agent by virtue of the Loan Documents, including any such litigation,
contest, dispute, suit, proceeding or action arising in connection with any
work-out or restructuring of the Loans during the pendency of one or more Events
of Default; provided that in the case of reimbursement of counsel for Lenders
other than Agent, such reimbursement shall be limited to one counsel for all
such Lenders; provided, further, that no Person shall be entitled to
reimbursement under this clause (c) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence or willful misconduct;
 
(d) any attempt to enforce any remedies of Agent or any Lender against any or
all of the Credit Parties or any other Person that may be obligated to Agent or
any Lender by virtue of any of the Loan Documents, including any such attempt to
enforce any such remedies in the course of any work-out or restructuring of the
Loans during the pendency of one or more Events of Default; provided, that in
the case of reimbursement of counsel for Lenders other than Agent, such
reimbursement shall be limited to one counsel for all such Lenders;
 
(e) any workout or restructuring of the Loans during the pendency of one or more
Events of Default; and
 
(f) efforts to (i) monitor the Loans or any of the other Obligations, (ii)
evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;
 
including, as to each of clauses (a) through (f) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrower to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.
 
58

--------------------------------------------------------------------------------


 
11.4 No Waiver. Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders and directed to Borrower specifying
such suspension or waiver.
 
11.5 Remedies. Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that Agent
or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise. Recourse to the Collateral shall
not be required.
 
11.6 Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.
 
11.7 Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.
 
11.8 Confidentiality. Agent and each Lender agree to use commercially reasonable
efforts (equivalent to the efforts Agent or such Lender applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all confidential information provided to them by the Credit Parties and
designated as confidential for a period of 2 years following receipt thereof,
except that Agent and each Lender may disclose such information (a) to Persons
employed or engaged by Agent or such Lender; (b) to any bona fide assignee or
participant or potential assignee or participant that has agreed to comply with
the covenant contained in this Section 11.8 (and any such bona fide assignee or
participant or potential assignee or participant may disclose such information
to Persons employed or engaged by them as described in clause (a) above); (c) as
required or requested by any Governmental Authority or reasonably believed by
Agent or such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any Litigation to
which Agent or such Lender is a party; (f) that ceases to be confidential
through no fault of Agent or any Lender; (g) to a Person that is an investor or
prospective investor in a Securitization that agrees that its access to
information regarding the Credit Parties and the Loans is solely for purposes of
evaluating an investment in such Securitization and who agrees to treat such
information as confidential; (h) to a Person that is a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in a
Securitization in connection with the administration, servicing and reporting on
the assets serving as collateral for a Securitization; and (i) to a nationally
recognized rating agency that requires access to information regarding the
Credit Parties and the Loans in connection with ratings issues with respect to a
Securitization.
 
59

--------------------------------------------------------------------------------


 
11.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY
AND; PROVIDED, FURTHER THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE
TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY
WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER
DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.
 
60

--------------------------------------------------------------------------------


 
11.10 Notices.
 
(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in Annex I, or (B) otherwise to the party to be notified at its
address specified on the signature page of any applicable Assignment Agreement,
(ii) posted to Intralinks(R) (to the extent such system is available and set up
by or at the direction of the Agent prior to posting) in an appropriate location
by uploading such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-coded fax
coversheet or using such other means of posting to Intralinks(R) as may be
available and reasonably acceptable to the Agent prior to such posting, (iii)
posted to any other E-System set up by or at the direction of Agent in an
appropriate location or (iv) addressed to such other address as shall be
notified in writing (A) in the case of Borrower and Agent Lender, to the other
parties hereto and (B) in the case of all other parties, to Borrower and Agent.
Transmission by electronic mail (including E-Fax, even if transmitted to the fax
numbers set forth in clause (i) above) shall not be sufficient or effective to
transmit any such notice under this clause (a) unless such transmission is an
available means to post to any E-System.
 
(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service, (iii)
if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the date of
such posting in an appropriate location and the date access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System. Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to any Person (other than Borrower or Agent) designated in Annex I to receive
copies shall in no way adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication. The
giving of any notice required hereunder may be waived in writing by the party
entitled to receive such notice.
 
11.11 Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.
 
11.12 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.
 
11.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
 
61

--------------------------------------------------------------------------------


 
11.14 Press Releases and Related Matters. Each US Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of GE Capital or its
affiliates or referring to this Agreement, the other Loan Documents or the
Related Transactions Documents without at least 2 Business Days’ prior notice to
GE Capital and without the prior written consent of GE Capital unless (and only
to the extent that) such Credit Party or Affiliate is required to do so under
law and then, in any event, such Credit Party or Affiliate will consult with GE
Capital before issuing such press release or other public disclosure (other than
disclosure of the fact that GE Capital is the Agent under this Agreement and the
filing of Loan Documents with the Securities and Exchange Commission, in each
case, to the extent required under applicable law). Each Credit Party consents
to the publication by Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement.
Agent or such Lender shall provide a draft of any such tombstone or similar
advertising material to each Credit Party for review and comment prior to the
publication thereof. Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.
 
11.15 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Borrower for
liquidation or reorganization, should Borrower become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of Borrower’s assets, and
shall continue to be effective or to be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
 
11.16 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.
 
11.17 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
62

--------------------------------------------------------------------------------


 
11.18 Judgment Currency.
 
(a) If for the purposes of obtaining or enforcing judgment in any court in any
jurisdiction it is necessary to convert a sum due hereunder or under the Notes
or under any other Loan Document in any currency (the “Original Currency”) into
another currency (the “Other Currency”) the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures Agent could purchase
the Original Currency with the Other Currency at 11:00 A.M., New York city time,
on the second Business Day preceding that on which final judgment is given.
 
(b) The obligation of Credit Party in respect of any sum due in the Original
Currency from it to any Lender or Agent hereunder or under the Notes held by
such Lender shall, notwithstanding any judgment in any Other Currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or Agent (as the case may be) of any sum adjudged to be so due in such
Other Currency such Lender or Agent (as the case may be) may in accordance with
normal banking procedures purchase the Original Currency with such Other
Currency; if the amount of the Original Currency so purchased is less than the
sum originally due to such Lender or Agent (as the case may be) in the Original
Currency, such Credit Party agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify such Lender or Agent (as the case may be)
against such loss, and if the amount of the Original Currency so purchased
exceeds the sum originally due to any Lender or Agent (as the case may be) in
the Original Currency, such Lender or Agent (as the case may be) agrees to remit
to such Credit Party such excess.
 
11.19 Subordination.
 
(a) Each US Credit Party executing this Agreement covenants and agrees that the
payment of all indebtedness, principal, interest (including interest which
accrues after the commencement of any case or proceeding in bankruptcy, or for
the reorganization of any Credit Party), fees, charges, expenses, attorneys’
fees and any other sum, obligation or liability owing by any other Credit Party
to such US Credit Party, including any intercompany trade payables or royalty or
licensing fees (collectively, the “Intercompany Obligations”), is subordinated,
to the extent and in the manner provided in this Section 11.19, to the prior
payment in full of all Obligations (herein, the “Senior Obligations”) and that
the subordination is for the benefit of Agent and Lenders, and Agent may enforce
such provisions directly.
 
(b) Each US Credit Party executing this Agreement hereby (i) authorizes Agent to
demand specific performance of the terms of this Section 11.19, whether or not
any other Credit Party shall have complied with any of the provisions hereof
applicable to it, at any time when such US Credit Party shall have failed to
comply with any provisions of this Section 11.19 which are applicable to it and
(ii) irrevocably waives any defense based on the adequacy of a remedy at law,
which might be asserted as a bar to such remedy of specific performance.
 
63

--------------------------------------------------------------------------------


 
(c) Upon any distribution of assets of any US Credit Party in any dissolution,
winding up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):
 
(i) Agent and Lenders shall first be entitled to receive payment in full in cash
of the Senior Obligations before any US Credit Party is entitled to receive any
payment on account of the Intercompany Obligations.
 
(ii) Any payment or distribution of assets of any US Credit Party of any kind or
character, whether in cash, property or securities, to which any other Credit
Party would be entitled except for the provisions of this Section 11.19(c),
shall be paid by the liquidating trustee or agent or other Person making such
payment or distribution directly to Agent, to the extent necessary to make
payment in full of all Senior Obligations remaining unpaid after giving effect
to any concurrent payment or distribution or provisions therefor to Agent and
Lenders.
 
(iii) In the event that notwithstanding the foregoing provisions of this Section
11.19(c), any payment or distribution of assets of any US Credit Party of any
kind or character, whether in cash, property or securities, shall be received by
any other Credit Party on account of the Intercompany Obligations before all
Senior Obligations are paid in full, such payment or distribution shall be
received and held in trust for and shall be paid over to Agent for application
to the payment of the Senior Obligations until all of the Senior Obligations
shall have been paid in full, after giving effect to any concurrent payment or
distribution or provision therefor to Agent and Lenders.
 
(d) No right of Agent and Lenders or any other present or future holders of any
Senior Obligations to enforce the subordination provisions herein shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of any Credit Party or by any act or failure to act, in good faith, by any
such holder, or by any noncompliance by any Credit Party with the terms hereof,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.
 
11.20 Patriot Act Notice. Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies the Credit Parties that pursuant to the
requirements of the Patriot Act, such Lender and the Agent may be required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow such Lender and the Agent, as the case may be, to
identify the Credit Parties in accordance with the Patriot Act.
 
64

--------------------------------------------------------------------------------


 
12. AFFIRMATION OF OBLIGATIONS. Upon the effectiveness of this Agreement
pursuant to Section 2.1 hereof, from and after the Closing Date: (a) the terms
and conditions of the Existing Credit Agreement shall be amended as set forth
herein and, as so amended, shall be restated in their entirety, but only with
respect to the rights, duties and obligations among Credit Parties, the Lenders
and the Agent accruing from and after the Closing Date; (b) this Agreement shall
not in any way release or impair the rights, duties, Obligations or Liens
created pursuant to the Existing Credit Agreement or any other Loan Document (as
defined therein) or affect the relative priorities thereof, in each case to the
extent in force and effect thereunder as of the Closing Date and except as
modified hereby or by documents, instruments and agreements executed and
delivered in connection herewith, and all of such rights, duties, Obligations
and Liens are assumed, ratified and affirmed by each of the Credit Parties; (c)
all indemnification obligations of the Credit Parties under the Existing Credit
Agreement and any other Loan Documents (as defined therein) shall survive the
execution and delivery of this Agreement and shall continue in full force and
effect for the benefit of the Lenders, the Agent, and any other Person
indemnified under the Existing Credit Agreement or any other Loan Document (as
defined therein) at any time prior to the Closing Date; (d) the Obligations
incurred under the Existing Credit Agreement shall, to the extent outstanding on
the Closing Date, continue outstanding under this Agreement and shall not be
deemed to be paid, released, discharged or otherwise satisfied by the execution
of this Agreement, and this Agreement shall not constitute a refinancing,
substitution or novation of such Obligations or any of the other rights, duties
and obligations of the parties hereunder, and the terms “Obligations”,
“Guaranteed Obligations” and “Secured Obligations” as such terms are used in the
Loan Documents shall include the Obligations as increased, amended and restated
under this Agreement; (e) the execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of the
Lenders or the Agent (as defined therein) under the Existing Credit Agreement,
nor constitute a waiver of any covenant, agreement or obligation under the
Existing Credit Agreement, except to the extent that any such covenant,
agreement or obligation is no longer set forth herein or is modified hereby; (f)
any and all references to the Existing Credit Agreement in any Collateral
Document or other Loan Document shall, without further action of the parties, be
deemed a reference to the Existing Credit Agreement, as amended and restated by
this Agreement, and as this Agreement shall be further amended, restated,
supplemented or otherwise modified from time to time, and any and all references
to the Collateral Documents or Loan Documents in any such Collateral Documents
or any other Loan Documents shall be deemed a reference to the Collateral
Documents or Loan Documents under the Existing Credit Agreement, as amended and
restated by this Agreement, and as this Agreement shall be further amended,
restated, supplemented or otherwise modified from time to time; and (g) the
Liens granted pursuant to the Collateral Documents to which each of the Credit
Parties is a party shall continue without any diminution thereof and shall
remain in full force and effect on and after the Closing Date.
 
[SIGNATURE PAGES TO FOLLOW]
 
65

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
BORROWER
 
MEASUREMENT SPECIALTIES, INC.
 
By: ____________________________      
Name:
Title:
 
66

--------------------------------------------------------------------------------




 
GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and as Lender
 
By: _____________________________       
Duly Authorized Signatory
 
 
67

--------------------------------------------------------------------------------


 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent and as Lender
 
 
By: _____________________________      
Duly Authorized Signatory
 
 
 
CoLTS 2005-1 LTD., as Lender
 
By: Wachovia Bank, National Association, as Servicer
 
 
By: _____________________________      
Duly Authorized Signatory]
 
68

--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A.,
as Documentation Agent and as Lender
 
By: _____________________________      
Duly Authorized Signatory
 
69

--------------------------------------------------------------------------------


 
The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrower.
 
IC SENSORS INC.
 
By: _______________________________  
Name: _____________________________
Title:
 
ELEKON INDUSTRIES USA, INC.
 
By: _______________________________
Name: _____________________________
Title:
 
ENTRAN DEVICES LLC
By: Measurement Specialties, Inc.
As sole Member and sole Manager
 
By: _______________________________
Name: _____________________________
Title:
 
MEASUREMENT SPECIALTIES FOREIGN HOLDINGS CORPORATION
 
By: _______________________________
Name: _____________________________
Title:
 
70

--------------------------------------------------------------------------------




 
MREHTATEB, LLC


By: Measurement Specialties Foreign Holdings Corporation
As sole Member
 
By: _______________________________
Name: _____________________________
Title:
 
YSIS INCORPORATED
 
By: _______________________________
Name: _____________________________
Title:
 
71

--------------------------------------------------------------------------------



ANNEX A (Recitals)
 
to
 
CREDIT AGREEMENT
 
DEFINITIONS
 
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:
 
“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment tangible).
 
“Accounting Changes” has the meaning ascribed thereto in Annex G.
 
“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments), (including
any such obligations that may be characterized as an account or contract right
under the Code), (b) all of each Credit Party’s rights in, to and under all
purchase orders or receipts for goods or services, (c) all of each Credit
Party’s rights to any goods represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all rights
to payment due to any Credit Party for property sold, leased, licensed, assigned
or otherwise disposed of, for a policy of insurance issued or to be issued, for
a secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Credit Party or in connection with any other
transaction (whether or not yet earned by performance on the part of such Credit
Party), (e) all healthcare insurance receivables, and (f) all collateral
security of any kind, now or hereafter in existence, given by any Account Debtor
or other Person with respect to any of the foregoing.
 
“Acquisitions” means the BetaTHERM Acquisition and the YSIS Acquisition.
 
“Activation Event” and “Activation Notice” have the meanings ascribed thereto in
Annex C
 
“Advance” means any Revolving Credit Advance.
 
“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 5% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers and partners and (d) in the case
of Borrower, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of Borrower. For the purposes of this definition,
“control” of a Person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of its management or policies, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that the term “Affiliate” shall specifically exclude Agent and each
Lender.
 
A-1

--------------------------------------------------------------------------------


 
“Agent” means GE Capital in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.
 
“Agreement” means the Credit Agreement by and among Borrower, the other Credit
Parties party thereto, GE Capital, as Agent and Lender and the other Lenders
from time to time party thereto, as the same may be amended, supplemented,
restated or otherwise modified from time to time.
 
“Appendices” has the meaning ascribed to it in the recitals to the Agreement.
 
“Applicable L/C Margin” means the per annum fee, from time to time in effect,
payable with respect to outstanding Letter of Credit Obligations as determined
by reference to Section 1.5(a).
 
“Applicable Margins” means collectively the Applicable L/C Margin, the
Applicable Revolver Index Margin, the Applicable Term Loan Index Margin, the
Applicable Revolver LIBOR Margin and the Applicable Term Loan LIBOR Margin.
 
“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 1.5(a).
 
“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.5(a).
 
“Applicable Term Loan Index Margin” means the per annum interest rate from time
to time in effect and payable in addition to the Index Rate applicable to the
Term Loan, as determined by reference to Section 1.5(a).
 
“Applicable Term Loan LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Term Loan, as determined by reference to Section 1.5(a).
 
“Assignment Agreement” has the meaning ascribed to it in Section 9.1(a).
 
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. Sec.Sec. 101 et seq.
 
“BetaTHERM Group” means BetaTHERM Group Ltd., a company organized under the laws
of Ireland.
 
A-2

--------------------------------------------------------------------------------


 
“BetaTHERM Acquisition” means the acquisition of all of all of the Stock of
BetaTHERM Group pursuant to the BetaTHERM Acquisition Agreement.
 
“BetaTHERM Acquisition Agreement” means the Agreement for the purchase of the
entire issued share capital of BetaTHERM Group Ltd. dated April 3, 2006 among
the BetaTHERM Sellers and Borrower, as buyer.
 
“BetaTHERM Acquisition Documents” means the BetaTHERM Acquisition Agreement and
all other agreements or instruments executed in connection with the BetaTHERM
Acquisition.
 
“BetaTHERM Reorganization” means the transactions or series of transaction in
form and substance satisfactory to Agent pursuant to which (i) Intermediate
Holdings shall purchase the Stock of BetaTHERM Corporation, a Massachusetts
corporation, from LaJoy by issuing an intercompany note (the “Intermediate
Holdings Note”) to LaJoy, (ii) LaJoy will distribute the Intermediate Holdings
Note to BetaTHERM Trading Ltd., in satisfaction of any intercompany Indebtedness
payable to BetaTHERM Trading Ltd., BetaTHERM Trading Ltd. will distribute the
Intermediate Holdings Note to BetaTHERM Holding Ltd., in satisfaction of any
intercompany Indebtedness payable to BetaTHERM Holding Ltd., BetaTHERM Holding
Ltd. will distribute the Intermediate Holdings Note to BetaTHERM Group, in
satisfaction of any intercompany Indebtedness payable to BetaTHERM Group, and
BetaTHERM Trading Ltd. will distribute the Intermediate Holdings Note to
Intermediate Holdings, whereupon Intermediate Holdings will cancel the
Intermediate Holdings Note, (iii) Beta-Therm Corporation, a Massachusetts
corporation, shall merge with and into Mrehtateb, LLC, a Massachussets limited
liability company (“Mrehtateb”), with Mrehtateb as the surviving entity, (iv)
Intermediate Holdings shall transfer all of the Stock of BetaTHERM Group to
Kenabell Holding and Mrehtateb shall transfer all of the Stock of BetaTHERM to
Kenabell Holding, (v) Kenabell Holding shall transfer all of the Stock of
BetaTHERM Group and BetaTHERM to Acalon Holdings Ltd., (vi) Intermediate
Holdings shall distribute all of the Stock of Mrehtateb to Borrower and Borrower
shall immediately pledge the Stock of BetaTHERM to Agent, for the benefit of
itself and Lenders, as Collateral.
 
“BetaTHERM Sellers” means those Persons listed as Vendors in Column 1 of the
Table in the First Schedule of the BetaTHERM Acquisition Agreement.
 
“Blocked Accounts” has the meaning ascribed to it in Annex C.
 
“Blocked Account Agreement” has the meaning ascribed to it in Annex C.
 
“Borrower” has the meaning ascribed thereto in the preamble to the Agreement.
 
“Borrower Pledge Agreement” means the Amended and Restated Pledge Agreement,
dated as of the date hereof, executed by Borrower and its Domestic Subsidiaries
in favor of Agent, on behalf of itself and Lenders, pledging all Stock of its
Subsidiaries, if any, and all Intercompany Notes owing to or held by it.
 
“Borrowing Availability” means as of any date of determination the Maximum
Amount, less the sum of the aggregate Revolving Loan.
 
A-3

--------------------------------------------------------------------------------


 
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State New York and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.
 
“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP.
 
“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.
 
“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.
 
“Cash Collateral Account” has the meaning ascribed to it Annex B.
 
“Cash Equivalents” has the meaning ascribed to it in Annex B.
 
“Cash Management Systems” has the meaning ascribed to it in Section 1.8.
 
“Change of Control” means any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the issued and outstanding shares of capital Stock of
Borrower having the right to vote for the election of directors of Borrower
under ordinary circumstances; (b) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors of Borrower (together with any new directors whose election
by the board of directors of Borrower or whose nomination for election by the
Stockholders of Borrower was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office; (c) Borrower ceases to own and control
all of the economic and voting rights associated with all of the outstanding
capital Stock of any of its Subsidiaries (except as otherwise permitted by
Section 6.1); or (d) at any time prior to the 18-month anniversary of the
Closing Date, Frank Guidone shall no longer be Borrower’s Chief Executive
Officer having substantially the same duties and responsibilities as on the
Closing Date, other than by reason of death, disability or termination by
Borrower for cause.
 
“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (d) any Credit Party’s ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party’s business.
 
A-4

--------------------------------------------------------------------------------


 
“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party, wherever located.
 
“Class Action Litigation” means In re: Measurement Specialties, Inc. Securities
Litigation, 02 Civ. No. 1071 (D.N.J.).
 
“Closing Date” means April 3, 2006.
 
“Closing Date Earnouts” means (i) the earnout amounts payable by Borrower under
Section 2.2(c) of the Agreement of Purchase and Sale dated as of June 24, 2004
between Borrower and Thomas Dietiker and Wilma Dietiker relating to the sale of
the stock of Elekon; (ii) the deferred purchase price and other amounts payable
under by Borrower under Section 2.2(b) and (c) of the Stock Purchase Agreement
dated as of July 16, 2004 among Borrower, the principal shareholders of Entran
Devices and Entran SA relating to the sale of the stock of Entran Devices and
Entran SA; and (iii) the deferred Purchase price payable by Borrower under
Section 2.2(b) of the Asset Purchase Agreement dated as of July 16, 2004 between
Borrower and Encoder Devices, LLC relating to the sale of the assets of Encoder
Devices, LLC.
 
“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.
 
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.
 
“Collateral” means the property covered by the Security Agreement, and the other
Collateral Documents and any other property, real or personal, tangible or
intangible, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Agent, on behalf of
itself and Lenders, to secure the Obligations.
 
“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Guaranties, the Intellectual Property Security Agreement and all similar
agreements entered into in favor of the Agent or any person acting on behalf of
the Agent guaranteeing payment of, or granting a Lien upon property as security
for payment of, the Obligations.
 
A-5

--------------------------------------------------------------------------------


 
“Collection Account” means that certain account of Agent, account number
502-328-54 in the name of Agent at Deutsche Bank Trust Company Americas in New
York, New York ABA No. 021 001 033, or such other account as may be specified in
writing by Agent as the “Collection Account.”
 
“Commitment Termination Date” means the earliest of (a) April 3, 2011, (b) the
date of termination of Lenders’ obligations to make Advances and to incur Letter
of Credit Obligations or permit existing Loans to remain outstanding pursuant to
Section 8.2(b), and (c) the date of indefeasible prepayment in full by Borrower
of the Loans and the cancellation and return (or stand-by guarantee) of all
Letters of Credit or the cash collateralization of all Letter of Credit
Obligations pursuant to Annex B, and the permanent reduction of the Commitments
to zero dollars ($0).
 
“Commitments” means (a) as to any Lender, the aggregate of such Lender’s
Revolving Loan Commitment and Term Loan Commitment as set forth on Annex J to
the Agreement or in the most recent Assignment Agreement executed by such Lender
and (b) as to all Lenders, the aggregate of all Lenders’ Revolving Loan
Commitments (and Term Loan Commitments, which aggregate commitment shall be
Seventy Five Million ($75,000,000) on the Closing Date, as to each of clauses
(a) and (b), as such Commitments may be reduced, amortized or adjusted from time
to time in accordance with the Agreement.
 
“Compliance Certificate” has the meaning ascribed to it in Annex E.
 
“Concentration Account” has the meaning ascribed to it in Annex C.
 
“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.
 
“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant disclaims any security interest in the applicable financial
assets, acknowledges the Lien of Agent, on behalf of itself and Lenders, on such
financial assets, and agrees to follow the instructions or entitlement orders of
Agent without further consent by the affected Credit Party.
 
“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.
 
A-6

--------------------------------------------------------------------------------


 
“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.
 
“Credit Parties” means Borrower and each of its Subsidiaries.
 
“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
 
“Default Rate” has the meaning ascribed to it in Section 1.5(d).
 
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.
 
“Disbursement Accounts” has the meaning ascribed to it in Annex C.
 
“Disclosure Schedules” means the Schedules prepared by Borrower and denominated
as Disclosure Schedules (1.4) through (6.7) in the Index to the Agreement.
 
“Documents” means any “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.
 
“Dollars” or “$” means lawful currency of the United States of America.
 
“Dollar Equivalent Amount” means with respect to any currency (other than
Dollars) as of any date of determination, the equivalent amount of such currency
expressed in Dollars as determined by Agent on such date on the basis of the
spot rate for the purchase of such currency with Dollars as quoted to the
Agent’s foreign exchange office (or the foreign exchange office of a bank
designated by the Agent) on the date two Business Days prior to such date of
determination.
 
“Domestic Subsidiaries” means all Subsidiaries incorporated or organized under
the laws of the United States of America, any state thereof or the District of
Columbia.
 
“Earnouts” means the Closing Date Earn-Outs, and any other “earnouts”, deferred
purchase price or similar obligations incurred in connection with any
acquisition. For all purposes of this Agreement, on any date, the amount of the
Closing Date Earn-Outs, and any other Earnout Payments shall be the amount
reasonably expected at the time of determination to be paid or payable in the
future, as reasonably determined by Agent based upon Borrower’s most recent
projections of financial performance delivered to Agent.
 
A-7

--------------------------------------------------------------------------------


 
“EBITDA” means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period, determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, exchange or other disposition of capital assets by
such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), and (v) any other non-cash gains that have been added in
determining consolidated net income, in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, plus (c) the sum of (i) any
provision for income taxes, (ii) Interest Expense, (iii) loss from extraordinary
items for such period, (iv) the amount of non-cash charges (including
depreciation and amortization and non-cash Stock compensation) for such period,
(v) amortized debt discount for such period, and (vi) the amount of any
deduction to consolidated net income as the result of any grant to any members
of the management of such Person of any Stock, in each case to the extent
included in the calculation of consolidated net income of such Person for such
period in accordance with GAAP, but without duplication. For purposes of this
definition, in determining consolidated net income of a Person there shall be
included the income (or deficit) of any other Person (including any Target
acquired pursuant to Permitted Acquisition) accrued prior to the date it became
a Subsidiary of, or was merged or consolidated into, or acquired by purchase of
assets by, such Person or any of such Person’s Subsidiaries, as determined to
the reasonable satisfaction of Agent; provided that (x) the portion of EBITDA
attributable to the Acquisitions shall be as set forth on Annex F for periods
prior to the closing date of the applicable acquisition, and (y) such EBITDA
amounts with respect to Targets acquired after the Closing Date pursuant to a
Permitted Acquisition shall be determined in accordance with Section
6.1(viii)(D) to the satisfaction of Agent. For purposes of this definition, the
following items shall be excluded in determining consolidated net income of a
Person: (1) the income (or deficit) of any other Person (other than a
Subsidiary) in which such Person has an ownership interest, except to the extent
any such income has actually been received by such Person in the form of cash
dividends or distributions; (2) the undistributed earnings of any Subsidiary of
such Person to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation or requirement of law applicable to such
Subsidiary; (3) any restoration to income of any contingency reserve, except to
the extent that provision for such reserve was made out of income accrued during
such period; (4) any write-up of any asset; (5) any net gain from the collection
of the proceeds of life insurance policies; (6) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person, (7) in the case of a successor to such Person by
consolidation or merger or as a transferee of its assets, any earnings of such
successor prior to such consolidation, merger or transfer of assets, and (8) any
deferred credit representing the excess of equity in any Subsidiary of such
Person at the date of acquisition of such Subsidiary over the cost to such
Person of the investment in such Subsidiary.
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
“Elekon” means Elekon Industries USA, Inc., a Delaware corporation.
 
“Elekon Seller Note” means, collectively, (i) the Non Negotiable Promissory Note
dated as of June 24, 2004 made by Borrower in favor of Thomas Dietiker and Wilma
Dietiker in the original principal amount of $2,400,000, (ii) the Non Negotiable
Promissory Note dated as of June 24, 2004 made by Borrower in favor of Vinod
Ramnani in the original principal amount of $400,000, and (iii) the Non
Negotiable Promissory Note dated as of June 24, 2004 made by Borrower in favor
of Jay Patel in the original principal amount of $200,000.
 
A-8

--------------------------------------------------------------------------------


 
“Entran Devices” means Entran Devices, LLC, a Delaware limited liability
company.
 
“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
Sec.Sec. 9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation
Authorization Act of 1994 (49 U.S.C. Sec.Sec. 5101 et seq.); the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec.Sec. 136 et seq.); the
Solid Waste Disposal Act (42 U.S.C. Sec.Sec. 6901 et seq.); the Toxic Substance
Control Act (15 U.S.C. Sec.Sec. 2601 et seq.); the Clean Air Act (42 U.S.C.
Sec.Sec. 7401 et seq.); the Federal Water Pollution Control Act (33 U.S.C.
Sec.Sec. 1251 et seq.); the Occupational Safety and Health Act (29 U.S.C.
Sec.Sec. 651 et seq.); and the Safe Drinking Water Act (42 U.S.C.
Sec.Sec. 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.
 
“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.
 
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
 
“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
 
A-9

--------------------------------------------------------------------------------


 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.
 
“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within 30 days; (g) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or 4245 of ERISA; or
(i) the revocation or threatened revocation of a Qualified Plan’s qualification
or tax exempt status; or (j) the termination of a Plan described in Section 4064
of ERISA.
 
“ESOP” means a Plan that is intended to satisfy the requirements of Section
4975(e)(7) of the IRC.
 
“E-System” means any electronic system, including Intralinks(R) and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Agent, any of its Affiliates, or any of such Person's
respective officers, directors, employees, attorneys, agents and representatives
or any other Person, providing for access to data protected by passcodes or
other security system.
 
“Event of Default” has the meaning ascribed to it in Section 8.1.
 
“Existing Credit Agreement” has the meaning ascribed to it in the recitals
hereto.
 
“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. Sec.201
et seq.
 
A-10

--------------------------------------------------------------------------------


 
“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
 
“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.
 
“Financial Covenants” means the financial covenants set forth in Annex G.
 
“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrower delivered in
accordance with Section 3.4 and Annex E.
 
“Fiscal Month” means any of the monthly accounting periods of Borrower.
 
“Fiscal Quarter” means any of the quarterly accounting periods of Borrower,
ending on March 31, June 30, September 30 and December 31 of each year.
 
“Fiscal Year” means any of the annual accounting periods of Borrower ending on
March 31 of each year.
 
“Fixed Charges” means, with respect to any Person for any fiscal period, (a) the
aggregate of all Interest Expense paid or accrued during such period, plus (b)
scheduled payments of principal with respect to Indebtedness during such period,
plus (c) taxes paid in cash during such period.
 
“Fixed Charge Coverage Ratio” means, with respect to any Person for any fiscal
period, the ratio of EBITDA, less Capital Expenditures, to Fixed Charges. In
computing Fixed Charges for any fiscal period, interest and principal payments
that are due within one week after the end of that fiscal period, without
duplication, shall be deemed to have been paid on the last day of that fiscal
period.
 
“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.
 
“Foreign Subsidiaries” means all Subsidiaries that are not Domestic
Subsidiaries.
 
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, as such term is further defined in Annex G to the
Agreement.
 
“GE Capital” means General Electric Capital Corporation, a Delaware corporation.
 
A-11

--------------------------------------------------------------------------------


 
“GE Capital Fee Letter” means that certain letter, dated as of the Closing Date,
between GE Capital and Borrower with respect to certain Fees to be paid from
time to time by Borrower to GE Capital and other matters.
 
“General Intangibles” means “general intangibles,” as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.
 
“Goods” means any “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.
 
A-12

--------------------------------------------------------------------------------


 
“Guaranties” means, collectively, any guaranty executed by any Guarantor in
favor of Agent and Lenders in respect of the Obligations.
 
“Guarantors” means each US Credit Party, other than Borrower, and each other
Person, if any, that executes a guaranty or other similar agreement in favor of
Agent, for itself and the ratable benefit of Lenders, in connection with the
transactions contemplated by the Agreement and the other Loan Documents.
 
“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.
 
“IC Sensors” means IC Sensors, Inc., a California corporation.
 
“Indebtedness” means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are unsecured and not overdue by more than 6 months unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers’ acceptances and surety bonds, whether or not matured, (c)
all obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Earnouts payable by such Person, (f) all Capital Lease Obligations and the
present value (discounted at the Index Rate as in effect o the Closing Date) of
future rental payments under all synthetic leases, (g) all obligations of such
Person under commodity purchase or option agreements or other commodity price
hedging arrangements, in each case whether contingent or matured, (h) all
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (i) all Indebtedness referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
and (j) the Obligations.
 
A-13

--------------------------------------------------------------------------------


 
“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.
 
“Indemnified Person” has the meaning ascribed to it in Section 1.13.
 
“Index Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “base
rate on corporate loans posted by at least 75% of the nation’s 30 largest banks”
(or, if The Wall Street Journal ceases quoting a base rate of the type
described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Rate plus 50 basis points per annum. Each change in any
interest rate provided for in the Agreement based upon the Index Rate shall take
effect at the time of such change in the Index Rate.
 
“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.
 
“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all notes and other, without limitation, evidences of indebtedness, other than
instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.
 
“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.
 
“Intellectual Property Security Agreement” means the Amended and Restated
Intellectual Property Security Agreement made in favor of Agent, on behalf of
itself and Lenders, by each applicable US Credit Party.
 
“Intermediate Holdings” means Measurement Specialties Foreign Holdings
Corporation, a Delaware corporation.
 
“Intercompany Notes” has the meaning ascribed to it in Section 6.3.
 
“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including
interest expense with respect to any Indebtedness of such Person and interest
expense for the relevant period that has been capitalized on the balance sheet
of such Person.
 
“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding, and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided that, in
addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and (y)
the Commitment Termination Date shall be deemed to be an “Interest Payment Date”
with respect to any interest that has then accrued under the Agreement.
 
A-14

--------------------------------------------------------------------------------


 
“Interest Rate Management Obligations” means all Rate Management Obligations
arising out of interest rate protection or hedging agreements or transactions
(including, but not limited to, interest rate swaps, caps, collars, floors and
similar transactions) designed to protect or manage exposure to the fluctuations
in the interest rates applicable to any of the Loans.
 
“Inventory” means any “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, supplies or
materials of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including other supplies
and embedded software.
 
“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of such Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account; (iii)
all securities accounts of any Credit Party; (iv) all commodity contracts of any
Credit Party; and (v) all commodity accounts held by any Credit Party.
 
“IRC” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.
 
“IRS” means the Internal Revenue Service.
 
“Kenabell Holding” means Kenabell Holding Limited, a British Virgin Islands
company.
 
“L/C Issuer” has the meaning ascribed to it in Annex B.
 
“L/C Sublimit” has the meaning ascribed to in it Annex B.
 
“Lenders” means GE Capital, the other Lenders named on the signature pages of
the Agreement, and, if any such Lender shall decide to assign all or any portion
of the Obligations (other than Rate Management Obligations), such term shall
include any assignee of such Lender.
 
“Letter of Credit Fee” has the meaning ascribed to it in Annex B.
 
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by Agent or another L/C Issuer or the purchase of a
participation as set forth in Annex B with respect to any Letter of Credit. The
amount of such Letter of Credit Obligations shall equal the maximum amount that
may be payable by Agent or Lenders thereupon or pursuant thereto.
 
A-15

--------------------------------------------------------------------------------


 
“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.
 
“Letters of Credit” means documentary or standby letters of credit issued for
the account of Borrower by any L/C Issuer, and bankers’ acceptances issued by
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations. The term does not include a Swap Related L/C.
 
“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.
 
“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.
 
“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower pursuant to the Agreement and ending
one, two or three months thereafter, as selected by Borrower’s irrevocable
notice to Agent as set forth in Section 1.5(e); provided, that the foregoing
provision relating to LIBOR Periods is subject to the following:
 
(a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;
 
(b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end 2 LIBOR Business Days prior to such date;
 
(c) any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month;
 
(d) Borrower shall select LIBOR Periods so as not to require a payment or
prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and
 
(e) Borrower shall select LIBOR Periods so that there shall be no more than 5
separate LIBOR Loans in existence at any one time.
 
“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:
 
A-16

--------------------------------------------------------------------------------


 
(a) the offered rate for deposits in United States Dollars for the applicable
LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m. (London time),
on the second full LIBOR Business Day next preceding the first day of such LIBOR
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by
 
(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is 2 LIBOR Business Days prior to the beginning of such LIBOR Period
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System.
 
If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to Agent and Borrower.
 
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.
 
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).
 
“Litigation” has the meaning ascribed to it in Section 3.13.
 
“Loan Account” has the meaning ascribed to it in Section 1.12.
 
“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
Master Standby Agreement, the Master Documentary Agreement, and all other
agreements, instruments, documents and certificates identified in the Closing
Checklist executed and delivered to, or in favor of, Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Credit Party, or any employee of any
Credit Party, and delivered to Agent or any Lender in connection with the
Agreement or the transactions contemplated thereby. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
 
“Loans” means the Revolving Loan and the Term Loan.
 
A-17

--------------------------------------------------------------------------------


 
“Lock Boxes” has the meaning ascribed to it in Annex C.
 
“Margin Stock” has the meaning ascribed to it in Section 3.10.
 
“Master Documentary Agreement” means the Master Agreement for Documentary
Letters of Credit dated as of December 17, 2004 between Borrower, as Applicant,
and GE Capital, as Issuer.
 
“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of December 17, 2004 between Borrower, as Applicant, and GE
Capital, as Issuer.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of Borrower, the
US Credit Parties considered as a whole or the Credit Parties considered as a
whole, (b) Borrower’s ability to pay any of the Loans or any of the other
Obligations in accordance with the terms of the Agreement, (c) the Collateral or
Agent’s Liens, on behalf of itself and Lenders, on the Collateral or the
priority of such Liens, or (d) Agent’s or any Lender’s rights and remedies under
the Agreement and the other Loan Documents.
 
“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.
 
“Mrehtateb” has the meaning ascribed to it in the definition of “BetaTHERM
Reorganization”.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is making,
is obligated to make or has made or been obligated to make, contributions on
behalf of participants who are or were employed by any of them.
 
“Non-Funding Lender” has the meaning ascribed to it in Section 9.9(a)(ii).
 
“Notes” means, collectively, the Revolving Notes and the Term Notes.
 
“Notice of Conversion/Continuation” has the meaning ascribed to it in Section
1.5(e).
 
“Notice of Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a).
 
“Obligations” means (a) all loans, advances, debts, liabilities and obligations,
for the performance of covenants, tasks or duties or for payment of monetary
amounts (whether or not such performance is then required or contingent, or such
amounts are liquidated or determinable) owing by any Credit Party to Agent or
any Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement or other instrument, arising under the Agreement or
any of the other Loan Documents, and (b) all Rate Management Obligations. This
term includes all principal, interest (including all interest that accrues after
the commencement of any case or proceeding by or against any Credit Party in
bankruptcy, whether or not allowed in such case or proceeding), Fees, Swap
Related Reimbursement Obligations, hedging obligations under swaps, caps and
collar arrangements provided by any Lender, expenses, attorneys' fees and any
other sum chargeable to any Credit Party under the Agreement or any of the other
Loan Documents.
 
A-18

--------------------------------------------------------------------------------


 
“Other Rate Management Obligations” means all Rate Management Obligations that
are not Interest Rate Management Obligations.
 
“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.
 
“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.
 
“Permitted Acquisition” has the meaning ascribed to it in Section 6.1.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means a Plan described in Section 3(2) of ERISA.
 
“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $50,000 at any time, so long as such Liens attach only
to Inventory; (f) deposits securing, or in lieu of, surety, appeal or customs
bonds in proceedings to which any Credit Party is a party; (g) any attachment or
judgment lien not constituting an Event of Default under Section 8.1(j); (h)
zoning restrictions, easements, licenses, or other restrictions on the use of
any Real Estate or other minor irregularities in title (including leasehold
title) thereto, so long as the same do not materially impair the use, value, or
marketability of such Real Estate; (i) presently existing or hereafter created
Liens in favor of Agent, on behalf of Lenders; and (j) Liens expressly permitted
under clauses (b) and (c) of Section 6.7 of the Agreement.
 
A-19

--------------------------------------------------------------------------------


 
“Permitted Investments” means the following (i) marketable direct obligations
issued or unconditionally guaranteed by the United States of America or any
agency thereof maturing within one year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one year from the date of creation
thereof and currently having the highest rating obtainable from either Standard
& Poor’s Ratings Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”),
(iii) certificates of deposit maturing no more than one year from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States of America, each having combined capital, surplus and undivided
profits of not less than $300,000,000 and having a senior unsecured rating of
“A” or better by a nationally recognized rating agency (an “A Rated Bank”), (iv)
time deposits maturing no more than 30 days from the date of creation thereof
with A Rated Banks and (v) mutual funds that invest solely in one or more of the
investments described in clauses (i) through (iv) above.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Plan” means, at any time, an “employee benefit plan,” as defined in Section
3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains, contributes
to or has an obligation to contribute to on behalf of participants who are or
were employed by any Credit Party.
 
“Pledge Agreements” means the pledge agreement or agreements dated as of
December 17, 2004 executed by the US Credit Parties in favor of Agent, on behalf
of itself and Lenders, pledging all Stock of the Domestic Subsidiaries, and 66%
of the Stock of the Foreign Subsidiaries (including such pledge or other
agreements under the laws of the jurisdiction of organization of such Foreign
Subsidiary as Agent may require to grant a valid and enforceable perfected
security interests prior to the rights of all third Persons and subject to no
other Liens, except Permitted Encumbrances), if any, and all Intercompany Notes
owing to or held by it, and any pledge agreements entered into after the Closing
Date by any Credit Party (as required by the Agreement or any other Loan
Document).
 
“Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.
 
A-20

--------------------------------------------------------------------------------


 
“Pro Forma” means the unaudited consolidated and consolidating balance sheet of
Borrower and its Subsidiaries as of March 31, 2006 after giving pro forma effect
to the Related Transactions.
 
“Projections” means Borrower’s forecasted consolidated and consolidating: (a)
balance sheets; (b) profit and loss statements; (c) cash flow statements; and
(d) capitalization statements, all prepared on a Subsidiary by Subsidiary or
division-by-division basis, if applicable, and otherwise consistent with the
historical Financial Statements of Borrower, together with appropriate
supporting details and a statement of underlying assumptions.
 
“Pro Rata Share” means with respect to all matters relating to any Lender (a)
with respect to the Revolving Loan, the percentage obtained by dividing (i) the
Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving Loan
Commitments of all Lenders, (b) with respect to the Term Loan, the percentage
obtained by dividing (i) the Term Loan Commitment of that Lender by (ii) the
aggregate Term Loan Commitments of all Lenders, as any such percentages may be
adjusted by assignments permitted pursuant to Section 9.1, (c) with respect to
all Loans, the percentage obtained by dividing (i) the aggregate Commitments of
that Lender by (ii) the aggregate Commitments of all Lenders, and (d) with
respect to all Loans on and after the Commitment Termination Date, the
percentage obtained by dividing (i) the aggregate outstanding principal balance
of the Loans held by that Lender, by (ii) the outstanding principal balance of
the Loans held by all Lenders.
 
“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.
 
“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act) which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which has a rating of BBB or higher from S&P and a rating of Baa2 or
higher from Moody’s at the date that it becomes a Lender and which, through its
applicable lending office, is capable of lending to Borrower without the
imposition of any withholding or similar taxes; provided that no Person or
Affiliate of such Person (other than a Person that is already a Lender) holding
Subordinated Debt or Stock issued by any Credit Party shall be a Qualified
Assignee.
 
“Rate Management Obligations” means all obligations of any Credit Party to any
Lender or any Affiliate of any Lender under any commodity purchase or option
agreements or other commodity price hedging arrangements or under any foreign
exchange contract, currency swap agreement, interest rate swap, cap or collar
agreement or other similar agreement or arrangement designed to alter the risks
of such Credit Party arising from fluctuations in currency values or interest
rates, in each case, which (a) are permitted under the Agreement and disclosed
to Agent, and (b) do not have a term or maturity which is later than the
Commitment Termination Date.
 
A-21

--------------------------------------------------------------------------------


 
“Rate Management Provider” means any Lender or any Affiliate of any Lender to
which any Credit Party has any outstanding Rate Management Obligations.
 
“Ratable Share” has the meaning ascribed to it in Section 1.1(b).
 
“Real Estate” has the meaning ascribed to it in Section 3.6.
 
“Related Transactions” means the initial borrowing under the Revolving Loan and
the Term Loan on the Closing Date, the Acquisitions, the payment of all fees,
costs and expenses associated with all of the foregoing and the execution and
delivery of all of the Related Transactions Documents.
 
“Related Transactions Documents” means the Loan Documents, the BetaTHERM
Acquisition Documents, the YSIS Acquisition Documents and all other agreements
or instruments executed in connection with the Related Transactions.
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.
 
“Requisite Lenders” means Lenders having (a) 66 2/3% or more of the Commitments
of all Lenders, or (b) if the Commitments have been terminated, 66 2/3% or more
of the aggregate outstanding amount of the Loans; provided that so long as there
are only two Lenders (a Lender and any Affiliates thereof which are also Lenders
shall be treated a single Lender for purposes of this proviso), Requisite
Lenders must include both such Lenders.
 
“Restricted Payment” means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any Subordinated Debt; (d) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire Stock of such Credit Party now or hereafter
outstanding; (e) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
shares of such Credit Party’s Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; and (f) any payment, loan, contribution, or other
transfer of funds or other property (including any management fees or other fees
of a similar nature) to any Stockholder of such Credit Party, except in the
ordinary course of and pursuant to the reasonable requirements of such Credit
Party’s business and upon fair and reasonable terms that are no less favorable
to such Credit Party than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of such Credit Party and which are
approved by the disinterested directors of Borrower.
 
A-22

--------------------------------------------------------------------------------


 
“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.
 
“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(a)(i).
 
“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Loan Commitment.
 
“Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding to Borrower plus (ii) the aggregate Letter
of Credit Obligations incurred on behalf of Borrower. Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.
 
“Revolving Loan Commitment” means (a) as to any Revolving Lender, the aggregate
commitment of such Revolving Lender to make Revolving Credit Advances or incur
Letter of Credit Obligations as set forth on Annex J to the Agreement or in the
most recent Assignment Agreement executed by such Revolving Lender and (b) as to
all Revolving Lenders, the aggregate commitment of all Revolving Lenders to make
Revolving Credit Advances or incur Letter of Credit Obligations, which aggregate
commitment shall be Fifty-Five Million Dollars ($55,000,000) on the Closing
Date, as such amount may be adjusted, if at all, from time to time in accordance
with the Agreement.
 
“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).
 
“Securitization” means a public or private offering by a Lender or any of its
direct or indirect Affiliates or their respective successors and assigns, of
securities which represent an interest in, or which are collateralized, in whole
or in part, by the Loans.
 
“Security Agreement” means the Amended and Restated Security Agreement, dated as
of the date hereof, entered into by and among Agent, on behalf of itself and
Lenders, and each Credit Party that is a signatory thereto.
 
“SEC Investigation” means the formal investigation of Borrower commenced in
June, 2002 by the Division of Enforcement of the Securities and Exchange
Commission relating to Borrower’s Quarterly Report on Form 10-Q for the quarter
ended December 31, 2001.
 
“Senior Indebtedness” means any Indebtedness other than Subordinated Debt,
Subordinated Earnouts, the Elekon Seller Note and the Closing Date Earnouts.
 
A-23

--------------------------------------------------------------------------------


 
“Senior Leverage Ratio” means, as of any date of determination ,with respect to
Borrower, on a consolidated basis, the ratio of (a) Senior Indebtedness as of
such date of determination, to (b) EBITDA for the twelve months ending on such
date of determination.
 
“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability and any rights of contribution or
subrogation that would arise if such liabilities were actually paid.
 
“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).
 
“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.
 
“Subordinated Debt” means any unsecured Indebtedness of any Credit Party
subordinated to the Obligations in a manner and form satisfactory to Agent and
Lenders in their sole discretion, as to right and time of payment and as to any
other rights and remedies thereunder.
 
“Subordinated Earnouts” means any unsecured Indebtedness consisting of Earnouts
which are subordinated to the Obligations in a manner and form satisfactory to
Agent and Lenders in their sole discretion, as to right and time of payment and
as to any other rights and remedies thereunder.
 
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
Borrower.
 
A-24

--------------------------------------------------------------------------------


 
“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.
 
“Swap Related L/C” means a letter of credit or other credit enhancement provided
by GE Capital to the extent supporting the payment obligations by Borrower under
an interest rate protection or hedging agreement or transaction (including, but
not limited to, interest rate swaps, caps, collars, floors and similar
transactions) designed to protect or manage exposure to the fluctuations in the
interest rates applicable to any of the Loans, and which agreement or
transaction Borrower entered into as the result of a specific referral pursuant
to which GE Capital, GE Corporate Financial Services, Inc. or any other
Affiliate of GE Capital had arranged for Borrower to enter into such agreement
or transaction. The term includes a Swap Related L/C as it may be increased from
time to time fully to support Borrower's payment obligations under any and all
such interest rate protection or hedging agreements or transactions.
 
“Swap Related Reimbursement Obligation” has the meaning ascribed to it in
Section 1.2A.
 
“Target” has the meaning ascribed to it in Section 6.1.
 
“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Agent or a Lender by the jurisdictions under the laws of which
Agent and Lenders are organized or conduct business or any political subdivision
thereof.
 
“Termination Date” means the date on which (a) the Loans have been indefeasibly
repaid in full, (b) all other Obligations under the Agreement and the other Loan
Documents have been completely discharged, (c) all Letter of Credit Obligations
have been cash collateralized, cancelled or backed by standby letters of credit
in accordance with Annex B, and (d) Borrower shall not have any further right to
borrow any monies under the Agreement.
 
“Term Lenders” means those Lenders having Term Loan Commitments.
 
“Term Loan” has the meaning assigned to it in Section 1.1(b)(i).
 
“Term Loan Commitment” means (a) as to any Lender with a Term Loan Commitment,
the commitment of such Lender to make its Pro Rata Share of the Term Loan as set
forth on Annex J to the Agreement or in the most recent Assignment Agreement
executed by such Lender, and (b) as to all Lenders with a Term Loan Commitment,
the aggregate commitment of all Lenders to make the Term Loan, which aggregate
commitment shall be Twenty Million Dollars ($20,000,000) on the Closing Date.
After advancing the Term Loan, each reference to a Lender’s Term Loan Commitment
shall refer to that Lender’s Pro Rata Share of the outstanding Term Loan.
 
A-25

--------------------------------------------------------------------------------


 
“Term Note” has the meaning assigned to it in Section 1.1(b)(i).
 
“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.
 
“Total Leverage Ratio” means, as of any date of determination ,with respect to
Borrower, on a consolidated basis, the ratio of (a) Indebtedness as of such date
of determination, to (b) EBITDA for the twelve months ending on such date of
determination..
 
“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.
 
“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state or territory thereof, or any other country or
any political subdivision thereof; (b) all reissues, extensions or renewals
thereof; and (c) all goodwill associated with or symbolized by any of the
foregoing.
 
“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Credit Party or any ERISA
Affiliate as a result of such transaction.
 
“US Credit Party” means Borrower and its Domestic Subsidiaries.
 
“Welfare Plan” means a Plan described in Section 3(i) of ERISA.
 
“YSIS” means YSIS Incorporated, a corporation incorporated under the laws of the
State of Ohio.
 
A-26

--------------------------------------------------------------------------------


 
“YSIS Acquisition” means the acquisition of all of all of the Stock of YSIS
pursuant to the YSI Acquisition Agreement.
 
“YSIS Acquisition Agreement” means the Agreement of Purchase and Sale dated
April 3, 2006 among the YSI Seller and Borrower, as buyer.
 
“YSIS Acquisition Documents” means the YSI Acquisition Agreement and all other
agreements or instruments executed in connection with the YSI Acquisition.
 
“YSIS Seller” means YSI Incorporated, an Ohio corporation.
 
Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control. Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.
 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance. For purposes of determining an amount in Dollars outstanding in
another currency, the Dollar Equivalent Amount of such currency on the date of
any such determination shall be used.
 
A-27

--------------------------------------------------------------------------------



ANNEX B (Section 1.2)
 
to
 
CREDIT AGREEMENT
 
LETTERS OF CREDIT
 
(a) Issuance. Subject to the terms and conditions of the Agreement, Agent and
Revolving Lenders agree to incur, from time to time prior to the Commitment
Termination Date, upon the request of Borrower and for Borrower’s account,
Letter of Credit Obligations by causing Letters of Credit to be issued by GE
Capital or a Subsidiary thereof or a bank or other legally authorized Person
selected by or acceptable to Agent in its sole discretion (each, an “L/C
Issuer”) for Borrower’s account and guaranteed by Agent; provided, that if the
L/C Issuer is a Revolving Lender, then such Letters of Credit shall not be
guaranteed by Agent but rather each Revolving Lender shall, subject to the terms
and conditions hereinafter set forth, purchase (or be deemed to have purchased)
risk participations in all such Letters of Credit issued with the written
consent of Agent, as more fully described in paragraph (b)(ii) below. The
aggregate amount of all such Letter of Credit Obligations shall not at any time
exceed the least of (i) TWO MILLION DOLLARS ($2,000,000) (the “L/C Sublimit”),
and (ii) the Maximum Amount less the aggregate outstanding principal balance of
the Revolving Credit Advances. No such Letter of Credit shall have an expiry
date that is more than one year following the date of issuance thereof, unless
otherwise determined by Agent in its sole discretion, and neither Agent nor
Revolving Lenders shall be under any obligation to incur Letter of Credit
Obligations in respect of, or purchase risk participations in, any Letter of
Credit having an expiry date that is later than the Commitment Termination Date.
 
(b)  Advances Automatic; Participations. In the event that Agent or any
Revolving Lender shall make any payment on or pursuant to any Letter of Credit
Obligation, such payment shall then be deemed automatically to constitute a
Revolving Credit Advance under Section 1.1(a) of the Agreement regardless of
whether a Default or Event of Default has occurred and is continuing and
notwithstanding Borrower’s failure to satisfy the conditions precedent set forth
in Section 2, and each Revolving Lender shall be obligated to pay its Pro Rata
Share thereof in accordance with the Agreement. The failure of any Revolving
Lender to make available to Agent for Agent’s own account its Pro Rata Share of
any such Revolving Credit Advance or payment by Agent under or in respect of a
Letter of Credit shall not relieve any other Revolving Lender of its obligation
hereunder to make available to Agent its Pro Rata Share thereof, but no
Revolving Lender shall be responsible for the failure of any other Revolving
Lender to make available such other Revolving Lender’s Pro Rata Share of any
such payment.
 
(ii) If it shall be illegal or unlawful for Borrower to incur Revolving Credit
Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in Sections 8.1(h) or (i) or otherwise or if it shall be
illegal or unlawful for any Revolving Lender to be deemed to have assumed a
ratable share of the reimbursement obligations owed to an L/C Issuer, or if the
L/C Issuer is a Revolving Lender, then (i) immediately and without further
action whatsoever, each Revolving Lender shall be deemed to have irrevocably and
unconditionally purchased from Agent (or such L/C Issuer, as the case may be) an
undivided interest and participation equal to such Revolving Lender’s Pro Rata
Share (based on the Revolving Loan Commitments) of the Letter of Credit
Obligations in respect of all Letters of Credit then outstanding and (ii)
thereafter, immediately upon issuance of any Letter of Credit, each Revolving
Lender shall be deemed to have irrevocably and unconditionally purchased from
Agent (or such L/C Issuer, as the case may be) an undivided interest and
participation in such Revolving Lender’s Pro Rata Share (based on the Revolving
Loan Commitments) of the Letter of Credit Obligations with respect to such
Letter of Credit on the date of such issuance. Each Revolving Lender shall fund
its participation in all payments or disbursements made under the Letters of
Credit in the same manner as provided in the Agreement with respect to Revolving
Credit Advances.
 
B-1

--------------------------------------------------------------------------------


 
(c) Cash Collateral.  If Borrower is required to provide cash collateral for any
Letter of Credit Obligations pursuant to the Agreement prior to the Commitment
Termination Date, Borrower will pay to Agent for the ratable benefit of itself
and Revolving Lenders cash or cash equivalents acceptable to Agent (“Cash
Equivalents”) in an amount equal to 105% of the maximum amount then available to
be drawn under each applicable Letter of Credit outstanding. Such funds or Cash
Equivalents shall be held by Agent in a cash collateral account (the “Cash
Collateral Account”) maintained at a bank or financial institution acceptable to
Agent. The Cash Collateral Account shall be in the name of Borrower and shall be
pledged to, and subject to the control of, Agent, for the benefit of Agent and
Lenders, in a manner satisfactory to Agent. Borrower hereby pledges and grants
to Agent, on behalf of itself and Lenders, a security interest in all such funds
and Cash Equivalents held in the Cash Collateral Account from time to time and
all proceeds thereof, as security for the payment of all amounts due in respect
of the Letter of Credit Obligations and other Obligations, whether or not then
due. The Agreement, including this Annex B, shall constitute a security
agreement under applicable law.
 
(ii) If any Letter of Credit Obligations, whether or not then due and payable,
shall for any reason be outstanding on the Commitment Termination Date, Borrower
shall either (A) provide cash collateral therefor in the manner described above,
or (B) cause all such Letters of Credit and guaranties thereof, if any, to be
canceled and returned, or (C) deliver a stand-by letter (or letters) of credit
in guarantee of such Letter of Credit Obligations, which stand-by letter (or
letters) of credit shall be of like tenor and duration (plus 30 additional days)
as, and in an amount equal to 105% of the aggregate maximum amount then
available to be drawn under, the Letters of Credit to which such outstanding
Letter of Credit Obligations relate and shall be issued by a Person, and shall
be subject to such terms and conditions, as are be satisfactory to Agent in its
sole discretion.
 
(iii) From time to time after funds are deposited in the Cash Collateral Account
by Borrower, whether before or after the Commitment Termination Date, Agent may
apply such funds or Cash Equivalents then held in the Cash Collateral Account to
the payment of any amounts, and in such order as Agent may elect, as shall be or
shall become due and payable by Borrower to Agent and Lenders with respect to
such Letter of Credit Obligations of Borrower and, upon the satisfaction in full
of all Letter of Credit Obligations of Borrower, to any other Obligations then
due and payable.
 
(iv) Neither Borrower nor any Person claiming on behalf of or through Borrower
shall have any right to withdraw any of the funds or Cash Equivalents held in
the Cash Collateral Account, except that upon the termination of all Letter of
Credit Obligations and the payment of all amounts payable by Borrower to Agent
and Lenders in respect thereof, any funds remaining in the Cash Collateral
Account shall be applied to other Obligations then due and owing and upon
payment in full of such Obligations, any remaining amount shall be paid to
Borrower or as otherwise required by law. Interest earned on deposits in the
Cash Collateral Account shall be for the account of Agent.
 
B-2

--------------------------------------------------------------------------------


 
(d) Fees and Expenses. Borrower agrees to pay to Agent for the benefit of
Revolving Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder, (i) all costs and expenses incurred by Agent or
any Lender on account of such Letter of Credit Obligations, and (ii) for each
month during which any Letter of Credit Obligation shall remain outstanding, a
fee (the “Letter of Credit Fee”) in an amount equal to the Applicable L/C Margin
from time to time in effect multiplied by the maximum amount available from time
to time to be drawn under the applicable Letter of Credit. Such fee shall be
paid to Agent for the benefit of the Revolving Lenders in arrears, on the first
day of each month and on the Commitment Termination Date. In addition, Borrower
shall pay to any L/C Issuer, on demand, such fees (including all per annum
fees), charges and expenses of such L/C Issuer in respect of the issuance,
negotiation, acceptance, amendment, transfer and payment of such Letter of
Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.
 
(e) Request for Incurrence of Letter of Credit Obligations. Borrower shall give
Agent at least 2 Business Days’ prior written notice requesting the incurrence
of any Letter of Credit Obligation. The notice shall be accompanied by the form
of the Letter of Credit and a completed application for such Letter of Credit
(both of which shall be acceptable to the L/C Issuer). Notwithstanding anything
contained herein to the contrary, Letter of Credit applications by Borrower and
approvals by Agent and the L/C Issuer may be made and transmitted pursuant to
electronic codes and security measures mutually agreed upon and established by
and among Borrower, Agent and the L/C Issuer.
 
(f) Obligation Absolute. The obligation of Borrower to reimburse Agent and
Revolving Lenders for payments made with respect to any Letter of Credit
Obligation shall be absolute, unconditional and irrevocable, without necessity
of presentment, demand, protest or other formalities, and the obligations of
each Revolving Lender to make payments to Agent with respect to Letters of
Credit shall be unconditional and irrevocable. Such obligations of Borrower and
Revolving Lenders shall be paid strictly in accordance with the terms hereof
under all circumstances including the following:
 
(i) any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;
 
(ii) the existence of any claim, setoff, defense or other right that Borrower or
any of its Affiliates or any Lender may at any time have against a beneficiary
or any transferee of any Letter of Credit (or any Persons or entities for whom
any such transferee may be acting), Agent, any Lender, or any other Person,
whether in connection with the Agreement, the Letter of Credit, the transactions
contemplated herein or therein or any unrelated transaction (including any
underlying transaction between Borrower or any of its Affiliates and the
beneficiary for which the Letter of Credit was procured);
 
B-3

--------------------------------------------------------------------------------


 
(iii) any draft, demand, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
 
(iv) payment by Agent (except as otherwise expressly provided in paragraph
(g)(ii)(C) below) or any L/C Issuer under any Letter of Credit or guaranty
thereof against presentation of a demand, draft or certificate or other document
that does not comply with the terms of such Letter of Credit or such guaranty;
 
(v) any other circumstance or event whatsoever, that is similar to any of the
foregoing; or
 
(vi) the fact that a Default or an Event of Default has occurred and is
continuing.
 
(g) Indemnification; Nature of Lenders’ Duties.  In addition to amounts payable
as elsewhere provided in the Agreement, Borrower hereby agrees to pay and to
protect, indemnify, and save harmless Agent and each Lender from and against any
and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable attorneys’ fees and allocated costs of internal
counsel) that Agent or any Lender may incur or be subject to as a consequence,
direct or indirect, of (A) the issuance of any Letter of Credit or guaranty
thereof, or (B) the failure of Agent or any Lender seeking indemnification or of
any L/C Issuer to honor a demand for payment under any Letter of Credit or
guaranty thereof as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent solely as a result
of the gross negligence or willful misconduct of Agent or such Lender (as
finally determined by a court of competent jurisdiction).
 
(ii) As between Agent and any Lender and Borrower, Borrower assumes all risks of
the acts and omissions of, or misuse of any Letter of Credit by beneficiaries of
any Letter of Credit. In furtherance and not in limitation of the foregoing, to
the fullest extent permitted by law neither Agent nor any Lender shall be
responsible for: (A) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document issued by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (B) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (C) failure of the beneficiary of
any Letter of Credit to comply fully with conditions required in order to demand
payment under such Letter of Credit; provided, that in the case of any payment
by Agent under any Letter of Credit or guaranty thereof, Agent shall be liable
to the extent such payment was made solely as a result of its gross negligence
or willful misconduct (as finally determined by a court of competent
jurisdiction) in determining that the demand for payment under such Letter of
Credit or guaranty thereof complies on its face with any applicable requirements
for a demand for payment under such Letter of Credit or guaranty thereof; (D)
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise, whether or not they may
be in cipher; (E) errors in interpretation of technical terms; (F) any loss or
delay in the transmission or otherwise of any document required in order to make
a payment under any Letter of Credit or guaranty thereof or of the proceeds
thereof; (G) the credit of the proceeds of any drawing under any Letter of
Credit or guaranty thereof; and (H) any consequences arising from causes beyond
the control of Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s or any Lender’s rights or powers hereunder
or under the Agreement.
 
B-4

--------------------------------------------------------------------------------


 
(iii) Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrower in favor of any L/C Issuer in
any letter of credit application, reimbursement agreement or similar document,
instrument or agreement between Borrower and such L/C Issuer, including a Master
Documentary Agreement and a Master Standby Agreement entered into with Agent.
 
B-5

--------------------------------------------------------------------------------



ANNEX C (Section 1.8)
 
to
 
CREDIT AGREEMENT
 
CASH MANAGEMENT SYSTEM
 
Borrower shall, and shall cause its Domestic Subsidiaries to, establish and
maintain the Cash Management Systems described below:
 
(a) On or before the Closing Date and until the Termination Date, Borrower shall
(i) establish lock boxes (“Lock Boxes”) or, at Agent’s discretion, blocked
accounts (“Blocked Accounts”) at one or more of the banks set forth in
Disclosure Schedule (3.19), and shall request in writing and otherwise take such
reasonable steps to ensure that all Account Debtors forward payment directly to
such Lock Boxes, and (ii) deposit and cause its Domestic Subsidiaries to deposit
or cause to be deposited promptly, and in any event no later than the first
Business Day after the date of receipt thereof, all cash, checks, drafts or
other similar items of payment relating to or constituting payments made in
respect of any and all Collateral (whether or not otherwise delivered to a Lock
Box) into one or more Blocked Accounts in Borrower’s name or any such Domestic
Subsidiary’s name and at a bank identified in Disclosure Schedule (3.19) (each,
a “Relationship Bank”). On or before the Closing Date, Borrower shall have
established a concentration account in its name (the “Concentration Account”) at
the bank that shall be designated as the Concentration Account bank for Borrower
in Disclosure Schedule (3.19) (the “Concentration Account Bank”) which bank
shall be reasonably satisfactory to Agent.
 
(b) Borrower may maintain, in its name, an account (each a “Disbursement
Account” and collectively, the “Disbursement Accounts”) at a bank acceptable to
Agent into which Agent shall, from time to time, deposit proceeds of Revolving
Credit Advances made to Borrower pursuant to Section 1.1 for use by Borrower in
accordance with the provisions of Section 1.4.
 
C-1

--------------------------------------------------------------------------------


 
(c) On or before the Closing Date (or such later date as Agent shall consent to
in writing), the Concentration Account Bank, each bank where a Disbursement
Account is maintained and all other Relationship Banks, shall have entered into
tri-party blocked account agreements with Agent, for the benefit of itself and
Lenders, and Borrower and Domestic Subsidiaries thereof, as applicable, in form
and substance reasonably acceptable to Agent (each a “Blocked Account
Agreement”), which shall become operative on or prior to the Closing Date. Each
such Blocked Account Agreement shall provide, among other things, that (i) all
items of payment deposited in such account and proceeds thereof deposited in the
Concentration Account are held by such bank as agent or bailee-in-possession for
Agent, on behalf of itself and Lenders, (ii) the bank executing such agreement
has no rights of setoff or recoupment or any other claim against such account,
as the case may be, other than for payment of its service fees and other charges
directly related to the administration of such account and for returned checks
or other items of payment, and (iii) from and after the Closing Date (A) with
respect to banks at which a Blocked Account is maintained, such bank agrees,
from and after the receipt of a notice (an “Activation Notice”) from Agent
(which Activation Notice may be given by Agent at any time at which a Default or
Event of Default has occurred and is continuing (an “Activation Event”)), to
forward immediately all amounts in each Blocked Account to the Concentration
Account Bank and to commence the process of daily sweeps from such Blocked
Account into the Concentration Account and (B) with respect to the Concentration
Account Bank, such bank agrees from and after the receipt of an Activation
Notice from Agent upon the occurrence of an Activation Event, to immediately
forward all amounts received in the Concentration Account to the Collection
Account through daily sweeps from such Concentration Account into the Collection
Account. From and after the date Agent has delivered an Activation Notice to any
bank with respect to any Blocked Account(s), Borrower shall not, and shall not
cause or permit any Domestic Subsidiary thereof to, accumulate or maintain cash
in Disbursement Accounts or payroll accounts as of any date of determination in
excess of checks outstanding against such accounts as of that date and amounts
necessary to meet minimum balance requirements; provided that from and after the
Closing Date, Borrower shall not, and shall not cause or permit any Domestic
Subsidiary thereof to, accumulate or maintain cash in (i) the controlled
disbursement accounts (account numbers 80228776, 80228784,and 80228792 listed on
Disclosure Schedule (3.19) with Bank of America) as of any date of determination
in excess of checks clearing against such accounts as of that date or (ii) the
master operating account (account number 94229225705 listed on Disclosure
Schedule (3.19) with Bank of America) as of any date of determination in excess
of (x) so long as no Event of Default has occurred and is continuing, $4,000,000
and (y) so long as any Event of Default has occurred and is continuing, such
amount as may be determined by Agent in its discretion. Prior to receipt of an
Activation Notice from Agent upon the occurrence of an Activation Event, funds
in such master operating account in excess of such maximum amount shall be held
in a money market or other account (the “Investment Account”) at a bank or other
financial institution acceptable to Agent subject to a Blocked Account Agreement
or a Control Letter; provided that Borrower shall within five (5) Business Days
after the Closing Date, establish the Investment Account and cause the
Investment Account to subject to a Blocked Account Agreement or a Control
Letter.
 
(d) So long as no Default or Event of Default has occurred and is continuing,
Borrower may amend Disclosure Schedule (3.19) to add or replace a Relationship
Bank, Lock Box or Blocked Account or to replace any Concentration Account or any
Disbursement Account; provided, that (i) Agent shall have consented in writing
in advance to the opening of such account or Lock Box with the relevant bank and
(ii) prior to the time of the opening of such account or Lock Box, Borrower or
its Domestic Subsidiaries, as applicable, and such bank shall have executed and
delivered to Agent a Blocked Account Agreement, in form and substance reasonably
satisfactory to Agent. Borrower shall close any of its accounts (and establish
replacement accounts in accordance with the foregoing sentence) promptly and in
any event within 30 days following notice from Agent that the creditworthiness
of any bank holding an account is no longer acceptable in Agent’s reasonable
judgment, or as promptly as practicable and in any event within 60 days
following notice from Agent that the operating performance, funds transfer or
availability procedures or performance with respect to accounts or Lock Boxes of
the bank holding such accounts or Agent’s liability under any Blocked Account
Agreement with such bank is no longer acceptable in Agent’s reasonable judgment.
 
(e) The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Account shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which Borrower and each Domestic
Subsidiary thereof shall have granted a Lien to Agent, on behalf of itself and
Lenders, pursuant to the Security Agreement.
 
C-2

--------------------------------------------------------------------------------


 
(f) All amounts deposited in the Collection Account shall be deemed received by
Agent in accordance with Section 1.10 and shall be applied (and allocated) by
Agent in accordance with Section 1.11. In no event shall any amount be so
applied unless and until such amount shall have been credited in immediately
available funds to the Collection Account.
 
(g) Borrower shall and shall cause its Affiliates, officers, employees, agents,
directors or other Persons acting for or in concert with Borrower (each a
“Related Person”) to (i) hold in trust for Agent, for the benefit of itself and
Lenders, all checks, cash and other items of payment received by Borrower or any
such Related Person, and (ii) within 1 Business Day after receipt by Borrower or
any such Related Person of any checks, cash or other items of payment, deposit
the same into a Blocked Account. Borrower and each Related Person thereof
acknowledges and agrees that all cash, checks or other items of payment
constituting proceeds of Collateral are part of the Collateral. All proceeds of
the sale or other disposition of any Collateral, shall be deposited directly
into Blocked Accounts.
 
(h) Notwithstanding the foregoing provisions of this Annex C, so long as no
Default or Event of Default has occurred and is continuing, Borrower shall not
be required to obtain Blocked Account Agreements, or to deposit and cause the
applicable Credit Parties to deposit or cause to be deposited all cash, checks,
drafts or other similar items of payment relating to or constituting payments
made in respect of any and all Collateral into Blocked Accounts, with respect to
the following accounts: (i) Borrower’s account 6143200514411 listed on
Disclosure Schedule (3.19) with Scotiabank, provided that no more than $25,000
shall be held in such account for more than one Business Day; (ii) Borrower’s
account 203000908688 listed on Disclosure Schedule (3.19) with Wachovia Bank,
provided that no more than $10,000 shall be held in such account for more than
one Business Day; (iii) the accounts of YSIS Incorporated listed on Disclosure
Schedule (3.19) with US Bank, provided that no more than $50,000 in the
aggregate shall be held in such accounts for more than one Business Day and all
of such accounts shall be closed no later than May 3, 2006; and (iv) the
accounts of Mrehtateb listed on Disclosure Schedule (3.19) with BankNorth, N.A.,
provided that no more than $50,000 shall be held in such accounts for more than
one Business Day, and all of such accounts shall be closed no later than May 3,
2006.
 
(a) 
 
C-3

--------------------------------------------------------------------------------



ANNEX D (Section 2.1(a))
 
to
 
CREDIT AGREEMENT
 
CLOSING CHECKLIST
 
In addition to, and not in limitation of, the conditions described in Section
2.1 of the Agreement, pursuant to Section 2.1(a), the following items must be
received by Agent in form and substance satisfactory to Agent on or prior to the
Closing Date (each capitalized term used but not otherwise defined herein shall
have the meaning ascribed thereto in Annex A to the Agreement):
 
A. Appendices. All Appendices to the Agreement, in form and substance
satisfactory to Agent.
 
B. Revolving Notes and Term Notes. Duly executed originals of the Revolving
Notes and Term Notes for each applicable Lender, dated the Closing Date.
 
C. Guaranties. Amended and Restated Guaranty executed by and each US Credit
Party in favor of Agent, for the benefit of Lenders.
 
D. Security Agreement. Duly executed originals of the Amended and Restated
Security Agreement executed by and each US Credit Party, and all instruments,
documents and agreements executed pursuant thereto.
 
E. Pledge Agreement. Duly executed originals of the Amended and Restated Pledge
Agreement executed by Borrower and each of its Domestic Subsidiaries accompanied
by (as applicable) (i) (to the extent not previously delivered in connection
with the Existing Credit Agreement) share certificates representing all of the
outstanding Stock being pledged pursuant to such Pledge Agreement and stock
powers for such share certificates executed in blank, (ii) the original
Intercompany Notes and other instruments evidencing Indebtedness being pledged
pursuant to such Pledge Agreement, duly endorsed in blank, (iii) such documents
duly executed by each US Credit Party (including financing statements under the
Code and other applicable documents under the laws of any jurisdiction with
respect to the perfection of Liens, including under the laws of the
jurisdictions of organization of Kenabell Holding and (c) as Agent may request
in order to perfect its security interests in such Stock and other Collateral.
 
F. Security Interests and Code Filings. (a) Evidence satisfactory to Agent that
Agent (for the benefit of itself and Lenders) has a valid and perfected first
priority security interest in the Collateral, including (i) such documents duly
executed by each Credit Party (including financing statements under the Code and
other applicable documents under the laws of any jurisdiction with respect to
the perfection of Liens) as Agent may request in order to perfect its security
interests in the Collateral and (ii) copies of Code search reports listing all
effective financing statements that name any US Credit Party as debtor, together
with copies of such financing statements, none of which shall cover the
Collateral.
 
D-1

--------------------------------------------------------------------------------


 
(b) Evidence satisfactory to Agent, including copies, of all UCC-1 and other
financing statements filed in favor of any US Credit Party with respect to each
location, if any, at which Inventory may be consigned.
 
(c) Control Letters from (i) all issuers of uncertificated securities and
financial assets held by any US Credit Party (including without limitation
account 222378738 with Bank of America relating to money market fund
investments), (ii) all securities intermediaries with respect to all securities
accounts and securities entitlements of any US Credit Party, and (iii) all
futures commission agents and clearing houses with respect to all commodities
contracts and commodities accounts held by any US Credit Party.
 
G. Intellectual Property Security Agreement. Duly executed originals of the
Amended and Restated Intellectual Property Security Agreement and signed by each
US Credit Party, all in form and substance satisfactory to Agent, together with
all instruments, documents and agreements executed pursuant thereto, including
such documents duly executed by each US Credit Party (including financing
statements under the Code and other applicable documents under the laws of any
jurisdiction with respect to the perfection of Liens, including foreign patent,
trademark and copyright filings) as Agent may request in order to perfect its
security interests in the Intellectual Property.
 
H. Intentionally Omitted.
 
I. Initial Notice of Revolving Credit Advance. Duly executed originals of a
Notice of Revolving Credit Advance, dated the Closing Date, with respect to the
initial Revolving Credit Advance to be requested by Borrower on the Closing
Date.
 
J. Letter of Direction. Duly executed originals of a letter of direction from
Borrower addressed to Agent, on behalf of itself and Lenders, with respect to
the disbursement on the Closing Date of the proceeds of the Term Loan and the
initial Revolving Credit Advance.
 
K. Cash Management System; Blocked Account Agreements. Evidence satisfactory to
Agent that, as of the Closing Date, Cash Management Systems complying with Annex
C to the Agreement have been established and are currently being maintained in
the manner set forth in such Annex C, together with copies of duly executed
tri-party blocked account and lock box agreements, reasonably satisfactory to
Agent, with the banks as required by Annex C.
 
L. Waivers. Agent, on behalf of Lenders, shall have received landlord waivers
and consents, bailee letters and mortgagee agreements in form and substance
satisfactory to Agent, in each case as required pursuant to Section 5.9.
 
M. Insurance. Satisfactory evidence that the insurance policies required by
Section 5.4 are in full force and effect, together with the endorsements,
certifications and reports required by Section 5.4. Satisfactory evidence that
the key man life insurance policy and related assignment required by Section
5.10 are in full force and effect.
 
N. Charter and Good Standing. For each US Credit Party, such Person’s (a)
charter and all amendments thereto, (b) good standing certificates (including
verification of tax status) in its state of incorporation and (c) good standing
certificates (including verification of tax status) and certificates of
qualification to conduct business in each jurisdiction where its ownership or
lease of property or the conduct of its business requires such qualification,
each dated a recent date prior to the Closing Date and certified by the
applicable Secretary of State or other authorized Governmental Authority.
 
D-2

--------------------------------------------------------------------------------


 
O. Bylaws and Resolutions. For each US Credit Party, (a) such Person’s bylaws,
together with all amendments thereto and (b) resolutions of such Person’s Board
of Directors, approving and authorizing the execution, delivery and performance
of the Loan Documents to which such Person is a party and the transactions to be
consummated in connection therewith, each certified as of the Closing Date by
such Person’s corporate secretary or an assistant secretary as being in full
force and effect without any modification or amendment.
 
P. Incumbency Certificates. For each US Credit Party, signature and incumbency
certificates of the officers of each such Person executing any of the Loan
Documents, certified as of the Closing Date by such Person’s corporate secretary
or an assistant secretary as being true, accurate, correct and complete.
 
Q. Opinions of Counsel. Duly executed originals of opinions of (a) McCarter &
English, LLP, counsel for the Credit Parties, (b) Luper Neidenthal & Logan, Ohio
counsel for the Credit Parties, and (c) Gadsby Hannah LLP, Massachusetts counsel
for the Credit Parties, together with any other local or foreign counsel
opinions reasonably requested by Agent, each in form and substance reasonably
satisfactory to Agent and its counsel, dated the Closing Date, and each
accompanied by a letter addressed to such counsel from the Credit Parties,
authorizing and directing such counsel to address its opinion to Agent, on
behalf of Lenders, and to include in such opinion an express statement to the
effect that Agent and Lenders are authorized to rely on such opinion.
 
R. Accountants’ Letters. A letter from Borrower to its independent auditors
authorizing its independent certified public accountants to communicate with
Agent and Lenders in accordance with Section 4.2.
 
S. Appointment of Agent for Service. An appointment of McCarter & English, LLP
as each US Credit Party’s agent for service of process.
 
T. Solvency Certificate. Agent shall have received duly executed originals of a
solvency certificate of Borrower executed on behalf of Borrower by its Chief
Executive Officer, dated the Closing Date, satisfactory in form and substance to
Agent.
 
T. Fee Letter. Duly executed originals of the GE Capital Fee Letter.
 
U. Officer’s Certificate. Agent shall have received duly executed originals of a
certificate of the Chief Executive Officer of Borrower, dated the Closing Date,
stating that, since March 31, 2005 (a) no event or condition has occurred or is
existing which could reasonably be expected to have a Material Adverse Effect;
(b) there has been no material adverse change in the industry in which Borrower
operates; (c) no Litigation has been commenced which, if successful, would have
a Material Adverse Effect or could challenge any of the transactions
contemplated by the Agreement and the other Loan Documents; (d) there have been
no Restricted Payments made by any Credit Party; and (e) there has been no
material increase in liabilities, liquidated or contingent, and no material
decrease in assets of Borrower or any of its Subsidiaries.
 
D-3

--------------------------------------------------------------------------------


 
V. Subordination and Intercreditor Agreements. Agent and Lenders shall have
received any and all subordination and/or intercreditor agreements, all in form
and substance reasonably satisfactory to Agent, in its sole discretion, as Agent
shall have deemed necessary or appropriate with respect to any Indebtedness of
any Credit Party.
 
W. Environmental Reports. Agent shall have received Phase I Environmental Site
Assessment Reports, consistent with American Society of Testing and Materials
(ASTM) Standard E 1527-94, and applicable state requirements, on such Real
Estate as Agent may require, dated no more than 6 months prior to the Closing
Date, prepared by environmental engineers reasonably satisfactory to Agent, all
in form and substance reasonably satisfactory to Agent, in its sole discretion;
and Agent shall have further received such environmental review and audit
reports, including Phase II reports, with respect to the Real Estate of any
Credit Party as Agent shall have requested, and Agent shall be satisfied, in its
sole discretion, with the contents of all such environmental reports. Agent
shall have received letters executed by the environmental firms preparing such
environmental reports, in form and substance reasonably satisfactory to Agent,
authorizing Agent and Lenders to rely on such reports.
 
X. Audited Financials; Financial Condition. Agent shall have received the
Financial Statements, Projections and other materials set forth in Section 3.4,
certified by Borrower’s Chief Executive Officer, in each case in form and
substance satisfactory to Agent, and Agent shall be satisfied, in its sole
discretion, with all of the foregoing. Agent shall have further received a
certificate of the Chief Executive Officer of Borrower, based on such Pro Forma
and Projections, to the effect that the Projections are based upon estimates and
assumptions stated therein, all of which Borrower believes to be reasonable and
fair in light of current conditions and current facts known to Borrower and, as
of the Closing Date, reflect Borrower’s good faith and reasonable estimates of
its future financial performance and of the other information projected therein
for the period set forth therein.
 
Y. Assignment of Representations, Warranties, Covenants, Indemnities and Rights.
(i) Agent shall have received a duly executed copy of an Assignment of
Representations, Warranties, Covenants, Indemnities and Rights in respect of
Borrower’s rights under the BetaTHERM Acquisition Agreement, which assignment
shall be expressly permitted under the BetaTHERM Acquisition Agreement or shall
have been consented to by the BetaTHERM Sellers in writing and (ii) Agent shall
have received a duly executed copy of an Assignment of Representations,
Warranties, Covenants, Indemnities and Rights in respect of Borrower’s rights
under the YSIS Acquisition Agreement, which assignment shall be expressly
permitted under the YSIS Acquisition Agreement or shall have been consented to
by the YSIS Seller in writing.
 
Z. YSIS Acquisition Opinions. Duly executed original opinion letters, dated the
Closing Date, delivered in connection with the YSIS Acquisition and the YSIS
Acquisition Agreement that provide Agent and Lenders may rely on such opinions.
 
D-4

--------------------------------------------------------------------------------


 
AA. YSIS Termination and Release. Copies of a duly executed termination and
release, in form and substance reasonably satisfactory to Agent, by and between
(i) The Huntington National Bank (“HNB”) and YSIS evidencing termination of the
Continuing Unlimited Guaranty dated as of August 11, 2005 and any other
obligations of YSIS to HNB, (ii) U.S. Bank National Association (“USBank”) and
YSIS evidencing termination of the Guaranty Agreement dated as of December 15,
1999 and any other obligations of YSIS to USBank, and (iii) US Bank and YSIS
evidencing termination of the Guaranty Agreement dated as of July 18, 2003 and
any other obligations of YSIS to USBank, in each case, together with UCC 3 or
other appropriate termination statements, in form and substance satisfactory to
Agent, manually signed by the HNB or USBank, as applicable, releasing all Liens
upon any of the personal property of YSIS.
 
BB. Payoff Letter; Terminations. Copies of a duly executed payoff letter, in
form and substance reasonably satisfactory to Agent, by and between all parties
to the Ulster Bank Ireland Limited and Ulster Bank Limited loan documents
evidencing repayment in full of all Indebtedness of BetaTHERM Group and its
Subsidiaries incurred under the Facilities Agreement dated as of February 15,
2001 among Ulster Bank Ireland Limited and Ulster Bank Limited, BetaTHERM Group
and its Subsidiaries signatory thereto, as amended, together with UCC 3 or other
appropriate termination statements, in form and substance satisfactory to Agent,
manually signed by Ulster Bank Ireland Limited and Ulster Bank Limited releasing
all Liens of Ulster Bank Ireland Limited and Ulster Bank Limited upon any of the
personal property of BetaTHERM Group and its Subsidiaries.
 
CC. Other Documents. Such other certificates, documents and agreements
respecting any US Credit Party as Agent may, in its sole discretion, request.
 
D-5

--------------------------------------------------------------------------------



ANNEX E (Section 4.1(a))
 
to
 
CREDIT AGREEMENT
 
FINANCIAL STATEMENTS AND PROJECTIONS -- REPORTING
 
Borrower shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:
 
(i) Monthly Financials. To Agent and Lenders, within 30 days after the end of
each Fiscal Month, financial information regarding Borrower and its
Subsidiaries, certified by the Chief Financial Officer of Borrower, consisting
of (i) consolidated and consolidating unaudited balance sheets of Borrower and
its Subsidiaries as of the close of such Fiscal Month and the related statements
of income and cash flows for that portion of the Fiscal Year ending as of the
close of such Fiscal Month; (ii) consolidated and consolidating unaudited
statements of income and cash flows of Borrower and its Subsidiaries for such
Fiscal Month, setting forth in comparative form the figures for the
corresponding period in the prior year and the figures contained in the
Projections for such Fiscal Year, all prepared in accordance with GAAP (subject
to normal year-end adjustments); and (iii) a summary of the outstanding balance
of all Intercompany Notes as of the last day of that Fiscal Month. Such
financial information shall be accompanied by (A) a statement in reasonable
detail (each, a “Compliance Certificate”) showing the calculations used in
determining compliance with each of the Financial Covenants that is tested on a
monthly basis, and (B) the certification of the Chief Financial Officer of
Borrower that (i) such financial information presents fairly in accordance with
GAAP (subject to normal year-end adjustments) the financial position and results
of operations of Borrower and its Subsidiaries, on a consolidated and
consolidating basis, in each case as at the end of such Fiscal Month and for
that portion of the Fiscal Year then ended and (ii) any other information
presented is true, correct and complete in all material respects and that there
was no Default or Event of Default in existence as of such time or, if a Default
or Event of Default shall have occurred and be continuing, describing the nature
thereof and all efforts undertaken to cure such Default or Event of Default.
 
(j) Quarterly Financials. To Agent and Lenders, within 45 days after the end of
each Fiscal Quarter, consolidated and consolidating financial information
regarding Borrower and its Subsidiaries, certified by the Chief Financial
Officer of Borrower, including (i) consolidated and consolidating unaudited
balance sheets of Borrower and its Subsidiaries as of the close of such Fiscal
Quarter and the related statements of income and cash flow for that portion of
the Fiscal Year ending as of the close of such Fiscal Quarter; and (ii)
consolidated and consolidating unaudited statements of income and cash flows of
Borrower and its Subsidiaries for such Fiscal Quarter, in each case setting
forth in comparative form the figures for the corresponding period in the prior
year and the figures contained in the Projections for such Fiscal Year, all
prepared in accordance with GAAP (subject to normal year-end adjustments). Such
financial information shall be accompanied by (A) a Compliance Certificate
showing the calculations used in determining compliance with each of the
Financial Covenants that is tested on a quarterly basis and (B) the
certification of the Chief Financial Officer of Borrower that (i) such financial
information presents fairly in accordance with GAAP (subject to normal year-end
adjustments) the financial position, results of operations and statements of
cash flows of Borrower and its Subsidiaries, on both a consolidated and
consolidating basis, as at the end of such Fiscal Quarter and for that portion
of the Fiscal Year then ended, (ii) any other information presented is true,
correct and complete in all material respects and that there was no Default or
Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default. In addition,
Borrower shall deliver to Agent and Lenders, within 45 days after the end of
each Fiscal Quarter, a management discussion and analysis that includes a
comparison to budget for that Fiscal Quarter and a comparison of performance for
that Fiscal Quarter to the corresponding period in the prior year.
 
E-1

--------------------------------------------------------------------------------


 
(k) Operating Plan. To Agent and Lenders, as soon as available, but not later
than 60 days after to the end of each Fiscal Year, an annual operating plan for
Borrower, approved by the Board of Directors of Borrower, for the following
Fiscal Year, which (i) includes a statement of all of the material assumptions
on which such plan is based, (ii) includes monthly balance sheets and a monthly
budget for the following year and (iii) integrates sales, gross profits,
operating expenses, operating profit, cash flow projections and Borrowing
Availability projections, all prepared on the same basis and in similar detail
as that on which operating results are reported (and in the case of cash flow
projections, representing management’s good faith estimates of future financial
performance based on historical performance), and including plans for personnel,
Capital Expenditures and facilities.
 
(l) Annual Audited Financials. To Agent and Lenders, within 90 days after the
end of each Fiscal Year, audited Financial Statements for Borrower and its
Subsidiaries on a consolidated and (unaudited) consolidating basis, consisting
of balance sheets and statements of income and retained earnings and cash flows,
setting forth in comparative form in each case the figures for the previous
Fiscal Year, which Financial Statements shall be prepared in accordance with
GAAP and certified without qualification, by an independent certified public
accounting firm of national standing or otherwise acceptable to Agent. Such
Financial Statements shall be accompanied by (i) a statement prepared in
reasonable detail showing the calculations used in determining compliance with
each of the Financial Covenants, (ii) the annual letters to such accountants in
connection with their audit examination detailing contingent liabilities and
material litigation matters, and (iii) the certification of the Chief Executive
Officer or Chief Financial Officer of Borrower that all such Financial
Statements present fairly in accordance with GAAP the financial position,
results of operations and statements of cash flows of Borrower and its
Subsidiaries on a consolidated and consolidating basis, as at the end of such
Fiscal Year and for the period then ended, and that there was no Default or
Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default. The audited
Financial Statements for the Fiscal Year ended March 31, 2006 shall be
accompanied by a statement from the applicable independent certified public
accountants that Borrower and its Subsidiaries on a consolidated basis shall
have had, at the end of the Fiscal Year ended March 31, 2006, EBITDA (excluding
EBITDA attributable to the consumer products business) for the twelve (12) month
period then ended of not less than $21,000,000.
 
E-2

--------------------------------------------------------------------------------


 
(m) Management Letters. To Agent and Lenders, within 5 Business Days after
receipt thereof by any Credit Party, copies of all management letters, exception
reports or similar letters or reports received by such Credit Party from its
independent certified public accountants.
 
(n) Intellectual Property. To Agent, at the time of delivery of each of the
quarterly Financial Statements delivered pursuant to paragraph (b) of this Annex
E, a list of any applications for the registration of any Patent, Trademark or
Copyright filed by any Credit Party with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
the prior Fiscal Quarter.
 
(o) Default Notices. To Agent and Lenders, as soon as practicable, and in any
event within 5 Business Days after an executive officer of Borrower has actual
knowledge of the existence of any Default, Event of Default or other event that
has had a Material Adverse Effect, telephonic or telecopied notice specifying
the nature of such Default or Event of Default or other event, including the
anticipated effect thereof, which notice, if given telephonically, shall be
promptly confirmed in writing on the next Business Day.
 
(p) SEC Filings and Press Releases. To Agent and Lenders, promptly upon their
becoming available, copies of: (i) all Financial Statements, reports, notices
and proxy statements made publicly available by Borrower to its security
holders; (ii) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by Borrower with any securities exchange or with
the Securities and Exchange Commission or any governmental or private regulatory
authority; and (iii) all press releases and other statements made available by
any Credit Party to the public concerning material changes or developments in
the business of any such Person.
 
(q) Subordinated Debt and Equity Notices. To Agent, as soon as practicable,
copies of all material written notices given or received by any Credit Party
with respect to any Subordinated Debt or Stock of such Person, and, within 2
Business Days after any Credit Party obtains knowledge of any matured or
unmatured event of default with respect to any Subordinated Debt, notice of such
event of default.
 
(r) Supplemental Schedules. To Agent, supplemental disclosures, if any, required
by Section 5.6.
 
(s) Litigation. To Agent in writing, promptly upon learning thereof, notice of
any Litigation commenced or threatened against any Credit Party that (i) seeks
damages in excess of $100,000, (ii) seeks injunctive relief, (iii) is asserted
or instituted against any Plan, its fiduciaries or its assets or against any
Credit Party or ERISA Affiliate in connection with any Plan, (iv) alleges
criminal misconduct by any Credit Party, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Liabilities;
or (vi) involves any product recall.
 
(t) Insurance Notices. To Agent, disclosure of losses or casualties required by
Section 5.4.
 
(u) Lease Default Notices. To Agent, within 2 Business Days after receipt
thereof, copies of (i) any and all default notices received under or with
respect to any leased location or public warehouse where Collateral is located,
and (ii) such other notices or documents as Agent may reasonably request.
 
E-3

--------------------------------------------------------------------------------


 
(v) Collateral Locations. To Agent, a summary of Collateral by location and
type, accompanied by such supporting documentation, as Agent shall, from time to
time, reasonably request.
 
(w) Other Documents. To Agent and Lenders, such other financial and other
information respecting any Credit Party’s business or financial condition or the
Collateral or Obligations as Agent or any Lender shall, from time to time,
reasonably request.
 
E-4

--------------------------------------------------------------------------------



ANNEX F (EBITDA)
 
to
 
CREDIT AGREEMENT
 
HISTORICAL EBITDA AND FIXED CHARGES FOR ACQUIRED COMPANIES
 
PART A
 
EBITDA Contribution From Acquisitions (ProForma)
 
FISCAL MONTH ENDING
 
BetaTHERM
 
YSIS
 
TOTAL
April 30, 2005
$439,000
$285,000
$724,000
May 31, 2005
$273,000
$248,000
$521,000
June 30, 2005
$506,000
$336,000
$842,000
July 31, 2005
$357,000
$115,000
$472,000
August 31, 2005
$355,000
$210,000
$565,000
September 30, 2005
$507,000
$95,000
$602,000
October 31, 2005
$240,000
$32,000
$272,000
November 30, 2005
$478,000
$189,000
$667,000
December 31, 2005
$475,000
$159,000
$634,000
January 31, 2006
$614,000
$89,000
$703,000
February 28, 2006
$570,000
$207,000
$777,000
Estimated
March 31, 2006
 
$434,000
 
$250,000
 
$684,000



F-1

--------------------------------------------------------------------------------


 
PART B
 
Fixed Charge Contribution From Acquisitions (ProForma)
 
FISCAL MONTH ENDING
 
BetaTHERM
 
YSIS
 
TOTAL
April 30, 2005
$387,000
$15,000
$402,000
May 31, 2005
$250,000
$15,000
$265,000
June 30, 2005
$19,000
$17,000
$36,000
July 31, 2005
$408,000
$15,000
$423,000
August 31, 2005
$16,000
$17,000
$33,000
September 30, 2005
$370,000
$15,000
$385,000
October 31, 2005
$434,000
$18,000
$452,000
November 30, 2005
$18,000
$18,000
$36,000
December 31, 2005
$206,000
$18,000
$224,000
January 31, 2006
$406,000
$18,000
$424,000
February 28, 2006
$19,000
$18,000
$37,000
Estimated
March 31, 2006
 
$172,000
 
$18,000
 
$190,000



F-2

--------------------------------------------------------------------------------



ANNEX G (Section 6.10)
 
to
 
CREDIT AGREEMENT
 
FINANCIAL COVENANTS
 
Borrower shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated in accordance with GAAP
consistently applied:
 
(a) Maximum Capital Expenditures. Borrower and it Subsidiaries on a consolidated
basis shall not make Capital Expenditures during any Fiscal Year which exceed
30% (or 35% with respect to the Fiscal Year ending March 31, 2007) of the EBITDA
of Borrower and its Subsidiaries on a consolidated basis for such Fiscal Year;
provided that for the two (2) Fiscal Years ended March 31, 2008, Borrower may
exclude up to $10,000,000, in the aggregate for such two Fiscal Year period, in
Capital Expenditures related to the construction of a new manufacturing facility
in ShenZhen, China.
 
(b) Minimum Fixed Charge Coverage Ratio.
 
(i) Borrower and its Subsidiaries shall have on a consolidated basis at the end
of each Fiscal Month, a Fixed Charge Coverage Ratio for the 12-month period then
ended of not less than 1.20 to 1.00; and
 
(ii) Borrower and its Subsidiaries shall have on a consolidated basis at the end
of each Fiscal Month until and including February 28, 2007, a Fixed Charge
Coverage Ratio for the 12-month period then ended of not less than 1.05 to 1.00;
provided that solely for purposes of this clause (ii), (x) EBITDA shall be
calculated without giving effect to Part A of Annex F, (y) Fixed Charges shall
be calculated without giving effect to the portion of Fixed Charges attributable
to the Acquisitions as set forth on Part B of Annex F for periods prior to the
closing date of the applicable acquisition, and (z) the Fixed Charge Coverage
Ratio calculation shall be made without giving effect to Capital Expenditures
related to the construction of a new manufacturing facility in ShenZhen, China.
 
(c) Minimum EBITDA. Borrower and its Subsidiaries on a consolidated basis shall
have, at the end of each Fiscal Month, EBITDA for the 12-month period then ended
of not less than $25,000,000.
 
(d) Maximum Total Leverage Ratio. Borrower and its Subsidiaries on a
consolidated basis shall have, at the end of each Fiscal Month, a Total Leverage
Ratio as of the last day of such Fiscal Quarter of not more than 3.50 to 1.00.
 
(e) Maximum Senior Leverage Ratio. Borrower and its Subsidiaries on a
consolidated basis shall have, at the end of each Fiscal Month, a Senior
Leverage Ratio as of the last day of such Fiscal Quarter of not more than 3.00
to 1.00.
 
G-1

--------------------------------------------------------------------------------


 
(f) Minimum Earnout Availability. After December 17, 2006, if at time the Total
Leverage Ratio as of the end of any Fiscal Quarter is greater than 2.0 to 1.00
(commencing with the Fiscal Quarter ending December 31, 2006) and any Earnouts
are outstanding, Borrower and its Subsidiaries on a consolidated basis shall
have, at the end of such Fiscal Quarter, Earnout Availability of not less than
the sum of (i) the projected amount of all remaining payments in respect of
Earnouts of Borrower and its Subsidiaries as of the end of such Fiscal Quarter
(as reasonably determined by Agent), and (ii) $4,000,000.
 
For purpose of this paragraph (f) the following terms shall be defined as
follows:
 
“Earnout Availability” shall mean, as of any date, the sum of: (i) cash and Cash
Equivalents on the consolidated balance sheet of Borrower and its Subsidiaries
as of such date, (ii) Borrowing Availability as of such date, and (iii)
Projected Excess Cash as of such date.
 
“Projected Excess Cash” shall mean, as of the end of any Fiscal Quarter, an
amount equal to:
 

 
(i)
EBITDA of Borrower and its Subsidiaries for the 12-month period then ended,
divided by 4 and then multiplied by the number of quarters remaining after such
Fiscal Quarter and until and including the Fiscal Quarter in which all then
outstanding Earnouts of Borrower and its Subsidiaries will have been paid in
full in accordance with the terms thereof occurs, multiplied by

 

 
(ii)
the applicable Adjustment Factor for such Fiscal Quarter, less

 

 
(iii)
the sum of the Fixed Charges (excluding the Earnouts) and Capital Expenditures
projected to be incurred or paid by Borrower and its Subsidiaries after such
Fiscal Quarter and until and including the date on which all then outstanding
Earnouts of Borrower and its Subsidiaries will have been paid in full in
accordance with the terms thereof .

 
“Adjustment Factor” shall mean, (i) for the Fiscal Quarter ending December 31,
2006, 80%, and (ii) for each Fiscal Quarter thereafter, the Adjustment Factor
for the immediately preceding Fiscal Quarter plus 3%; provided that in no event
shall the Adjustment Factor exceed 100%.
 
G-2

--------------------------------------------------------------------------------


 
Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied. That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. If any “Accounting Changes” (as defined below)
occur and such changes result in a change in the calculation of the financial
covenants, standards or terms used in the Agreement or any other Loan Document,
then Borrower, Agent and Lenders agree to enter into negotiations in order to
amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrower’s and its Subsidiaries’ financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders.
“Accounting Changes” means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions), (ii)
changes in accounting principles concurred in by Borrower’s certified public
accountants; (iii) purchase accounting adjustments under A.P.B. 16 or 17 and
EITF 88-16, and the application of the accounting principles set forth in FASB
109, including the establishment of reserves pursuant thereto and any subsequent
reversal (in whole or in part) of such reserves; and (iv) the reversal of any
reserves established as a result of purchase accounting adjustments. All such
adjustments resulting from expenditures made subsequent to the Closing Date
(including capitalization of costs and expenses or payment of pre-Closing Date
liabilities) shall be treated as expenses in the period the expenditures are
made and deducted as part of the calculation of EBITDA in such period. If Agent,
Borrower and Requisite Lenders agree upon the required amendments, then after
appropriate amendments have been executed and the underlying Accounting Change
with respect thereto has been implemented, any reference to GAAP contained in
the Agreement or in any other Loan Document shall, only to the extent of such
Accounting Change, refer to GAAP, consistently applied after giving effect to
the implementation of such Accounting Change. If Agent, Borrower and Requisite
Lenders cannot agree upon the required amendments within 30 days following the
date of implementation of any Accounting Change, then all Financial Statements
delivered and all calculations of financial covenants and other standards and
terms in accordance with the Agreement and the other Loan Documents shall be
prepared, delivered and made without regard to the underlying Accounting Change.
For purposes of Section 8.1, a breach of a Financial Covenant contained in this
Annex G shall be deemed to have occurred as of any date of determination by
Agent or as of the last day of any specified measurement period, regardless of
when the Financial Statements reflecting such breach are delivered to Agent.
 
G-3

--------------------------------------------------------------------------------



ANNEX H (Section 9.9(a))
 
to
 
CREDIT AGREEMENT
 
LENDERS’ WIRE TRANSFER INFORMATION
 
Name:
 
General Electric Capital Corporation
Bank:
 
Deutsche Bank Trust Company Americas
   
New York, New York
ABA #:
 
021001033
Account #:
 
50-270-797
Account Name:
 
GECC/CAF Depository
Reference:
 
Measurement Specialties, Inc.
     
Name:
 
Wachovia Bank, National Association
Bank:
 
First Union
   
Charlotte, North Carolina
ABA #:
 
053-000-219
Account #:
 
04659360006116
Attn:
 
Credit Derivatives
Reference:
 
Measurement Specialties, Inc.
Name:
 
JPMorgan Chase Bank, N.A.
Bank:
 
JPMorgan Chase Bank, N.A.
ABA #:
 
021000021
Credit To:
 
Commercial Loan Department
Account #:
 
323522211
F/F/C:
 
Measurement Specialties, Inc. - Loan # 0002-2000001612



H-1

--------------------------------------------------------------------------------



ANNEX I (Section 11.10)
 
to
 
CREDIT AGREEMENT
 
NOTICE ADDRESSES
 
(A)
If to Agent or GE Capital, at

General Electric Capital Corporation
201 Merritt Seven, 3rd Floor
Norwalk, CT 06854
Attention: Measurement Specialties, Inc., Account Manager
Telecopier No.: 203-956-4238
Telephone No.: 203-956-4103
 
and, with respect to any Default or Event of Default, to:
 
Paul, Hastings, Janofsky & Walker LLP
1055 Washington Boulevard
Stamford, Connecticut 06901
Attention: Mario J. Ippolito
Telecopier No.: 203-674-7620
Telephone No.: 203-961-7420
 
and
 
General Electric Capital Corporation
401 Merritt Seven, 2nd Floor
Norwalk, Connecticut 06856
Attention: Corporate Counsel - GE Commercial & Industrial Finance, Inc.
Telecopier No.: 203-229-1991
Telephone No.: 203-229-1427
 
(B)
If to any Credit Party, at

 
c/o Measurement Specialties, Inc.
1000 Lucas Way
Hampton, Virginia 23666
Attention: Frank Guidone, Chief Executive Officer
Telecopier No.: (575) 766-4347
Telephone No.: (757) 766-1500
 
I-1

--------------------------------------------------------------------------------


 
With a copy to:
McCarter & English, LLP
Four Gateway Center
100 Mulberry street
P.O. Box 652
Newark, New Jersey 0710100652
Attention: Kenneth E. Thompson, Esq.
Telecopier No.: 973-624-7070
Telephone No.: 973-622-4444
 
I-2

--------------------------------------------------------------------------------




 

ANNEX J (from Annex A - Commitments definition)
 
to
 
CREDIT AGREEMENT
 


 
Lender
 
Revolving Loan Commitment
 
Term Loan Commitment
 
General Electric Capital Corporation
 
$
25,666,666.67
 
$
9,333,333.33
 
Wachovia Bank, National Association
 
$
7,666,666.67
 
$
0
 
CoLTS 2005-1 LTD.
 
$
3,333,333.33
 
$
4,000,000.00
 
JPMorgan Chase Bank, N.A.
 
$
18,333,333.33
 
$
6,666,666.67
 
Total
 
$
55,000,000.00
 
$
20,000,000.00
 



 
J-1

--------------------------------------------------------------------------------



SCHEDULE 1.1
 
AGENT’S REPRESENTATIVES
 
General Electric Capital Corporation
201 Merritt Seven, 3rd Floor
Norwalk, CT 06854
Attention: Measurement Specialties, Inc., Account Manager
Telecopier No.: 203-956-4238
Telephone No.: 203-956-4103
 
Measurement Specialties, Inc., Portfolio Analyst
GE Commercial Finance
500 West Monroe
Chicago, IL 60661-3671
Telephone - 312-441-6715
Telecopier - 312-441-6969
 
S-1.1

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS



Page
 
1.  AMOUNT AND TERMS OF CREDIT
   
2
 
1.1
   
Credit Facilities
   
2
 
1.2
   
Letters of Credit
   
4
 
1.3
   
Prepayments
   
5
 
1.4
   
Use of Proceeds
   
7
 
1.5
   
Interest and Applicable Margins
   
7
 
1.6
   
[Intentionally Omitted]
 
 
10
 
1.7
   
[Intentionally Omitted]
 
 
10
 
1.8
   
Cash Management Systems
   
10
 
1.9
   
Fees
   
10
 
1.10
   
Receipt of Payments
   
10
 
1.11
   
Application and Allocation of Payments
   
11
 
1.12
   
Loan Account and Accounting
   
11
 
1.13
   
Indemnity
   
12
 
1.14
   
Access
   
13
 
1.15
   
Taxes
   
14
 
1.16
   
Capital Adequacy; Increased Costs; Illegality
   
15
 
1.17
   
Single Loan
   
16
 
1.18
   
Rate Management Agreements
   
16
 
2.  CONDITIONS PRECEDENT
   
16
 
2.1
   
Conditions to the Initial Loans
   
16
 
2.2
   
Further Conditions to Each Loan
   
18
 
3.  REPRESENTATIONS AND WARRANTIES
   
18
 
3.1
   
Corporate Existence; Compliance with Law
   
19
 
3.2
   
Executive Offices, Collateral Locations, FEIN
   
19
 
3.3
   
Corporate Power, Authorization, Enforceable Obligations
   
19
 
3.4
   
Financial Statements and Projections
   
20
 
3.5
   
Material Adverse Effect
   
21
 
3.6
   
Ownership of Property; Liens
   
21
 
3.7
   
Labor Matters
   
21
 

 
-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
Page
 
3.8
   
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
   
22
 
3.9
   
Government Regulation
   
22
 
3.10
   
Margin Regulations
   
22
 
3.11
   
Taxes
   
23
 
3.12
   
ERISA
   
23
 
3.13
   
No Litigation
   
24
 
3.14
   
Brokers
   
24
 
3.15
   
Intellectual Property
   
24
 
3.16
   
Full Disclosure
   
25
 
3.17
   
Environmental Matters
   
25
 
3.18
   
Insurance
   
26
 
3.19
   
Deposit and Disbursement Accounts
   
26
 
3.20
   
Government Contracts
   
26
 
3.21
   
Customer and Trade Relations
   
26
 
3.22
   
Agreements and Other Documents
   
26
 
3.23
   
Solvency
   
26
 
3.24
   
Acquisition Agreements
   
26
 
3.25
   
Foreign Assets Control Regulations
   
28
 
3.26
   
Anti-Terrorism Law
   
28
 
4.  FINANCIAL STATEMENTS AND INFORMATION
   
29
 
4.2
   
Communication with Accountants
   
29
 
5.  AFFIRMATIVE COVENANTS
   
29
 
5.1
   
Maintenance of Existence and Conduct of Business
   
29
 
5.2
   
Payment of Charges
   
29
 
5.3
   
Books and Records
   
30
 
5.4
   
Insurance; Damage to or Destruction of Collateral
   
30
 
5.5
   
Compliance with Laws
   
33
 
5.6
   
Supplemental Disclosure
   
33
 
5.7
   
Intellectual Property
   
34
 
5.8
   
Environmental Matters
   
34
 

 
-ii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
Page
 
5.9
   
Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases
   
34
 
5.10
   
Key Man Life Insurance
   
35
 
5.11
   
ERISA
   
35
 
5.12
   
Foreign Subsidiaries
   
36
 
5.13
   
Further Assurances
   
36
 
5.14
   
Patriot Act Compliance
   
36
 
5.15
   
BetaTHERM Reorganization
   
36
 
6.  NEGATIVE COVENANTS
   
36
 
6.1
   
Mergers, Subsidiaries, Etc
   
37
 
6.2
   
Investments; Loans and Advances
   
40
 
6.3
   
Indebtedness
   
40
 
6.4
   
Affiliate Transactions
   
41
 
6.5
   
Capital Structure and Business
   
41
 
6.6
   
Guaranteed Indebtedness
   
42
 
6.7
   
Liens
   
42
 
6.8
   
Sale of Stock and Assets
   
42
 
6.9
   
ERISA
   
43
 
6.10
   
Financial Covenants
   
43
 
6.11
   
Hazardous Materials
   
43
 
6.12
   
Sale-Leasebacks
   
43
 
6.13
   
Cancellation of Indebtedness
   
43
 
6.14
   
Restricted Payments
   
43
 
6.15
   
Change of Corporate Name or Location; Change of Fiscal Year
   
43
 
6.16
   
No Impairment of Intercompany Transfers
   
44
 
6.17
   
No Speculative Transactions
   
44
 
6.18
   
Changes Relating to the Acquisition Agreements
   
44
 
6.19
   
Intermediate Holdings
   
44
 
7.  TERM
   
44
 
7.1
   
Termination
   
44
 

 
-iii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page
 
7.2
   
Survival of Obligations Upon Termination of Financing Arrangements
   
44
 
8.  EVENTS OF DEFAULT; RIGHTS AND REMEDIES
   
45
 
8.1
   
Events of Default
   
45
 
8.2
   
Remedies
   
47
 
8.3
   
Waivers by Credit Parties
   
47
 
9.  ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
   
48
 
9.1
   
Assignment and Participations
   
48
 
9.2
   
Appointment of Agent
   
50
 
9.3
   
Agent’s Reliance, Etc
   
50
 
9.4
   
GE Capital and Affiliates
   
51
 
9.5
   
Lender Credit Decision
   
51
 
9.6
   
Indemnification
   
52
 
9.7
   
Successor Agent
   
52
 
9.8
   
Setoff and Sharing of Payments
   
53
 
9.9
   
Advances; Payments; Non-Funding Lenders; Information; Actions in Concert
   
53
 
10.  SUCCESSORS AND ASSIGNS
   
55
 
10.1
   
Successors and Assigns
   
55
 
11.  MISCELLANEOUS
   
56
 
11.1
   
Complete Agreement; Modification of Agreement
   
56
 
11.2
   
Amendments and Waivers
   
56
 
11.3
   
Fees and Expenses
   
57
 
11.4
   
No Waiver
   
59
 
11.5
   
Remedies
   
59
 
11.6
   
Severability
   
59
 
11.7
   
Conflict of Terms
   
59
 
11.8
   
Confidentiality
   
59
 
11.9
   
GOVERNING LAW
   
60
 
11.10
   
Notices
   
61
 
11.11
   
Section Titles
   
61
 

 
-iv-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page
 
11.12
   
Counterparts
   
61
 
11.13
   
WAIVER OF JURY TRIAL
   
61
 
11.14
   
Press Releases and Related Matters
   
62
 
11.15
   
Reinstatement
   
62
 
11.16
   
Advice of Counsel
   
62
 
11.17
   
No Strict Construction
   
62
 
11.18
   
Judgment Currency
   
63
 
11.19
   
Subordination
   
63
 
11.20
   
Patriot Act Notice
   
64
 
12.  AFFIRMATION OF OBLIGATIONS
   
65
 

 
-v-

--------------------------------------------------------------------------------



INDEX OF APPENDICES
 
Annex A (Recitals)
-
Definitions
Annex B (Section 1.2)
-
Letters of Credit
Annex C (Section 1.8)
-
Cash Management System
Annex D (Section 2.1(a))
-
Closing Checklist
Annex E (Section 4.1(a))
-
Financial Statements and Projections - Reporting
Annex F (EBITDA and Annex G)
-
Acquired Subsidiary EBITDA and Fixed Charges
Annex G (Section 6.10)
-
Financial Covenants
Annex H (Section 9.9(a))
-
Lenders’ Wire Transfer Information
Annex I (Section 11.10)
-
Notice Addresses
Annex J (from Annex A-Commitments definition)
-
Commitments as of Closing Date
Exhibit 1.1(a)(i)
-
Form of Notice of Revolving Credit Advance
Exhibit 1.1(a)(ii)
-
Form of Revolving Note
Exhibit 1.1(b)
-
Form of Term Note
Exhibit 1.5(e)
-
Form of Notice of Conversion/Continuation
Exhibit 9.1(a)
-
Form of Assignment Agreement
Schedule 1.1
-
Agent’s Representatives
Disclosure Schedule 1.4
-
Sources and Uses; Funds Flow Memorandum
Disclosure Schedule 3.1
-
Type of Entity; State of Organization
Disclosure Schedule 3.2
-
Executive Offices, Collateral Locations, FEIN
Disclosure Schedule 3.4(a)
-
Financial Statements
Disclosure Schedule 3.4(b)
-
Pro Forma
Disclosure Schedule 3.4(c)
-
Projections
Disclosure Schedule 3.6
-
Real Estate and Leases
Disclosure Schedule 3.7
-
Labor Matters
Disclosure Schedule 3.8
-
Ventures, Subsidiaries and Affiliates; Outstanding Stock
Disclosure Schedule 3.11
-
Tax Matters
Disclosure Schedule 3.12
-
ERISA Plans
Disclosure Schedule 3.13
-
Litigation
Disclosure Schedule 3.15
-
Intellectual Property
Disclosure Schedule 3.17
-
Hazardous Materials
Disclosure Schedule 3.18
-
Insurance
Disclosure Schedule 3.19
-
Deposit and Disbursement Accounts
Disclosure Schedule 3.20
-
Government Contracts
Disclosure Schedule 3.22
-
Material Agreements
Disclosure Schedule 5.1
-
Trade Names
Disclosure Schedule 6.3
-
Indebtedness
Disclosure Schedule 6.4(a)
-
Transactions with Affiliates
Disclosure Schedule 6.6
-
Guaranties of Foreign Subsidiaries
Disclosure Schedule 6.7
-
Existing Liens



-vi-

--------------------------------------------------------------------------------




EXECUTION VERSION
 

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of April 3, 2006
 
among
 
MEASUREMENT SPECIALTIES, INC.,
 
as Borrower,
 
THE OTHER CREDIT PARTIES SIGNATORY HERETO
 
FROM TIME TO TIME
 
as Credit Parties,
 
THE LENDERS SIGNATORY HERETO
 
FROM TIME TO TIME,
 
as Lenders,
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as Administrative Agent and Lender
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
as Syndication Agent,
 
JPMORGAN CHASE BANK, N.A.,
 
as Documentation Agent and as Lender,
 
GECC CAPITAL MARKETS GROUP, INC.,
 
as Lead Arranger
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

